Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 1 of 88 Page ID #:1



 1   Steven R. Weinmann (SBN 190956)
     Steven.Weinmann@capstonelawyers.com
 2   Tarek H. Zohdy (SBN 247775)
     Tarek.Zohdy@capstonelawyers.com
 3   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com
 4   Trisha K. Monesi (SBN 303512)
     Trisha.Monesi@capstonelawyers.com
 5   Capstone Law APC
     1840 Century Park East, Suite 450
 6   Los Angeles, California 90067
     Telephone: (310) 556-4811
 7   Facsimile: (310) 943-0396
 8   Attorneys for Plaintiffs
     George and Lora Gordon
 9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13
     GEORGE AND LORA GORDON,                   Case No.:
14   individually, and on behalf of a class
     of similarly situated individuals,        CLASS ACTION COMPLAINT
15                                             FOR:
                  Plaintiffs,
16                                              1) Violations of California’s
           vs.                                     Consumers Legal Remedies Act;
17                                              2) Violations of Unfair Competition
     FCA US LLC, a Delaware limited                Law;
18   liability corporation,                     3) Breach of Implied Warranty pursuant
                                                   to Song-Beverly Consumer Warranty
19                Defendant.                       Act;
                                                4) Breach of Implied Warranty pursuant
20                                                 to the Magnuson-Moss Warranty
                                                   Act; and
21                                              5) Unjust Enrichment.
22                                             DEMAND FOR JURY TRIAL
23
24
25
26
27
28

                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 2 of 88 Page ID #:2



 1         1.     Plaintiffs George and Lora Gordon (“Plaintiffs”) bring this action
 2   for themselves and on behalf of all persons in the United States who purchased
 3   or leased any Jeep vehicles equipped with a 2.4L Tigershark Inline 4-Cylinder
 4   engine (“Engine”) (collectively, “Class Vehicles1”) designed, manufactured,
 5   marketed, distributed, sold, warranted and/or serviced by FCA US LLC,
 6   formerly known as Chrysler Group LLC (“FCA US” or “Defendant”). Plaintiffs
 7   allege as follows:
 8                                  INTRODUCTION
 9         2.     This is a consumer class action arising out of Defendant’s failure to
10   disclose a uniform and widespread defect in the engine of an entire class of
11   automobiles causing excessive engine oil consumption that poses an
12   unreasonable safety risk to the driver and passengers of the vehicle.
13         3.     On information and belief, the Engine contains one or more design
14   and/or manufacturing defects that prevents the engine from properly using and
15   maintaining an adequate amount of engine oil. Instead, the defect causes the
16   oil—which serves essential lubrication and heat management functions within
17   the engine—to leak, to burn off, and to be consumed at an abnormally high rate
18   (the “Oil Consumption Defect”). The Oil Consumption Defect causes the Class
19   Vehicles to go into “limp mode” and to stall, and, ultimately, will cause, and has
20   caused in numerous instances documented herein, catastrophic damage to the
21   engine to the point that the entire engine needs to be replaced.
22         4.     Engine oil serves as an essential lubricant for the moving parts in
23   internal combustion engines. By ensuring that the surfaces of moving parts in an
24   engine are adequately lubricated, the oil minimizes direct contact between parts,
25   thereby decreasing the heat caused by friction and reducing wear. Further,
26
           1
27          On information and belief, these vehicles include the 2015 to present
     model year Jeep Cherokee, the 2015 to present model year Jeep Renegade, and
28   the 2017 to present model year Jeep Compass.
                                             Page 1
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 3 of 88 Page ID #:3



 1   engine oil plays a significant role in sealing, cleaning, and cooling the engine.
 2   As such, the Class Vehicles need an adequate amount of engine oil in order for
 3   the engine and its related parts to operate correctly and safely. If an engine does
 4   not maintain an appropriate level of oil (typically, as a result of the oil
 5   improperly burning in the combustion chamber or leaking out of the engine
 6   itself), the engine will suffer from increased, premature wear and damage to
 7   moving parts and ultimately, catastrophic damage that necessitates an engine
 8   replacement.
 9         5.     Thus, the Oil Consumption Defect is a safety concern because it
10   prevents the engine from maintaining the correct level of engine oil and causes
11   excessive oil consumption at a rate that cannot be reasonably anticipated or
12   predicted. Further, the Oil Consumption Defect is unreasonably dangerous
13   because it can cause the engine and/or its related components to fail, to enter
14   “limp mode,” or to stall while the Class Vehicles are in operation, at any time
15   and under any driving conditions or speeds, thereby exposing the Class Vehicle
16   drivers, their passengers, and other drivers to serious risk of collision and
17   injuries.
18         6.     Plaintiffs and Class Members reasonably expected that their Class
19   Vehicles would not experience the Oil Consumption Defect during foreseeable
20   and normal usage, including, but not limited to, the expectation that the Class
21   Vehicles would not require the addition of supplemental oil between scheduled
22   oil changes; and that the Class Vehicles would not suffer from a dangerous
23   defect that could cause the Class Vehicles’ engine and/or its related components
24   to stall, to cause the vehicle to enter “limp mode,” to prematurely wear, become
25   damaged, and unexpectedly fail during operation, thereby creating the potential
26   for accidents and injuries.
27         7.     On information and belief, when class members and dealerships
28   inform Defendant of the Oil Consumption Defect, Defendant acknowledges that
                                              Page 2
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 4 of 88 Page ID #:4



 1   this is a “known issue” and may perform temporary repairs which do not address
 2   the issue, including, but not limited to, adding oil, changing oil frequently,
 3   performing an “Oil Consumption Test,” and replacing various engine
 4   components.
 5         8.     Plaintiffs are informed and believe, and based thereon allege, that
 6   even where Defendant agreed to address consumer complaints regarding the Oil
 7   Consumption Defect, Defendant merely replaces the defective engine
 8   components with the same defective components, which never repairs the Oil
 9   Consumption Defect as warranted.
10         9.     On information and belief, FCA US knew about the Oil
11   Consumption Defect through its exclusive knowledge of non-public, internal
12   data about the Oil Consumption Defect, including, without limitation, pre-and
13   post-release internal durability testing and analysis; early consumer complaints
14   about the Oil Consumption Defect, including complaints to to Defendant’s
15   dealers who are its agents for vehicle repairs; records from the National Highway
16   Traffic Safety Administration (“NHTSA”), including early customer complaints
17   made to NHTSA and elsewhere; dealership repair orders; testing conducted in
18   response to those complaints; warranty and post-warranty claims, and other
19   various sources. Nevertheless, Defendant has actively concealed and failed to
20   disclose this defect to Plaintiffs and Class Members at the time of their purchase
21   or lease of the Class Vehicles and thereafter.
22         10.    Moreover, despite notice of the Oil Consumption Defect from
23   various internal sources, Defendant has not recalled the Class Vehicles to repair
24   the Oil Consumption Defect, has not offered all of its customers a suitable repair
25   or replacement free of charge, and has not offered to reimburse all Class
26   Vehicles owners and leaseholders who incurred costs relating to the Oil
27   Consumption Defect, including costs related to inspections/diagnosis, repairs,
28   and unreasonably frequent additions of oil between scheduled oil changes.
                                             Page 3
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 5 of 88 Page ID #:5



 1         11.    The alleged Oil Consumption Defect was inherent in each Class
 2   Vehicle and was present in each Class Vehicle at the time of sale.
 3         12.    If Plaintiffs and Class Members had known about these defects at
 4   the time of sale or lease, Plaintiffs and Class Members would not have purchased
 5   or leased the class vehicles or would have paid less for them.
 6         13.    As a result of their reliance on Defendant’s omissions, owners
 7   and/or lessees of the Class Vehicles suffered an ascertainable loss of money,
 8   property, and/or value of their Class Vehicles, including, but not limited to, out-
 9   of-pocket costs related to engine repairs and buying and adding unreasonably
10   high amounts of oil to their engines between scheduled oil changes.
11                                    THE PARTIES
12   Plaintiffs George and Lora Gordon
13         14.    Plaintiffs George and Lora Gordon are California citizens who
14   reside in Bermuda Dunes, California.
15         15.    On or around January 13, 2017, Plaintiffs purchased a new 2017
16   Jeep Cherokee Sport from Crystal Chrysler, an authorized FCA dealer in
17   Cathedral City, California, located in Riverside County.
18         16.    Plaintiffs purchased their vehicle primarily for personal, family, or
19   household use. FCA manufactured, designed, sold, distributed, advertised,
20   marketed, and warranted the vehicle.
21         17.    Passenger safety and reliability were factors in Plaintiffs’ decision
22   to purchase their vehicle. Prior to purchasing their vehicle, Plaintiffs reviewed
23   specific features and options for the Jeep Cherokee Sport on FCA’s official Jeep
24   website, reviewed the window sticker and brochures during multiple visits to
25   FCA dealerships, and discussed features and options with a sales representative
26   at an authorized Jeep/FCA dealership prior to their purchase.
27         18.    Plaintiffs have followed the FCA-issued Owner’s Manual for their
28   Class Vehicle and taken their Jeep in for regular oil changes when the oil
                                             Page 4
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 6 of 88 Page ID #:6



 1   indicator light has come on. However, since purchasing their Class Vehicle,
 2   Plaintiffs have experienced the Oil Consumption Defect, despite adhering to
 3   FCA’s suggested maintenance schedule for oil changes. For example,
 4   commencing at or around 15,000 miles, the vehicle began intermittently stalling.
 5   Finally, on or around March 17, 2020, the vehicle lost power and the engine died
 6   in the middle of the road while Ms. Gordon was driving home. AAA inspected
 7   the vehicle and found no electrical issues with the vehicle, so Plaintiffs delivered
 8   their vehicle to an authorized FCA dealership for diagnosis and repair. The FCA
 9   dealership technician diagnosed the vehicle with low oil. When Plaintiffs asked
10   the dealership personnel about the cause of the oil consumption problem, the
11   FCA dealership personnel admitted to Plaintiffs that abnormally high oil
12   consumption is a known issue with their vehicle and that the dealership itself has
13   had to replace multiple engines as a result of abnormally high oil consumption.
14   The FCA technician added oil to the vehicle and directed Plaintiffs to return after
15   1,000 miles of driving so that the dealership could conduct an oil consumption
16   test. After only roughly 100 miles, Plaintiffs’ vehicle had already consumed 1/4
17   quart of oil, and it continues to consume oil at an abnormally high pace.
18           19.   At all times, Plaintiffs, like all Class Members, have driven their
19   vehicle in a foreseeable manner and in the manner in which it was intended to be
20   used.
21   Defendant
22           20.   Defendant FCA US LLC is a limited liability corporation organized
23   and in existence under the laws of the State of Delaware and registered with the
24   California Secretary of State to do business in the State of California. FCA US’s
25   Corporate Headquarters are located at 1000 Chrysler Drive, Auburn Hills,
26   Michigan 48326. FCA US LLC designs, manufactures, markets, and sells motor
27   vehicles, parts, and other products for sale in California and the United States.
28   FCA US LLC is the warrantor and distributor of the Class Vehicles in California.
                                              Page 5
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 7 of 88 Page ID #:7



 1         21.    At all relevant times, Defendant was and is engaged in the business
 2   of designing, manufacturing, constructing, assembling, marketing, distributing,
 3   and selling automobiles and motor vehicle components in California and
 4   throughout the United States.
 5                                     JURISDICTION
 6         22.    This is a class action.
 7         23.    Plaintiffs and other Class Members are citizens of states different
 8   from the home state of Defendant.
 9         24.    On information and belief, aggregate claims of individual Class
10   Members exceed $5,000,000.00 in value, exclusive of interest and costs.
11         25.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d).
12                                          VENUE
13         26.    FCA US, through its business of distributing, selling, and leasing the
14   Class Vehicles, has established sufficient contacts in this district such that
15   personal jurisdiction is appropriate. Defendant is deemed to reside in this district
16   pursuant to 28 U.S.C. § 1391(a).
17         27.    In addition, a substantial part of the events, omissions, or
18   misrepresentations giving rise to these claims and a substantial part of the
19   property that is the subject of this action are in this district. Plaintiffs’
20   Declaration, as required under California Civil Code § 1780(d) but not pursuant
21   to Erie and federal procedural rules, reflects that a substantial part of the events
22   or omissions giving rise to the claims alleged herein occurred, or a substantial
23   part of property that is the subject of this action, is situated in Riverside County,
24   California. It is attached as Exhibit 1.
25         28.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a).
26                              FACTUAL ALLEGATIONS
27         29.    Since 2014, FCA US has designed, manufactured, distributed,
28   marketed, and sold, the Class Vehicles. FCA US has sold, directly or indirectly,
                                                Page 6
                                       CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 8 of 88 Page ID #:8



 1   through dealers and other retail outlets, tens of thousands of Class Vehicles in
 2   California, and throughout the United States.
 3         30.   The Class Vehicles contain one or more design and/or
 4   manufacturing defects in the engine that prevents the engine from maintaining
 5   the proper and adequate level of engine oil and causes excessive oil consumption
 6   at an abnormally high rate.
 7         31.   Dating back to at least 2015, Plaintiffs are informed and believe, and
 8   based thereon allege, that FCA US was aware of the defects contained in the
 9   2.4L Tigershark Inline 4-Cylinder Engine causing excessive oil consumption in
10   the Class Vehicles. FCA US, however, failed and refused to disclose these
11   known defects to consumers. As a result of this failure, Plaintiffs and Class
12   Members have been damaged.
13         32.   FCA US has a duty to disclose the Oil Consumption Defect and the
14   associated out-of-pocket repair costs to Class Vehicle owners, among other
15   reasons: (1) because the defect poses an unreasonable safety hazard; (2) because
16   FCA US had and has superior and exclusive knowledge or access to material
17   facts about the Class Vehicles and engines that were and are not known or
18   reasonably discoverable by Plaintiffs and Class Members; and (3) because FCA
19   US has actively concealed the Oil Consumption Defect from its customers.
20         33.   This defect poses an obvious safety concern because low oil causes
21   the engine to shut off unexpectedly. In fact, on information and belief, FCA
22   specifically designed the Class Vehicles such that the vehicles’ engines shut off
23   whenever the oil falls below a specified amount; however, no warning lights or
24   other indicators illuminate to inform owners that the oil is low. The following
25   2017 Jeep Cherokee owner’s complaint to the National Highway Traffic Safety
26   Administration is just one example of the severity of the Oil Consumption
27   Defect and the risk of “engine shut-down” that it poses:
28         NHTSA Posting Date: December 24, 2019
                                             Page 7
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 9 of 88 Page ID #:9



           NHTSA ID Number: 11291083
 1         Incident Date January 12, 2019
           Consumer Location HAMPSTEAD, MD
 2
           MY ENGINE CONSUMES OIL. I CANNOT EVEN REACH 2000
 3         MILES BETWEEN OIL CHANGES. MY CAR WILL JUST CUT
           OFF WHILE I AM DRIVING (AT ANY SPEED INCLUDING
 4         HIGHWAY SPEEDS AND TURNS). WHEN THIS FIRST
           HAPPENED I CHECKED THE OIL AND THE ENGINE WAS
 5         COMPLETELY EMPTY OF OIL. IT DIDN’T EVEN REGISTER
           ON THE DIPSTICK. I HAVE HAD OVER 6 OIL CHANGES
 6         SINCE I BOUGHT MY CAR IN 01/2019 (LESS THAN A YEAR). I
           HAVE HAD OIL CONSUMPTION TESTING COMPLETED AND
 7         EVERYTHING "COMES BACK IN RANGE". THE ENGINE HAS
           BEEN INSPECTED AND NOTHING IS LEAKING OR FAULTY.
 8         MY CAR TAKES FULL SYNTHETIC OIL WHICH SHOULD
           LAST WAY LONGER THAN THAT. I AM AWARE THIS IS AN
 9         OVERALL ISSUE WITH 2017 JEEPS OF ALL MODELS. THE
           SERVICE MANAGER AT THE DEALERSHIP DIDN’T SEEM
10         LIKE HE KNOW MUCH OF ANYTHING AND TRIED TO TELL
           ME THAT THIS WAS NORMAL. I HAVE NEVER HAD A
11         VEHICLE THAT COMPLETELY DEPLETES ITS OIL SUPPLY
           WITHIN 2000 MILES. HE THEN REFERRED ME TO MOPAR’S
12         CORPORATE LINE WHO THEN REFERRED ME TO NHTSA TO
           FILE A REPORT.
13
14   (Safercar.gov, Search Car Safety Ratings (Apr. 22, 2020),
     https://www.nhtsa.gov/ratings).
15
           34.    Federal law requires automakers like FCA to be in close contact
16
     with NHTSA regarding potential auto defects, including imposing a legal
17
     requirement (backed by criminal penalties) compelling the confidential
18
     disclosure of defects and related data by automakers to NHTSA, including field
19
     reports, customer complaints, and warranty data. See TREAD Act, Pub. L. No.
20
     106-414, 114 Stat. 1800 (2000).
21
           35.    Automakers have a legal obligation to promptly identify and report
22
     emerging safety-related defects to NHTSA under the Early Warning Report
23
     requirements. Id. Similarly, automakers monitor NHTSA databases for consumer
24
     complaints regarding their automobiles as part of their ongoing obligation to
25
     identify potential defects in their vehicles, including safety-related defects. Id.
26
     Thus, FCA knew of the many complaints about the Defect logged by NHTSA
27
     ODI, and the content, consistency, and large number of those complaints alerted
28
                                              Page 8
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 10 of 88 Page ID #:10



 1   FCA to the Defect.
 2         36.   Complaints that owners and lessees filed with the NHTSA
 3   demonstrate that the Defect is widespread, poses a clear safety risk due to the
 4   sudden stalling and “limp mode” episodes that it causes, and that it manifests
 5   without warning. The complaints also indicate FCA’s awareness of the defect
 6   and its safety risks. The following is just a small sampling of the numerous
 7   complaints, often expressly safety-related, describing the Defect (spelling and
 8   grammar mistakes remain as found in the original):
 9         NHTSA Complaints (Safercar.gov, Search Car Safety Ratings (Apr. 22,
10   2020), https://www.nhtsa.gov/ratings):
11   2015 Jeep Cherokee
        a) NHTSA Posting Date: July 16, 2015
12         NHTSA ID Number: 10734584
           Incident Date March 1, 2015
13         Consumer Location RALEIGH, NC
           THE CONTACT OWNS A 2015 JEEP CHEROKEE. WHILE DRIVING AT
14         VARIOUS SPEEDS, THE LOW OIL PRESSURE AND BATTERY WARNING
           LIGHTS ILLUMINATED. THE VEHICLE WAS ABLE TO RESTART. THE
15         FAILURE RECURRED SEVERAL TIMES. THE VEHICLE WAS TAKEN TO A
           DEALER WHO WAS UNABLE TO DIAGNOSE THE CAUSE OF THE FAILURE.
16         THE CONTACT MENTIONED THAT THE VEHICLE WAS LOSING EXCESSIVE
           OIL AND CONSTANTLY NEEDED OIL TO BE ADDED. THE VEHICLE WAS THE
17         TAKEN TO A DEALER WHERE IT WAS DIAGNOSED THAT THE ENGINE
           NEEDED TO BE REPLACED. THE VEHICLE WAS REPAIRED. THE
18         MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE
           WAS 4,800.
19
        b) NHTSA Posting Date: January 5, 2017
20         NHTSA ID Number: 10939926
           Incident Date December 20, 2016
21         Consumer Location PORTSMOUTH, NH
           CAR JUST RANDOMLY SHUT OFF IN MIDDLE OF A 50 MPH HIGHWAY,
22         ALMOST CAUSED ACCIDENT. IT DID IT A COUPLE MORE TIMES BEFORE I
           GOT IT LOOKED AT. DEALER SAID IT WAS SO LOW ON OIL IT SHUT OFF.
23         BUT DEALER ALSO CONFIRMED OIL WAS NOT LOW ENOUGH TO TRIGGER
           THE WARNING LIGHT AND ALSO EXPLAINED IT HAS BEEN HAPPENING
24         FREQUENTLY WITH MY MODEL.
25      c) NHTSA Posting Date: February 28, 2017
           NHTSA ID Number: 10957545
26         Incident Date April 28, 2016
           Consumer Location FOREST HILL, MD
27         THE CONTACT OWNS A 2015 JEEP CHEROKEE. THE CONTACT STATED
           THAT THE VEHICLE USED UP A QUART OF OIL EVERY THREE THOUSAND
28         MILES WITHOUT WARNING. THE DEALER DIAGNOSED AND PERFORMED
                                            Page 9
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 11 of 88 Page ID #:11



           AN OIL CHANGE. THE TECHNICIAN NOTED ON THE INVOICE THAT THE OIL
 1         FILTER WAS LOOSE. THE FAILURE RECURRED. THE MANUFACTURER WAS
           NOT MADE AWARE OF THE FAILURE. THE FAILURE WAS NOT REMEDIED.
 2         THE FAILURE MILEAGE WAS APPROXIMATELY 41,633.
 3      d) NHTSA Posting Date: July 28, 2017
           NHTSA ID Number: 11011381
 4         Incident Date September 20, 2016
           Consumer Location SOUTH ELGIN, IL
 5         AT 17,000 MILES, I STARTED HAVING ISSUES WITH MY CHEROKEE. THE
           FIRST TIME THE ENGINE OF THE VEHICLE STALLED ON ME, I WAS ON MY
 6         WAY TO WORK. I POWERED OFF THE ENGINE AND IT SUCCESSFULLY
           RESTARTED AFTER ONE ATTEMPT. I BROUGHT IT TO MY DEALERSHIP
 7         LATER THAT DAY TO FIND OUT I WAS “OUT OF OIL”, THIS WAS ROUGHLY
           2500 MILES INTO MY MOST RECENT OIL CHANGE (WHICH IS PROJECTED
 8         FOR 5000 MILES). I WAS DISAPPOINTED, DUE TO THE VEHICLE BEING A
           YEAR OLD. THE DEALERSHIP ADDED SOME OIL AND I WAS ON MY WAY.
 9         SHORTLY AFTER, I STARTED NOTICING THE ENGINE WOULD REV TO HIGH
           RPM’S WHEN THE VEHICLE WAS STATIONARY, THE RPM’S WOULD
10         INCREASE DRASTICALLY WHEN BREAKING, THE VEHICLE WOULD JUMP
           BETWEEN GEARS 1-3, MAKING INCREASING YOUR SPEED EXTREMELY
11         DIFFICULT AS YOU NEVER KNEW WHEN THE VEHICLE WOULD ACTUALLY
           TAKE OFF. MY DEALERSHIP WAS “UNABLE TO DUPLICATE “ THIS ISSUE,
12         AND I WAS SENT ON MY WAY. FAST FORWARD 9 MONTHS, AND MY
           VEHICLE DIES ON ME AS I AM LEAVING WORK. HOWEVER, THIS TIME, IT
13         TOOK MULTIPLE ATTEMPTS TO RESTART THE VEHICLE. I WAS FINALLY
           ABLE TO START IT BY PUTTING MY FOOT ON THE GAS, AND ANY TIME I
14         TOOK MY FOOT OFF OF THE GAS, THE ENGINE WOULD STALL. I DROVE
           WITH TWO FEET TO THE DEALERSHIP THAT DAY, AND FOUND OUT ONCE
15         AGAIN I WAS “OUT OF OIL”. THE DEALERSHIP RECOMMENDED AN “OIL
           CONSUMPTION TEST”, WHICH MEANS BRINGING YOUR VEHICLE TO THE
16         DEALERSHIP AT VARIOUS MILE MARKERS (500,1000, 2000, 2000). AT THIS
           TIME, THEY WOULD CHECK THE OIL LEVELS AND REFILL ANY LOST OIL.
17         THROUGH THIS, I FOUND OUT MY VEHICLE WAS “BURNING THROUGH” 1
           QUART OF OIL EVERY 666.67 MILES. CHRYSLER GUIDELINES SAY A
18         VEHICLE OF MY SPECIFICATIONS SHOULD USE 1 QUART IN 2000 MILES.
           THIS VEHICLE IS A BEAUTIFUL DEATH TRAP ON WHEELS, AND SUCH A
19         DISAPPOINTMENT TO JEEP LOVERS EVERYWHERE. STAY AWAY.
20      e) NHTSA Posting Date: October 8, 2017
           NHTSA ID Number: 11032255
21         Incident Date October 7, 2017
           Consumer Location CLEVELAND, OH
22         […] PULLED OUT OF THE BODY SHOP’S PARKING LOT, ONTO A CITY
           STREET, DROVE NOT EVEN A QUARTER OF A MILE AND MAYBE A MINUTE
23         OR SO INTO THE DRIVE AND THE DASHBOARD ICON OF THE BATTERY
           ILLUMINATED, THE NOTIFICATION SOUND PLAYED, AND THE CAR
24         SLOWED TO A STOP AGAIN. ALSO, THE NOTIFICATION CENTER DISPLAYED
           “SHIFT TO PARK”. LUCKILY THIS TIME I STOPPED AT A RED LIGHT. I
25         SHIFTED INTO PARK, PLACED MY HAZARD LIGHTS ON, AND WAVED THE
           CARS THAT WERE BEHIND ME TO DRIVE AROUND. MADE THE ATTEMPT
26         TO RESTART TWICE WITH NO SUCH LUCK. THE THIRD ATTEMPT SAW THE
           CAR TURN BACK ON SUCCESSFULLY.
27         […] FINALLY, AFTER A FEW HOURS IN THE CUSTOMER WAITING AREA, I
           WAS TOLD THAT THE JEEP WAS LOW ON OIL. AND THAT THE CHEROKEE
28         ALONG WITH THE CHRYSLER 200, AND ANOTHER CAR THAT I CANNOT
                                         Page 10
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 12 of 88 Page ID #:12



           REMEMBER AT THE MOMENT ARE DESIGNED TO STALL WHEN THE
 1         AMOUNT OF OIL BECOMES LOW. THE SERVICE DEPARTMENT EMPLOYEE
           SAID THAT THIS WAS A “EUROPEAN DESIGN SAFETY FEATURE” FOR THE
 2         CAR. I KEPT THE CHEROKEE AT THE DEALERSHIP FOR THEM TO
           CONTINUE TO INVESTIGATE THIS PROBLEM ON THIS UPCOMING MONDAY
 3         THE 10TH OF OCTOBER.
 4      f) NHTSA Posting Date: October 16, 2017
           NHTSA ID Number: 11033896
 5         Incident Date October 15, 2017
           Consumer Location MCHENRY, IL
 6         MY CAR HAS BEEN STALLING ON THE FIRST DRIVE OF THE MORNING FOR
           4 DAYS. STARTS UP AND IT’S FINE AFTER THAT. YESTERDAY WHILE
 7         VIDEOING IT TO SHOW A DEALER, I HEARD A DING. SAW NOTHING ON THE
           PANEL. REVIEWED THE VIDEO, AND I CAN ONLY SPECULATE IT SAID OIL
 8         PRESSURE LOW. IT LASTED LESS THAN HALF A SECOND AND
           DISAPPEARED. I CHECKED MY OIL AND FOUND IT TO BE BARELY
 9         REGISTERING ON THE STICK. IT TOOK 2 1/2 QUARTS TO FILL IT. MY OIL
           CHANGE STICKER STATES I’M 1200 MILES AWAY FROM THE 4000 MARK
10         THE DEALER PUTS ON IT. I WAS TOLD TODAY BY A JEEP DEALER, THAT
           THE 2.4 ENGINE IN THE CHEROKEE WILL USE A QUART OF OIL EVERY 750-
11         1000 MILES IF OVER 50,000 MILES. I HAVE 56,580 MILES. THE PROBLEM IS
           WHEN OIL IS LOW, THE CAR WILL STALL TO PREVENT DAMAGE AS A
12         SAFETY FEATURE. UNFORTUNATELY THIS HAS CAUSED ME TO HAVE TO
           COAST ACROSS A BUSY TWO LANE ROAD WHILE MAKING A TURN, SO I
13         COULD HAVE BEEN HIT. IT THEN TAKES 2-3 TIME TO CRANK IT OVER TO
           RESTART IT. THIS WAS NOT DISCLOSED TO ME WHEN I PURCHASED THE
14         CAR WITH 40,009 MILES ON IT. THE DEALERS SAY THIS IS PERFECTLY
           NORMAL FOR THIS ENGINE TO BURN OIL. I DON’T BELIEVE ANY
15         MANURACTURER SHOULD SELL VEHICLES THAT “BURN” OIL AT A QUART
           PER 1000 MILES. I BOUGHT A NEWER CAR FOR LESS MAINTENANCE. NOW I
16         HAVE TO ADD OIL ONCE A MONTH TO MY CAR.
17      g) NHTSA Posting Date: November 14, 2017
           NHTSA ID Number: 11046153
18         Incident Date November 13, 2017
           Consumer Location FRESNO, CA
19         CAR STALLS LOSING ALL POWER WHILE DRIVING WHEN OIL CHANGE IS
           NEEDED. OIL CHANGE LIGHT CAME ON RECENTLY. CAR HAS BEEN
20         STALLING IN THE MIDDLE OF DRIVING ON THE ROAD. ALSO HAPPENED
           LAST TIME OIL CHANGE LIGHT CAME ON. WAS TOLD BY JEEP DEALER
21         THAT IT IS COMMON. VERY DANGEROUS.
22      h) NHTSA Posting Date: November 15, 2017
           NHTSA ID Number: 11046423
23         Incident Date November 12, 2017
           Consumer Location HAVERHILL, MA
24         WHILE DRIVING ON SUNDAY MY JEEP SUDDENLY WITHOUT NOTICE OR
           WARNING SHUT OFF AND WOULD NOT RESTART, I WAS STRANDED IN
25         MIDDLE OF THE ROAD SINCE THERE WAS NO WARNING I HAD NO TIME TO
           PULL TO SIDE. AAA TOWED TO CLARK CHRYSLER/JEEP WHERE IT WAS
26         BOUGHT AND UNDER EXTENDED WARRANTY. ALL PM’S HAVE BEEN
           DONE THERE AND DONE TIMELY. WHAT THEY FOUND WAS JEEP WAS
27         DOWN 3 QTS OF OIL, I ASKED HOW THAT COULD BE AND WHY WOULD
           ENGINE SHUT OFF SO ABRUPTLY THEY CLAIM THE 2.4 ENGINES USE 1QT
28         PER 1,000 MILES, THAT NO INDICATOR OR WARNING COMES ON AND
                                         Page 11
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 13 of 88 Page ID #:13



           ENGINE WILL SHUT OFF TO PROTECT IT. NO WHERE IS IT LISTED IN
 1         OWNERS MANUAL, I HAVE BEEN IN AUTOMOTIVE FOR OVER 30 YEARS
           AND IF AN ENGINE BURNS A QT PER 1,000 YOU REBUILD OR BUY A NEW
 2         ENGINE, I AM NOW TOLD I MUST CHECK AND ADD OIL EVERY 1,000 MILES
           ON A 2015 WITH ONLY 42,000 MILES! SAFETY CONCERN IS IF ANYONE IS
 3         ON HIGHWAY IT COULD CAUSE DEATH WITH A SUDDEN STOPPAGE OF
           VEHICLE, I WAS LEFT IN THE MIDDLE OF OF A COUNTRY ROAD AND AAA
 4         HAD POLICE COME TO HELP BLOCK ME FROM TRAFFIC PASSING AROUND
           ME, I NEVER HEARD OF ANYTHING LIKE THIS SO I CALLED JEEP AND
 5         MELISA ON THEIR CONSUMER LINE CONFIRMED WITH SERVICE TECH IAN
           HOGAN AND TOLD ME THAT SHE IS TOLD IT HAPPENS AND THERE IS NO
 6         WARNING , HOW CAN JEEP THINK THIS IS SAFE WITHOUT AT LEAST
           NOTIFYING OWNERS TO BE AWARE?
 7
        i) NHTSA Posting Date: January 22, 2018
 8         NHTSA ID Number: 10851584
           Incident Date January 1, 2015
 9         Consumer Location JOHNSTOWN, NY
           2015 JEEP CHEROKEE. CONSUMER WRITES IN REGARDS TO VEHICLE
10         EXCESSIVE OIL CONSUMPTION ISSUES. THE CONSUMER STATED THE
           VEHICLE HAD IT’S FIRST OIL CHANGE IN JANUARY OF 2015. AFTER 146
11         MILES, THE OIL WAS ONE QUART LOW. THE CONSUMER ADDS 1-2 QUARTS
           BETWEEN REGULAR OIL CHANGES.
12
        j) NHTSA Posting Date: February 23, 2018
13         NHTSA ID Number: 11074574
           Incident Date August 28, 2017
14         Consumer Location LONDON, KY
           CAR IS BURNING OIL AND SHUTTING OFF ON THE ROAD, WHICH I OR MY
15         CHILDREN, CAN EASILY GET HURT OR KILLED. HAVE TRIED TO HAVE
           RESOLVED NUMEROUS TIMES WITH UNSATISFACTORY RESULTS FROM
16         THE CAR LOT. AS ADVISED FROM THE SERVICE MANAGER THIS IS
           NORMAL UNDER CHRYSLER STANDARDS.
17
        k) NHTSA Posting Date: July 18, 2018
18         NHTSA ID Number: 11112181
           Incident Date July 18, 2018
19         Consumer Location HOUSTON, TX
           WHILE IN MOTION, THE VEHICLE SHUTS OFF WITHOUT WARNING. A
20         MESSAGE ON THE DASH SAYS PUT THE CAR IN PARK TO START. THE CAR
           CONSUMES LARGE AMOUNTS OF SYNTHETIC OIL, WHICH SHOULD LAST
21         UP TO 6 MONTHS BUT ONLY LASTS BETWEEN 700-1000 MILES PER QUART.
           THE OIL LIGHT DOES NOT COME ON INDICATING THAT THE OIL IS LOW. IT
22         FLASHES ACROSS THE SCREEN TOO FAST FOR THE DRIVER TO SEE THE
           WARNING. WHEN THE OIL IS LOW, THE CAR BEGINS TO SHUT ITSELF OFF
23         WHILE IN MOTION. THIS HAS HAPPENED WHILE DRIVING AT BOTH HIGH
           AND LOW RATES OF SPEED ON CITY STREETS AND A HIGHWAY DURING
24         RUSH OUR TRAFFIC, NEARLY CAUSING A COLLISION WITH VEHICLES
           BEHIND ME.
25
        l) NHTSA Posting Date: August 2, 2018
26         NHTSA ID Number: 11115417
           Incident Date July 25, 2018
27         Consumer Location SAN JOSE, CA
           ENGINE DIES WHILE DRIVING DOWN THE ROAD & AFTER 10-15 MINUTES
28         VEHICLE WILL START. THIS HAS HAPPENED NUMEROUS TIMES & EACH
                                         Page 12
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 14 of 88 Page ID #:14



           TIME I HAVE BROUGHT IT BACK TO NORMANDIN JEEP IN SAN JOSE, CA. OF
 1         COURSE IT IS RUNNING EACH TIME WHEN I GET TO THE DEALERSHIP & I
           ALWAYS GET THE SAME STORY. LOW OIL OR OIL PRESSURE. I
 2         CURRENTLY HAVE LESS THAN 40,000 MILES ON THE JEEP & MY FIRST
           INCIDENT BEGAN WITH 15,000 MILES ......... THEN AGAIN & AGAIN & AGAIN.
 3         I LIVE IN SILICON VALLEY & HAVE A ONE YEAR OLD SON. THE FREEWAYS
           ARE BUSY AND THIS HAS BECOME A DANGEROUS SITUATION.
 4         ACCORDING TO MY ONLINE RESEARCH ........ THIS IS AN INHERENT
           PROBLEM WITH THE JEEP CHEROKEE ..........BUT ........ THE DEALERSHIP
 5         DOES NOT WANT TO ADMIT THIS. ON MY LAST VISIT ABOUT A MONTH
           AGO (LESS THAN 40,000 ON ODOMETER) THEY (NORMANDIN) TOLD ME
 6         THE PROBLEM WAS WITH THE OIL PRESSURE SENDING UNIT & THIS
           WOULD NOT BE COVERED UNDER WARRANTY ..........EVEN THOUGH THIS
 7         ISSUE BEGAN A COUPLE YEARS AGO. SERVICE MANAGER SAID THAT
           BECAUSE THIS HAS BEEN AN ONGOING PROBLEM .......... HE WOULD
 8         REPLACE THE UNIT AND CHARGE ME ONLY $100. WITH A JOB & A ONE
           YEAR OLD CHILD ..... I CERTAINLY DID NOT HAVE THE TIME TO ARGUE.
 9         THEY REPLACED THE UNIT & FILLED MY JEEP WITH OIL AND I LEFT THE
           DEALERSHIP. WELL ............ MY JEEP JUST STRANDED ME AGAIN . SAME
10         PROBLEM & I KEEP CALLING THE DEALERSHIP (FOR THE PAST 5 DAYS)
           AND THE SERVICE MANAGER HAS NOT RETURNED MY CALL. I SIMPLY DO
11         NOT HAVE THE TIME FOR THIS. PLUS I AM SCARED TO BE ON THE ROAD
           TO MY WORK WITH MY YOUNG SON IN THE BACK SEAT (I DROP HIM OFF
12         AT DAY CARE). I WRITE THE NHTSA BECAUSE I’M AWARE THAT THERE
           ARE SO MANY PEOPLE WHO HAVE EXPERIENCED THIS ISSUE.
13
        m) NHTSA Posting Date: January 3, 2019
14         NHTSA ID Number: 11164716
           Incident Date March 9, 2018
15         Consumer Location HOUSTON, TX
           THE VEHICLE’S LOW OIL LIGHT INDICATOR ONLY FLASHES ACROSS THE
16         SCREEN AND DOES NOT REMAIN ON. THIS ONLY TAKES PLACE WHEN THE
           CAR IS COMPLETELY OUT OF OIL AND THE CAR LOSES POWER AND SHUTS
17         OFF WHILE IN MOTION. THE VEHICLE HAS NO LEAKS BUT REQUIRES OIL
           EVERY 700 MILES OR SO. THE ENGINE RUNS OFF SYNTHETIC OIL WHICH
18         SHOULD HAVE TO BE REPLACED LESS FREQUENTLY, BUT THIS VEHICLE
           NEEDS OIL REPLACEMENT EVERY 2-3 MONTHS.
19
        n) NHTSA Posting Date: February 19, 2019
20         NHTSA ID Number: 11181050
           Incident Date February 19, 2019
21         Consumer Location GORDONSVILLE, VA
           BURN OF OIL AT ROUGHLY A QT PER 1000 MILES, LESS THAN
22         RECOMMENDED OIL CHANGE MILEAGE. EFFECTS ENGINE. SHUTS ENGINE
           OFF WHILE DRIVING AND TAKES 3-5 MINUTES BEFORE CAR CAN START
23         AGAIN. VERY DANGEROUS AS IT HAPPENS AT ANY SPEEDS AND CAR
           COMPLETELY LOCKS UP.
24
        o) NHTSA Posting Date: March 29, 2019
25         NHTSA ID Number: 11192370
           Incident Date March 14, 2019
26         Consumer Location CLINTON, CT
           DRIVING ALONG WITH VEHICLE IN MOTION, THE ENGINE STALLS OUT
27         AND CONTINUES TO ROLL, BUT DOES NOT OPERATE. CAR MUST COME TO
           A COMPLETE STOP, REST AND THEN TRY TO RESTART – VERY
28         DANGEROUS ON THE HIGHWAY. A MESSAGE COMES ON STATING
                                         Page 13
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 15 of 88 Page ID #:15



           “VEHICLE MUST BE IN GEAR TO SHIFT” OR SOMETHING CLOSE TO THAT –
 1         BUT THERE HAS BEEN NO SHIFTING ON MY PART AT ALL. THIS STALLING
           HAS PUT ME IN VERY DANGEROUS CONDITIONS BECAUSE CARS COMING
 2         FROM BEHIND AND AROUND ME HAVE NO WARNING OF THE STALLED
           OUT ENGINE EITHER. IT TAKES ABOUT 3 OR 4 MINUTES TO RESTART THE
 3         ENGINE. DEALERSHIP SAYS THIS IS AN OIL CONSUMPTION ISSUE AND ITS
           SOMETHING TO DO WITH THE PISTONS. ANOTHER JEEP SERVICE
 4         MANAGER SAID THE ENGINE NEEDS TO BE REPLACED. ITS STILL UNDER
           WARRANTY. I FEAR THAT WE’RE GOING TO GET HIT (MY DAUGHTER AND
 5         I) AND MEANWHILE, WE DO NOT HAVE OTHER TRANSPORTATION AND I’M
           GOING TO BE PAYING ON THIS FOR 4 MORE YEARS. THERE IS A LOT OF
 6         INFORMATION ON OTHER PEOPLE HAVING THE SAME COMPLAINTS ON
           THE INTERNET.
 7         FOR NOW, THE DEALERSHIP IS DOING AN OIL CONSUMPTION TEST WHICH
           IS RELATED TO THE ENGINE PROBLEMS KNOWN ON OTHER VEHICLES.
 8         WITH THIS MANY PEOPLE HAVING THE SAME PROBLEM, THIS SHOULD BE
           A RECALLED ENGINE.
 9
        p) NHTSA Posting Date: May 7, 2019
10         NHTSA ID Number: 11205958
           Incident Date May 1, 2019
11         Consumer Location TEMPLE HILLS, MD
           THE ENGINE LOSES LARGE AMOUNT OF OIL CAUSING THE CAR AIR FLOW
12         SYSTEM TO MALFUNCTION. THE CAR COMPLETELY SHUTDOWN WHILE
           DRIVING BECAUSE THE CAR NEEDS OIL AND ECS WARNING BLINKS.
13         HOWEVER, THE CAR OIL INDICATOR DOESN’T RECOGNIZE THE CAR
           NEEDS OIL. THIS SAME IDENTICAL SITUATION HAS HAPPEN MULTIPLE
14         TIME, STARTING ABOUT 1 YEAR AFTER I PURCHASED THE SUV IN
           SEPTEMBER 2015. EVERY TIME I HAVE TAKEN THE CAR TO THE
15         DEALERSHIP, IT HAS BEEN NOTED IN THE RECORD. HOWEVER, THIS TIME,
           THE AUTOMOBILE TECH INFORM ME OF THE PROBLEM WITH CAR AND
16         NOTED THAT JEEP IS AWARE OF THIS ISSUE WITH THE 2.4L 4 CYLINDER
           ENGINES. THOSE PARTICULAR ENGINES ARE ALSO IN THE CHRYSLER 200.
17
        q) NHTSA Posting Date: June 19, 2019
18         NHTSA ID Number: 11221247
           Incident Date April 13, 2019
19         Consumer Location TRAVERSE CITY, MI
           CAR STALLING AT LOW SPEED AND ALSO AT STOP. TAKES SEVERAL
20         ATTEMPTS TO GET MOVING AGAIN. WENT IN FOR SERVICE AND CAR
           VIRTUALLY OUT OF OIL. WAS NOT EVEN CLOSE TO NEEDING AN OIL
21         CHANGE. LESS THAN EVERY 1000 MILES THERE IS AN OIL LOSS OF
           ATLEAST A QUART NEEDING TO BE ADDED AT OIL CONSUMPTION TEST.
22         EXTREMELY DANGEROUS TO DRIVE AND ANY TYPE OF RESOLUTION
           FEELS WORLDS AWAY WHEN OUR SAFETY IS JEOPARDIZED.
23
        r) NHTSA Posting Date: September 1, 2019
24         NHTSA ID Number: 11252673
           Incident Date August 30, 2019
25         Consumer Location ESSEX, MD
           AS I AM DRIVING MY CAR STAHL’S AND EVERYTHING SHUTS OFF. THIS
26         TYPICALLY HAPPENS AS I AM MAKING A TURN. THIS TYPICALLY
           HAPPENS AS I GET CLOSER TO THE DATE OF MY NEXT OIL CHANGE. THE
27         CAR SHUTS OFF COMPLETELY AND I MUST COAST TO A STOP. AFTER
           WAITING ABOUT A MINUTE I CAN RESTART THE ENGINE. THIS IS A VERY
28
                                         Page 14
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 16 of 88 Page ID #:16



           DANGEROUS SITUATION AS I AM TYPICALLY TURNING TO CROSS
 1         TRAFFIC.
 2      s) NHTSA Posting Date: September 25, 2019
           NHTSA ID Number: 11257903
 3         Incident Date September 24, 2019
           Consumer Location PEKIN, IN
 4         2015 JEEP CHEROKEE LATITUDE 4 WHEEL DRIVE. IT IS UNDER WARRANTY
           FOR TRANSMISSION, ETC. USING OIL, ( EVAPORATES?) AND IS A KNOWN
 5         ISSUE WITH THIS MAKE MODEL AND YEAR. CALLED JEEP AND WAS
           ADVISED TO GET IT INTO SERVICE IMMEDIATELY DUE TO KNOWN ISSUES,
 6         BUT THEY WOULD NOT ALLOW ME TO MAKE A COMPLAINT. JEEP HAS
           BEEN TRYING TO STALL OUT WHILE DRIVING, AT STOPS, HARD SHIFTS,
 7         BRAKE COMES ON AUTOMATICALLY, COMPLETELY STOPPED IN THE
           MIDDLE OF THE ROAD WHILE DRIVING, AND OIL HAS SOMEHOW
 8         DISAPPEARED FROM IT, BUT NO LEAKS.
 9      t) NHTSA Posting Date: November 7, 2019
           NHTSA ID Number: 11278667
10         Incident Date November 4, 2019
           Consumer Location LOUISVILLE, KY
11         MY 2015 JEEP CHEROKEE LATITUDE HAS STALL OUT 3 TIMES ON ME
           WHILE DRIVING ON BUSY HIGHWAYS. I TOOK THE VEHICLE IN FOR
12         REPAIR AND WAS TOLD THIS PARTICULAR ENGINE CONSUMES OIL AT A
           FAST RATE AND WITHOUT ANY WARNING, WHEN LOW, WILL STALL
13         UNEXPECTEDLY. NO WARNING, NO OIL PRESSURE GAUGE ALERTS, CAR
           SIMPLE STALLS. I AM AFRAID THE VEHICLE WILL STALL AND ME AND
14         ANY OCCUPANT WILL BE KILLED OR SERIOUSLY INJURED. I HAVE NOTICE
           THE SAME COMPLAINT NUMEROUS TIMES ON LINE.
15
        u) NHTSA Posting Date: December 31, 2019
16         NHTSA ID Number: 11292287
           Incident Date December 31, 2019
17         Consumer Location INDIANAPOLIS, IN
           WHILE DRIVING, THE JEEP WILL TURN OFF AUTOMATICALLY DUE TO THE
18         ENGINE BURING TOO MUCH OIL. IT CAUSES A SAFETY CONCERN WHEN
           THE CAR AUTOMATICALLY STOPS AND CAUSES OTHER CARS TO SWIRVE
19         OR TO HIT THE CAR. I HAVE ALMOST BEEN HIT MULTIPLE TIMES BECAUSE
           OF THIS. THERE IS NO WARNING TO IT AND NO OIL LIGHT TO TELL ME THE
20         ENGINE IS LOW OF OIL. IT ALSO HAS SEVERAL OTHER WARNINGS THAT
           COME ON FOR NO REASON. THE SERVICE SHIFTER LIGHT WILL COME ON
21         AND STOP THE CAR FROM GOING INTO PARK, AGAIN CAUSING THE CAR
           AND PASSENGERS TO BE IN DANGER. THIS HAS HAPPENED SEVERAL
22         TIMES WHILE THE CAR WAS IN MOTION, EITHER GOING FAST OR SLOW. IT
           COMES WITHOUT WARNING AND WHEN I CALL ABOUT IT, THEY SAY
23         NOTHING IS WRONG. THIS IS A SAFETY HAZARD TO ALL WHO DRIVE THIS
           CAR AND CARS LIKE IT
24
     2016 Jeep Cherokee
25      v) NHTSA Posting Date: 8/27/2016
           NHTSA ID Number: 10901992
26         Incident Date August 5, 2016
           Consumer Location ROCKFORD, IL
27         WE BOUGHT A BRAND NEW JEEP AND BY 5168 MILES IT USED 3 QUARTS
           OF SYNTHETIC OIL. WE HAD THE OIL CHANGED AT 3000 MILES AT THE
28         DEALER(AS THEY SUGGESTED). WE INFORMED THE DEALER THAT THE
                                         Page 15
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 17 of 88 Page ID #:17



           JEEP WAS BURNING OIL NOT LEAKING OIL. WE WERE TOLD THAT
 1         CHRYSLER WOULD NOT DO ANYTHING ABOUT IT UNTIL 7500 MILES AND
           THEN THEY WOULD DO A OIL CONSUMPTION TEST ON THE JEEP AND
 2         AFTER THAT WE WOULD HAVE TO BRING IT BACK EVERY 500 MILES TO
           TOP THE OIL OFF IF NECESSARY. SYNTHETIC OIL IS ABOUT $8.00 A QUART.
 3         THIS JEEP IS UNDER WARRANTY BUT THEY WOULDN'T FIX IT. AND WE
           WOULD OF HAD TO PAY FOR THE OIL TO TOP IT OFF WITH TOO. THE
 4         DEALER WAS AWARE OF THIS PROBLEM WITH THESE JEEPS. OUR
           DAUGHTER BOUGHT A JEEP WITH THE SAME ENGINE BUT SHE HASN'T
 5         HAD A PROBLEM WITH HERS. WHEN WE TOLD THE DEALER THIS THEY
           SAID THIS PROBLEM EXISTS ONLY WITH SOME OF THE ENGINES. WHY
 6         ISN'T THERE A RECALL ON THESE! WHY ARE THEY EVEN SELLING THESE
           WHEN THEY KNOW THERE'S A PROBLEM. SINCE THE MANUFACTURE
 7         WOULDN'T FIX THE PROBLEM WE GOT RID OF THE JEEP.
 8      w) NHTSA Posting Date: 1/5/2017
           NHTSA ID Number: 10939823
 9         Incident Date December 5, 2016
           Consumer Location WAYNESBORO, TN
10         THE CONTACT OWNS A 2016 JEEP CHEROKEE. WHILE DRIVING
           APPROXIMATELY 10 MPH, THE VEHICLE STALLED WITHOUT WARNING.
11         THE CONTACT CAME TO A COMPLETE STOP. THE VEHICLE RESTARTED
           NORMALLY. THE DEALER DIAGNOSED THAT THE OIL LEVEL WAS TOO
12         LOW AND THE ENGINE STALLED. THE CONTACT ALSO STATED THAT THE
           ENGINE WAS REPLACED BECAUSE THE FAILURE RECURRED SIX OTHER
13         TIMES. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
           NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS
14         29,000.
15      x) NHTSA Posting Date: 1/17/2017
16         THE CONTACT OWNS A 2016 JEEP CHEROKEE. THE CONTACT WAS
           EXPERIENCING AN EXCESSIVE OIL CONSUMPTION ISSUE WITH THE
17         VEHICLE. THE CONTACT HAD TO ADD OIL TO THE VEHICLE EVERY 1,200
           MILES. THE CONTACT RESEARCHED THE ISSUE ONLINE AND DISCOVERED
18         THAT THIS WAS AN ONGOING ISSUE WITH THE MANUFACTURER. THE
           VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS
19         MADE AWARE OF THE ISSUE. THE FAILURE MILEAGE WAS
           APPROXIMATELY 1,200.
20
        y) NHTSA Posting Date: 4/12/2017
21
           RETURNING HOME FROM 1ST OIL CHANGE SINCE PURCHASE OF VEHICLE
22         (2016 JEEP CHEROKEE SPORT) 3 MONTHS PRIOR, OWNER NOTICED SMOKE
           COMING FROM HOOD IMMEDIATELY UPON PARKING VEHICLE AT
23         RESIDENCE. AS SOON AS OWNER EXITED VEHICLE, OWNER NOTICED
           FLAMES COMING FROM BOTTOM OF ENGINE. OWNER CALLED 911. THREE
24         MINUTES LATER WHEN EMERGENCY VEHICLES ARRIVED, CAR WAS
           ENGULFED IN FLAMES AND WAS DEEMED A TOTAL LOSS BY FIRE
25         INVESTIGATOR AND INSURANCE COMPANY.
26      z) NHTSA Posting Date: 5/30/2017
           NHTSA ID Number: 10992363
27         Incident Date May 27, 2017
           Consumer Location SEVERNA PARK, MD
28
                                           Page 16
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 18 of 88 Page ID #:18



           ON MARCH 3/9/2017 I PURCHASED A 2016, JEEP CHEROKEE LIMITED 4X4,
 1         2.4L WITH 20,111. AT THE TIME OF THE PURCHASE, I RECEIVED A 109-POINT
           VEHICLE INSPECTION REPORT, AND I PERSONALLY CHECKED THE FLUID
 2         LEVELS. ON MAY 27, 2017, THE OIL LIGHT FLASHED WHEN TURNING INTO
           THE HOME DEPOT. I IMMEDIATELY, PARKED AND TURNED OFF THE CAR.
 3         AFTER INSPECTION, I CHECKED THE OIL, AND THERE WAS NO EVIDENCE
           OF OIL ON THE DIP STICK. THE JEEP’S MILEAGE WAS 24,211 MILES, WHICH
 4         IS ONLY 4,100 MILES SINCE PURCHASING THE VEHICLE. HAVING LEARNED
           THAT NO OIL WAS REGISTERING ON THE DIP STICK, I OPENED UP THE
 5         HOOD AND LOOKED FOR SIGNS OF AN OIL LEAK? NO OIL LEAK WAS
           VISIBLE FROM THE ENGINE COMPARTMENT AND NO OIL LEAKAGE WAS
 6         FOUND UNDER THE JEEP. I THEN DROVE TO THE NEAREST RETAILER AND
           PURCHASED 5 QT CONTAINER OF 0W-20, FULL SYNTHETIC MOTOR OIL.
 7         AFTER RETURNING TO THE JEEP, I STARTED ADDING OIL, ONE QUART AT
           A TIME, AND CHECKING THE LEVEL OF THE OIL BETWEEN ADDING
 8         INTERVALS. AFTER ADDING ONE QUART, I COULD JUST SEE EVIDENCE OF
           OIL ON THE DIP STICK. IT TOOK 3.5 QUARTS BEFORE THE DIP STICK
 9         REGISTERED FULL. AT THAT POINT I TURNED ON THE VEHICLE. ALL OF
           THE NORMAL DASH BOARD DIAGNOSTIC LIGHTS FLASHED ON/OFF AND
10         THE CAR EXHIBITED NO SUSTAINED WARNING LIGHTS. NO SUSTAINED
           ENGINE LIGHT OR OIL LIGHT WERE VISIBLE AND THE JEEP APPEARED TO
11         BE RUNNING NORMALLY. NO BLUE OR BLACK EXHAUST WAS VISIBLE
           FROM THE JEEP’S TAIL PIPE. AFTER ARRIVING HOME, I PROMPTLY
12         CHANGED THE OIL AND OIL FILTER WITH THE 0W-20, FULL SYNTHETIC
           CASTROL MOTOR OIL AND A FRAM TOUGH GUARD FILTER. THE
13         DISCARDED OIL WAS BLACK. FROM UNDER THE JEEP, THERE WAS NO
           SIGN OF AN OIL LEAK AROUND THE OIL FILTER, THE OIL PAN OR
14         ANYWHERE INSIDE OF THE SKID SHIELD UNDER THE JEEP?
15      aa) NHTSA Posting Date: 9/28/2017
            NHTSA ID Number: 11030388
16          Incident Date September 27, 2017
            Consumer Location Unknown
17          EXCESSIVE OIL CONSUMPTION. TO PROTECT ITSELF, THE ENGINE WILL
            SHUT DOWN WITHOUT WARNING, NO OIL OR ENGINE LIGHTS. THIS HAS
18          HAPPENED SEVERAL TIMES IN ONE YEAR. THE MOST RECENT SEPT. 27,
            2017 WAS WHEN I WAS IN TRAFFIC ON A SIDE STREET IN WORCESTER MA..
19          IT TOOK 5 MEN TO PHYSICALLY PUSH MY CAR TO THE SIDE OF THE ROAD
            TO PREVENT AN ACCIDENT FROM HAPPENING. UNACCEPTABLE. AFTER
20          HAVING A TUNE UP IN MID-JULY 2017, THE CAR DIP STICK IN LATE
            SEPTEMBER WAS DRY. AFTER TOWING THE VEHICLE TO THE NEAREST
21          DEALER I FOUND OUT IT TOOK 4 QUARTS OF OIL. I BELIEVE THIS IS AN
            EXCESSIVE AMOUNT. I AM NOW GOING TO HAVE TO CHECK EVERY 500 TO
22          1,000 MILES NOT TO MENTION THE HIGHER COST TO PURCHASE
            SYNTHETIC OIL.
23
        bb) NHTSA Posting Date: 10/19/2017
24          IT HAS AN OIL CONSUMPTION ISSUE. IT BURNS A QUART OF OIL EVERY
            1000 MILES. IT TAKES 5 QUARTS OF OIL AND THE OIL CHANGE IS EVERY
25          5000 MILES SO BY THE TIME IT NEEDS AN OIL CHANGE THERE IS NO OIL
            LEFT. IT STALLED DEAD ON ME WHILE I WAS DRIVING BECAUSE IT HAD
26          NO OIL. I HAD NO ADVANCED WARNING IT JUST STOPPED IN THE MIDDLE
            OF THE STREET. I HAVE DONE 7 OIL CONSUMPTION TESTS AND JEEP IS
27          TELLING ME IT IS "JEEP STANDARD" AND THEY WILL NOT FIX IT.
28      cc) NHTSA Posting Date: 3/2/2018
                                           Page 17
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 19 of 88 Page ID #:19



           NHTSA ID Number: 11075812
 1         Incident Date June 1, 2016
           Consumer Location BALDWINSVILLE, NY
 2         THE ENGINE SHUTS OFF WITHOUT ANY WARNING. IT HAS HAPPENED ON
           RAMPS, A PARKING GARAGE, ON THE HIGHWAY AND THE MIDDLE OF AN
 3         INTERSECTION. NO WARNING LIGHTS COME ON UNTIL AFTER THE ENGINE
           STOPS. THE STEERING FAILS, THE BRAKES FAIL AND THE VEHICLE ROLLS
 4         TO A STOP. OFTEN, IT WILL TAKE SEVERAL MINUTES AND ATTEMPTS TO
           RESTART THE ENGINE. I WAS ADVISED BY THE DEALERSHIP THAT THE
 5         OIL WAS LOW. THE ENGINE CONTINUES TO SHUT OFF AND WITH NO
           CORRELATION TO TIME FRAME AFTER HAVING THE OIL REPLACED, TIME
 6         IT HAS BEEN DRIVEN, OR DURATION OF THE TRIP. THIS IS COMPLETELY
           UNSAFE TO THE PERSON OPERATING THE VEHICLE AND TO OTHERS ON
 7         THE ROAD. JEEP AND THE DEALERSHIP HAVE IGNORED THE PROBLEM
           AND I HAVE EVEN BEEN TOLD BY JEEP CUSTOMER SERVICE THAT "THE
 8         ENGINE IS OPERATING AS DESIGNED" WHICH MEANS THAT IT WILL SHUT
           OFF WITHOUT WARNING TO PROTECT THE ENGINE, NOT THOSE INSIDE
 9         THE VEHICLE. THEY HAVE REFUSED TO FIX OR ACKNOWLEDGE THE
           ISSUE, REFUSED TO VOID THE LEASE AND REFUSED TO REPLACE THE
10         VEHICLE.
11      dd) NHTSA Posting Date: 3/26/2018
            I WAS DRIVING TO TOWN AND THE LOW OIL PRESSER LIGHT CAME ON I
12          GET OFF THE ROAD THEN MY CAR DIED I WAS NOT ABLE TO RESTART IT. I
            CHECKED THE OIL AND IT WAS EMPTY? I PUT 2 QUARTS OF OIL IN IT AND
13          THEM IT STATED RIGHT UP. I TOOK IT TO THE CAR LOT THE NEXT DAY
            AND THERE WAS ONLY 1 QUART OF OIL IN IT. AT THIS TIME I HAD ONLY
14          DROVE IT 23 MILES SINCE I HAD PUT THE OIL IN THERE, THEY TOLD ME
            THERE WAS NOT ANY LEAKS AND THAT THEY WOULD FILL IT UP AND
15          FOR ME TO COME BACK IN A WEEK. I REALLY HOPE THAT I CAN MAKE IT
            A WEEK WITH THE OIL THEY PUT IN THERE I HAVE SET THE MILLAGE
16          THING IN THE CAR TO 0 AND I WILL SEE HOW MANY MILES I DRIVE AND IF
            IT IS OUT OF OIL WHEN I GO BACK.
17
        ee) NHTSA Posting Date: 4/28/2018
18          WHILE DRIVING THE ENGINE CUT OUT. I DRIFTED TO THE SIDE OF THE
            ROAD, PUT IT IN PARK AND RESTARTED IT. THERE WASN'T ANY MESSAGE
19          THERE WAS A PROBLEM. IT WAS FINE FOR A COUPLE OF DAYS AND THEN
            WHILE DRIVING TO WORK THE SAME THING HAPPEN AGAIN. I WAS ABLE
20          TO GET TO THE SIDE WITHOUT BEING HIT. ON CHECKING THE INTERNET
            IT SHOWED OTHERS HAD THE SAME PROBLEM AND WAS RELATED TO OIL.
21          . CHECKED OIL AND IT WAS LOW. I TOOK IT TO THE DEALERSHIP AND
            THEY CONFIRMED THE 2.4 CUTS OFF EVEN IF THE VEHICLE IS IN MOTION
22          WITH NO WARNING WHEN OIL IS LOW. NO ONE EVER TOLD ME THIS. HAD
            I BEEN ON A BUSIER MULTI LANE ROAD I MAY HAVE BEEN INVOLVED IN
23          AN ACCIDENT. I HAVE NEVER NEEDED TO CHECK MY OIL BETWEEN
            SERVICE ON A NEWER CAR BEFORE THIS IS AN UNSAFE DEFAULT TO LOW
24          OIL. IT PUTS THE DRIVER AND PUBLIC IN DANGER. HAD I BEEN TOLD THE
            VEHICLE MAY SHUT OFF WHILE I WAS DRIVING I WOULD NEVER HAVE
25          BOUGHT THE CAR. I CANT BELIEVE THAT THEY ARE ALLOWED TO HAVE
            THIS AS A FEATURE WITH NO WARNING.
26
        ff) NHTSA Posting Date: 5/2/2018
27          NHTSA ID Number: 11091468
            Incident Date October 18, 2017
28          Consumer Location BRANFORD, CT
                                         Page 18
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 20 of 88 Page ID #:20



           2016 JEEP CHEROKEE HAS TWICE STALLED WHILE DRIVING ABOUT 30
 1         MPH. LOSE ALL POWER. FIRST TIME , 21,218 MILES, DEALER SAID
           PROBABLY LOW ON OIL, BUT OIL CHANGE WAS NOT OVERDUE AND NO
 2         INDICATOR LIGHTS EVER SHOWED. THEY DID OIL CHANGE AND THEN
           CHECKED CAR AT NEXT OIL CHANGE, THEY DIDN'T FIND ANYTHING. AT
 3         30,930 MILES, CAR STALLED AGAIN DRIVING 30 MPH OUT OF NOWHERE.
           BARELY ABLE TO GET TO SIDE OF ROAD. EXTREMELY DANGEROUS
 4         SITUATION. DEALER AGAIN SAID OIL ISSUE AND WE ARE ADVISED TO
           RETURN TO DEALER IN 1000 MILES TO DO AN OIL CONSUMPTION TEST. IN
 5         RESEARCHING THIS ISSUE IT SEEMS THAT THIS IS AN ONGOING ISSUE
           THAT NO ONE SEEMS TO GET RESOLVED. DEALER SAYS THEY HAVE NOT
 6         HEARD OF ISSUE, BUT A SIMPLE GOOGLE SEARCH SHOWS THIS IS NOT AN
           ISOLATED ISSUE.
 7
        gg) NHTSA Posting Date: 5/8/2018
 8          NHTSA ID Number: 11092531
            Incident Date November 1, 2015
 9          Consumer Location Unknown
            THE CONTACT OWNS A 2016 JEEP CHEROKEE. WHILE DRIVING VARIOUS
10          SPEEDS, THE "SWITCH TO NEUTRAL" WARNING MESSAGE APPEARED AND
            THE CHECK ENGINE INDICATOR ILLUMINATED. AFTERWARDS, THE
11          VEHICLE STALLED. NEW HOLLAND JEEP IN NEW HOLLAND, PA WAS
            CONTACTED AND DIAGNOSED THAT THE FAILURE WAS DUE TO
12          EXCESSIVE ENGINE OIL CONSUMPTION. THE VEHICLE WAS NOT
            REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
13          FAILURE MILEAGE WAS 250.
14      hh) NHTSA Posting Date: 5/15/2018
            THE CAR WOULD STALL IN THE MIDDLE OF THE ROAD. THIS HAPPENED
15          BEFORE, I TOOK IT TO THE DEALERSHIP, THEY TOLD ME IT WAS DUE TO
            LOW/DIRTY OIL LEVEL, THEY DID THE OIL CHANGE AND IT WAS FINE FOR
16          A WHILE. THIS MORNING THE CAR STALLED IN THE MIDDLE OF THE
            ROAD, I HAVE ABOUT 5,000 MILES ON THE CAR SINCE LAST
17          MAINTENANCE, BUT WHEN I CHECKED THE OIL CHANGE INDICATOR, IT
            SHOWED THAT I STILL HAVE ABOUT 36%.
18
        ii) NHTSA Posting Date: 5/16/2018
19          NHTSA ID Number: 11096411
            Incident Date May 16, 2018
20          Consumer Location YORK, SC
            THE VEHICLE SHUT OFF ON MY WIFE AND CHILD WHILE SHE WAS
21          DRIVING IT ON THE HIGHWAY, AND WE TOOK IT TO THE DEALERSHIP AND
            THEY SAID IT WAS LOW ON OIL AND THEY DID AN OIL CONSUMPTION
22          TEST AND CLEARED THE VEHICLE AND SAID IT WAS A COMMON
            PROBLEM AND THEY HAVE TO DO OIL CONSUMPTION TEST BEFORE
23          CHRYSLER WILL ISSUE A REPLACEMENT MOTOR, AFTER 2 MONTHS OF
            THE TEST THEY CONCLUDED THAT IT WAS OK AND SAFE TO DRIVE. THE
24          ISSUE HAPPEND AGAIN WITH MY WIFE AND CHILD IN THE CAR AND
            DRIVING DOWN THE ROAD, SHE MADE IT BACK HOME AND THE MOTOR
25          WAS OUT OF OIL 3,000 MILES BEFORE HER NEXT OIL CHANGE. I GOT IT TO
            THE DEALER AND THEY SAID THEY HAVE TO DO THE OIL CONSUMPTION
26          TEST PROCESS AGAIN.
27      jj) NHTSA Posting Date: 5/24/2018
            NHTSA ID Number: 11097779
28          Incident Date November 10, 2016
                                              Page 19
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 21 of 88 Page ID #:21



           Consumer Location NEW YORK, NY
 1         THE CONTACT OWNS A 2016 JEEP CHEROKEE. WHILE CHECKING THE
           ENGINE OIL, THE CONTACT NOTICED THAT THE OIL WAS A QUART LOW.
 2         THE CONTACT STATED THAT THERE WERE NO LEAKS AND THE VEHICLE
           ONLY HAD 4,000 MILES AT THE TIME. THE CONTACT NOTICED THE
 3         FAILURE ON THREE DIFFERENT OCCASIONS. THE VEHICLE WAS TAKEN TO
           A DEALER (LARCHMONT CHRYSLER JEEP DODGE, 2533 BOSTON POST RD,
 4         LARCHMONT, NY 10538, (914) 636-3030) WHERE IT WAS DETERMINED THAT
           THERE WAS NO FAILURE WITH THE VEHICLE. THE VEHICLE WAS NOT
 5         REPAIRED. THE MANUFACTURER WAS NOT MADE AWARE OF THE
           FAILURE. THE FAILURE MILEAGE WAS 12,344.
 6
        kk) NHTSA Posting Date: 5/26/2018
 7          NHTSA ID Number: 11098061
            Incident Date February 8, 2018
 8          Consumer Location NORTH EAST, MD
            I WAS DRIVING DOWN A CITY STREET ON MY WAY HOME FROM WORK
 9          AND MY CAR JUST SHUT OFF! IT HAD 14500 MILES ON IT WHEN THIS
            HAPPENED. THE SYSTEM HAD JUST STARTED TELLING ME THE OIL WAS
10          DUE TO BE CHANGED, IT WAS GOING TO BE THE 4TH OIL CHANGE. AFTER
            15 MINUTES THE CAR JUST RESTARTED LIKE NOTHING HAD HAPPENED.
11          AFTER A LITTLE GOOGLE SEARCHING I DECIDED TO CHECK THE OIL AND
            THE DIPSTICK HAD JUST A SLIGHT TRACE OF OIL..I CALLED THE DEALER
12          QUESTIONED THEM AND WAS TOLD THEY HAVE NEVER HEARD OF THIS
            PROBLEM. I HAVE NOT TAKEN IT IN FOR SERVICE SINCE THEY JUST SAY
13          THEY CAN'T DUPLICATE THE PROBLEM. I NOW CHECK MY OIL EVERY 2000
            MILES SO IT DOESN'T RUN LOW CAUSING AN ENGINE PROBLEM THAT
14          WILL BE MY FAULT.
15      ll) NHTSA Posting Date: 6/10/2018
            NHTSA ID Number: 11100787
16          Incident Date June 5, 2018
            Consumer Location BOSTON, MA
17          I HAVE A 2016 JEEP CHEROKEE LATITUDE WITH 33,000 MILES ON IT. THE
            VEHICLE STALLED WHILE DRIVING ABOUT 20 MPH ON A CITY STREET.
18          THE ENGINE SHUT OFF WITHOUT ANY WARNING, CAUSING ME TO
            BECOME STUCK IN THE MIDDLE OF A BUSY ROAD, NEARLY CAUSING A
19          COLLISION. THE DASHBOARD MADE A DINGING NOISE, AND STATED THE
            MESSAGE "PLEASE RETURN TO PARK, THEN CHOOSE DESIRED GEAR".
20          AFTER PUTTING THE VEHICLE IN PARK, I WAS ABLE TO RESTART THE
            ENGINE. AFTER RESEARCHING THIS PROBLEM, IT IS CLEAR THAT THIS IS A
21          COMMON ISSUE RELATED TO OIL LEVELS IN THE JEEP CHEROKEE. THE
            NHTSA SHOULD LAUNCH AN INVESTIGATION INTO THIS DANGEROUS
22          ENGINE ISSUE THAT AFFECTS THE SAFETY OF THE VEHICLE.
23      mm)      NHTSA Posting Date: 6/12/2018
          NHTSA ID Number: 11101522
24        Incident Date April 11, 2018
          Consumer Location TINLEY PARK, IL
25        CAR STALLED WHILE DRIVING ON BUSY ROADS IN CHICAGO ON TWO
          SEPARATE OCCASIONS. FIRST TIME I WAS LESS THAN A MILE FROM HOME
26        ON MY WAY TO WORK, CAR STALLED OUT AT A STOP LIGHT AND TOOK 3-
          4 FAILED ATTEMPTS TO RESTART. CAR WAS MAKING UNUSUAL NOISE
27        WHILE FAILING TO RESTART. SECOND TIME WAS LATER IN THE DAY ON
          THE WAY HOME FROM WORK DURING RUSH HOUR. ON A 45MPH ROAD
28        CROSSING THROUGH AN INTERSECTION THE JEEP STALLED OUT. NO
                                         Page 20
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 22 of 88 Page ID #:22



           CODES, NOTHING. JUST STOPPED WORKING IN THE MIDDLE OF A BUSY
 1         INTERSECTION. THIS IS A TERRIBLY DESIGNED “SAFETY FEATURE”.
           BROUGHT VEHICLE TO DEALER AND WAS TOLD I WAS LOW ON OIL. THEY
 2         TRIED TO PLAY IT OFF LIKE IT WAS MY FAULT BUT I INSISTED ON A OIL
           CONSUMPTION TEST, CAME BACK AFTER 1000 MILES AND MY CAR HAS
 3         NOW BEEN IN THE SHOP FOR 9 WEEKS AFTER THEY CLAIMED THERE WAS
           NOTHING WRONG. JEEP NEEDS TO BUY THIS VEHICLE BACK I’M SICK OF
 4         DEALING WITH A BRAND NEW PIECE OF TRASH
 5      nn) NHTSA Posting Date: 6/29/2018
            NHTSA ID Number: 11104677
 6          Incident Date June 28, 2018
            Consumer Location SHOEMAKERSVILLE, PA
 7          WHILE DRIVING THE ENGINE SHUTOFF AND LOST ALL POWER. HAD TO
            COAST TO THE SIDE OF THE ROAD IN TRAFFIC. AFTER TAKING IT TO THE
 8          DEALER, FOUND OUT THE ENGINE CONSUMED 2.5 QUARTS OF OIL [OVER
            HALF IT'S VOLUME] IN 6 MONTHS. THERE WERE NO WARNINGS OF LOW
 9          OIL LEVEL; ENGINE JUST DIED. WAS TOLD THAT THIS OIL CONSUMPTION
            WAS ACCEPTABLE AND IF I WANTED TO PREVENT THE ENGINE FROM
10          SHUTTING OFF WITHOUT ANY WARNING TO CHECK OIL LEVEL EVERY
            1000-1500 MILES TO ASSURE IT'S ADEQUATE. THE COMPUTER
11          APPARENTLY GIVES THE DRIVER NO INDICATION OF LOW OIL VOLUME
            EVEN AFTER THE ENGINE SHUTS DOWN FOR THAT EXACT REASON. I WAS
12          TOLD CHRYSLER ONLY BECOMES CONCERNED IF THE ENGINE USE A
            QUART OF OIL WITHIN 1000 MILES. JEEP CHEROKEE LATITUDE/2016/4CLY
13          ENGINE WITH 35K MILES.
14      oo) NHTSA Posting Date: 8/13/2018
            NHTSA ID Number: 11119750
15          Incident Date August 13, 2018
            Consumer Location SALISBURY, MD
16          ENGINE STALLS WHILE DRIVING BECAUSE OF LOW OIL. JEEP IS 2 1/2 YRS.
            OLD WITH 50,000 MILES AND SHOULD NOT BE BURNING OIL. MANY
17          PEOPLE COMPLAINING OF THE SAME THING.
18      pp) NHTSA Posting Date: 8/17/2018
            NHTSA ID Number: 11120745
19          Incident Date March 7, 2017
            Consumer Location CANTON, GA
20          ENGINE IS USING EXCESSIVE AMOUNTS OF OIL. USING 1.25-1.5 QUARTS OF
            OIL PER 1,000 MILES. ENGINE HAS SHUT OFF WHILE DRIVING ON HIGHWAY
21          ON 2 OCCASIONS. WHEN ENGINE OIL IS LOW IT DOES NOT SHIFT
            PROPERLY. FIRST ENGINE WAS REPLACED WITH A NEW ONE AND THE
22          REPLACEMENT ENGINE IS ALSO USING EXCESSIVE AMOUNTS OF OIL.
            ADVISED BY DEALERSHIP TO LET NEW MOTOR BREAK IN AND COME
23          BACK AFTER BREAK IN PERIOD OF 7,500 MILES. OWNERS MANUAL STATES
            THAT THIS VEHICLE DOES NOT REQUIRE A LONG BREAK IN PERIOD AS
24          DEALERSHIP STATED.
25      qq) NHTSA Posting Date: 10/5/2018
            NHTSA ID Number: 11133602
26          Incident Date March 31, 2018
            Consumer Location Unknown
27          THE CONTACT OWNS A 2016 JEEP CHEROKEE. WHILE DRIVING, THE OIL
            LEVEL BECAME LOW AND THE VEHICLE STALLED WITHOUT WARNING.
28          THE FAILURE OCCURRED MULTIPLE TIMES. THE VEHICLE WAS TAKEN TO
                                         Page 21
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 23 of 88 Page ID #:23



           SIEMANS CHRYSLER DODGE RAM JEEP (8691 RED ARROW HWY,
 1         BRIDGMAN, MI 49106) AND THE CONTACT WAS ADVISED TO ADD OIL TO
           THE VEHICLE EVERY 1,000 MILES TO KEEP IT FROM RUNNING LOW. THE
 2         MANUFACTURER WAS ALSO CONTACTED AND DID NOT ASSIST. THE
           VEHICLE WAS NOT REPAIRED. THE FAILURE MILEAGE WAS 15,000.
 3
        rr) NHTSA Posting Date: 11/3/2018
 4          NHTSA ID Number: 11145094
            Incident Date October 31, 2018
 5          Consumer Location BOYLSTON, MA
            SHORTLY AFTER A RIGHT TURN INTO A SHORT STEEP UPHILL SECTION OF
 6          ROAD, THE CAR JUST DIED. THERE WERE NO WARNING LIGHTS. THE
            DISPLAY MESSAGE SAID TO SHIFT INTO P THEN SELECT A GEAR. THE CAR
 7          HAD NO FUNCTIONALITY, IT WAS DEAD AND STARTED ROLLING
            BACKWARDS TOWARDS THE INTERSECTION. PUT IN PARK AND TRIED TO
 8          RESTART - CHECK ENGINE LIGHT CAME ON, AND WAS ABLE TO OPERATE
            FOOT BRAKE WHICH WAS ALSO UNRESPONSIVE TO THAT POINT -
 9          PANICKING THAT THE CAR WOULD ROLL ACROSS THE INTERSECTION
            INTO THE DITCH. CAR WOULD NOT HOWEVER START. AFTER A FEW
10          MINUTES AND TRIES, THE CAR STARTED AND DROVE AS THOUGH
            NOTHING HAD HAPPENED AND NO WARNING LIGHTS ON THE DISPLAY.
11          DROVE HOME FROM WORK AND TO THE DEALER, LIKE NOTHING HAD
            HAPPENED. BUT SCARED THAT THE PROBLEM MIGHT REPEAT AND
12          DELIBERATELY TOOK BACKROADS JUST IN CASE. CAN'T IMAGINE WHAT
            WOULD HAPPEN IF I'D TAKEN THE INTERSTATE AND THE PROBLEM
13          REPEATED.
            AFTER GETTING HOME, FOUND THEY HAD CALLED AND LEFT A MESSAGE
14          ABOUT THERE BEING NO OIL. CALLED BACK - LONG CONVERSATION:
            - THEY SAID THERE WAS NO OIL ON THE DIPSTICK (SO WHY DID THE OIL
15          LIGHT NOT COME ON?)
            - THEY HAD CHANGED THE OIL AND FILTER AND THE CAR WAS GOOD TO
16          GO (REALLY?)
            - THEY RECOMMENDED BRINGING THE CAR BACK AFTER 1000 MILES TO
17          CHECK OIL CONSUMPTION (SO IF THE CAR FOR WHATEVER REASON
            LOSES ITS OIL WILL IT REALLY BE SAFE TO DRIVE? COULD IT NOT
18          HAPPEN THE NEXT MILE, THE 100TH MILE?)
            - THEY SAID THERE WAS NO EVIDENCE OF OIL LEAKS (YES, WE WOULD
19          HAVE NOTICED OIL SPOTS ON THE FLOOR OF OUR GARAGE)
            - THEY SAID THERE MUST BE "INTERNAL CONSUMPTION" OF THE OIL (SO
20          THERE SHOULD BE SMOKE COMING FROM THE EXHAUST, RIGHT? THERE
            WAS NOT) . GOING AROUND IN CIRCLES.
21          WHY DOES THE CAR STOP DEAD WHEN THE PROBLEM OCCURS. THE
            DEALER SAID THIS IS TO PROTECT THE CAR. WELL, THANK YOU
22          CHRYSLER FOR CARING SO LITTLE ABOUT YOUR CUSTOMERS THAT YOU
            PROTECT YOUR CAR FROM DAMAGE AT THE EXPENSE OF PEOPLE.
23
        ss) NHTSA Posting Date: 11/4/2018
24          NHTSA ID Number: 11145250
            Incident Date November 3, 2018
25          Consumer Location BOSTON, MA
            JEEP REPLACED THE ORIGINAL ENGINE UNDER WARRANTY DUE TO
26          EXCESSIVE OIL CONSUMPTION THAT CAUSED THE ENGINE TO STALL
            WHILE DRIVING. NOW THE SECOND ENGINE, AFTER ONLY A FEW
27          THOUSAND MILES OF DRIVING, IS ALSO CONSUMING EXCESS OIL. PER
            CHRYSLER'S SERVICE BULLETIN 09-007-15 PUBLISHED ON 7/31/15, A 2016
28          MODEL YEAR VEHICLE IS ONLY ALLOWED TO CONSUME UP TO ONE
                                         Page 22
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 24 of 88 Page ID #:24



           QUART OF OIL PER 2,000 MILES DURING THE FIRST 50,000 MILES. JEEP
 1         SHOULD OBVIOUSLY BE PREPARING FOR A MASSIVE RECALL ISSUE HERE,
           AS THIS IS THE MOST COMMON ISSUE HERE FOR ALL JEEP CHEROKEE'S
 2         THAT HAVE THIS MODEL ENGINE.
 3      tt) NHTSA Posting Date: 11/14/2018
            NHTSA ID Number: 11151421
 4          Incident Date November 13, 2018
            Consumer Location PORTLAND, ME
 5          VEHICLE SHUT OFF COMPLETELY WHILE DRIVING ON THE INTERSTATE.
            NO WARNING LIGHTS OR ANY OTHER INDICATION OF ISSUES. WAS ABLE
 6          TO RESTART AFTER SEVERAL MINUTES AND NO INDICATION LIGHTS ON
            AGAIN BUT DRIVING FINE. CHECKED OIL LEVEL THIS MORNING AND IT IS
 7          AT 83% AFTER ONLY 1375 MILES. EXTREMELY UNSAFE!!! CONDITIONS
            WERE DARK/NIGHTTIME AND ALL ELECTRICAL SHUT OFF AS WELL
 8          LEAVING US TO BE UNSEEN AND ALMOST HIT BY 18 WHEELER.
 9      uu) NHTSA Posting Date: 12/10/2018
            NHTSA ID Number: 11157274
10          Incident Date December 5, 2018
            Consumer Location LAURELVILLE, OH
11          THIS JEEP STALLS OUT AT LOW SPEEDS AND ONCE STALLED OUT AT 55
            MPH. DEALER SAYS THIS ENGINE THE 2.4L 4 CYLINDER HAS OIL
12          CONSUMPTION ISSUES AND IT IS QUITE NORMAL FOR THE ENGINE TO USE
            1 QT OF OIL EVERY 1,000 MILES
13
        vv) NHTSA Posting Date:12/18/2018
14          NHTSA ID Number: 11162212
            Incident Date December 14, 2018
15          Consumer Location KANSAS CITY, KS
            THE CONTACT OWNS A 2016 JEEP CHEROKEE. WHILE DRIVING 35 MPH, THE
16          ACCELERATOR PEDAL WAS DEPRESSED AND THE VEHICLE STALLED
            WITHOUT WARNING. SEVERAL MINUTES LATER, THE VEHICLE
17          RESTARTED. THE VEHICLE WAS TOWED TO GLADSTONE DODGE
            CHRYSLER JEEP & RAM (5610 N OAK TRAFFICWAY, GLADSTONE, MO 64118,
18          (816) 455-350) WHERE IT WAS DIAGNOSED THAT THERE WAS INSUFFICIENT
            OIL IN THE ENGINE. THE VEHICLE WAS REPAIRED. THE MANUFACTURER
19          WAS NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE MILEAGE
            WAS 46,000.
20
        ww)      NHTSA Posting Date: 12/27/2018
21        NHTSA ID Number: 11163625
          Incident Date December 27, 2018
22        Consumer Location NAPERVILLE, IL
          THIS IS IN REGARDS TO MY 2016 JEEP CHEROKEE LATITUDE. IN THE LAST
23        4 DAYS MY CAR HOW JUST COMPLETELY SHUT OFF 3 TIMES ON 12/23/18,
          12/26/18 AND 12/27/18, WHILE I WAS DRIVING, PROBABLY WOULD HAVE
24        BEEN 4 TIMES BUT I DIDN’T DRIVE ON CHRISTMAS DAY. THE FIRST 2
          TIMES IT HAPPENED I WAS LEAVING MY WORK PARKING LOT DRIVING NO
25        MORE THAN 10-15 MPH. TODAY 12/27 MY CAR SHUT OFF WHILE I WAS
          STOPPED AT A STOP LIGHT . THIS HAPPENS WITH NO WARNING AT ALL!
26        LUCKILY NO ONE WAS BEHIND ME WHEN I STALLED. I HAVE SEEN MANY
          PEOPLE ON SOCIAL MEDIA WITH THIS SAME PROBLEM! THE DEALERSHIP
27        SAYS IT COULD BE AN OIL ISSUE, SO THEY ARE JUST DOING AN OIL
          CHANGE AND THEY SAID THEY RECOMMEND BRING THE CAR BACK
28        EVERY 1000 MILES TO CHECK LEVELS!! WHAT KIND OF SOLUTION IS THAT
                                         Page 23
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 25 of 88 Page ID #:25



           ? I HAVE YOUNG CHILDREN THAT I DRIVE TO SCHOOL! I CAN’T HAVE THIS
 1         HAPPEN WHILE DRIVING THEM!
 2      xx) NHTSA Posting Date: 12/31/2018
            NHTSA ID Number: 11164275
 3          Incident Date January 25, 2017
            Consumer Location SAN DIMAS, CA
 4          PURCHASED VEHICLE ON 12/14/2015. ON 1/25/17, AT 17,000 MILES THE
            VEHICLE STALLED WHILE DRIVING THROUGH AN INTERSECTION. IT WAS
 5          RAINING HEAVILY AND CAUSING A TRAFFIC ISSUE. LAW ENFORCEMENT
            HAD TO BE CALLED TO RE-DIRECT TRAFFIC. SINCE THE FIRST STALL, THE
 6          VEHICLE HAS BEEN TO THE LOCAL DODGE/JEEP DEALERSHIP FOUR TIMES
            FOR THE SAME ISSUES (4/20/17, 8/18/17, 3/25/18 AND 12/4/18). THEY HAVE
 7          REPLACED COILS, FILTERS AND EXPLAINED THE ENGINE WILL SHUT
            DOWN IF IT SENSES LOW OIL. THEY CONTINUE TO STATE THE OIL
 8          CONSUMPTION AS THE REASON FOR THE STALLS. THEY HAVE NO
            SOLUTION BUT TO BRING THE VEHICLE IN EVERY 1000K MILES TO CHECK
 9          THE OIL. THE VEHICLE STALLED AGAIN ON 12/25/18. LUCKILY, I WAS IN A
            PARKING LOT AND THE VEHICLE BEHIND ME WAS GOING SLOW ENOUGH
10          TO STOP. IF NOT, I WOULD HAVE BEEN HIT WITH MY TODDLER IN THE
            VEHICLE. USUALLY IT TAKES SEVERAL HOURS FOR THE VEHICLE TO
11          START AGAIN BUT ON THIS INCIDENT THE VEHICLE STARTED WITHIN 5
            MINUTES. THE VEHICLE IS NOW SHOWING A "SERVICE SHIFTER" AND THE
12          DEALER STATED IT NEEDED A NEW BATTERY. I REPLACED THE BATTERY
            AND THE "SERVICE SHIFTER" WAS BACK ON WITHIN 15 DAYS OF
13          REPLACING THE BATTERY. THIS VEHICLE IS A SAFETY HAZARD.
14      yy) NHTSA Posting Date:1/8/2019
            NHTSA ID Number: 11165095
15          Incident Date December 21, 2018
            Consumer Location HOLYOKE, MA
16          BOUGHT THE CAR 10/3/2018 WITH A FRESH OIL CHANGE, 12/18/2018 CAR
            SHUT OFF ON HUSBAND WHILE DRIVING WITH KIDS IN THE CAR (THE
17          ENGINE DIED, STEERING LOCKED UP, THE BATTERY LIGHT FLASHED AND
            AN ERROR POPPED UP THAT SAID TO PUT THE TRANSMISSION IN PARK
18          AND SELECT THE DESIRED GEAR) NO OIL LIGHT EVER CAME ON TO WARN
            LOW OIL 12/20/2018 CAR SHUT OFF TWICE WHILE DRIVING, CHECK ENGINE
19          LIGHT CAME ON WENT TO DEALER AND OIL CHANGE WAS COMPLETED,
            LESS THAN 4K MILES DRIVEN AND THERE WAS ONLY ½ QUART OF OIL
20          LEFT IN ENGINE (5 QT BURNED) 12/21/2018 CALLED DEALER BECAUSE CAR
            SKIPPED, WAS TOLD NORMAL DUE TO AIR GETTING INTO ENGINE
21          CAUSING A MISFIRE SHOULD BE FINE NOW 1/7/2019 CAR SPUTTERED
            TWICE WHILE DRIVING, FELT LIKE IT SHUT OFF BROUGHT CAR TO
22          DEALER AND THE CAR WAS LOW BY 1 ½ QUARTS OF OIL STARTED OIL
            CONSUMPTION TESTING. WHEN CAR STALLS OUT IT IS WHILE YOU ARE
23          DRIVING AND HAPPENS WITHOUT WARNING, I WAS IN THE MIDDLE OF AN
            INTERSECTION THE FIRST TIME IT HAPPENED TO ME. I COULD HAVE BEEN
24          KILLED TO "SAVE THEIR ENGINE"
25      zz) NHTSA Posting Date: 1/14/2019
            NHTSA ID Number: 11169992
26          Incident Date October 18, 2018
            Consumer Location LOYALL, KY
27          VEHICLE SHUT OFF WHILE MY HUSBAND WAS DRIVING.TOOK VEHICLE
            TO DEALERSHIP. WAS 3 QUARTS LOW. WE HAVE BEEN TOLD BY THE
28          DEALERSHIP THAT THEIR HANDS ARE TIED, THAT THIS ENGINE USES
                                         Page 24
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 26 of 88 Page ID #:26



           ABOUT A QUART OF OIL EVERY 1000 MILES BUT THE ENGINE IS DESIGNED
 1         TO SHUT OFF BEFORE IT WOULD BLOW ENGINE. MY HUSBAND TOLD THE
           DEALERSHIP THAT IF THEY PUT AN ENGINE IN A VEHICLE THAT USES
 2         OILS THIS WAY THEY SHOULD LET PEOPLE KNOW. WE HAVE TALKED TO
           CHRYSLER WITH NOTHING OTHER THAN HAVE AN OIL CONSUMPTION
 3         TEST DONE WHICH WE DID. WE NOW KEEP OIL AND CHECK ON A
           REGULAR BASIS
 4
        aaa)      NHTSA Posting Date: 1/15/2019
 5         NHTSA ID Number: 11170151
           Incident Date January 14, 2019
 6         Consumer Location ALLENDALE, MI
           OUR 2016 JEEP CHEROKEE (LATITUDE 4WD) HAS BEEN STALLING AFTER A
 7         COLD START. THE BATTERY INDICATOR FLASHES AND THEN REGISTERS A
           MESSAGE TO PLACE THE CAR IN P TO SHIFT INTO GEAR. I HAVE BEEN
 8         ABLE TO RESTART THE CAR AFTER WAITING 30-60 SEC, SOMETIMES
           WHILE IN TRAFFIC. THE VEHICLE WAS AT THE DEALERSHIP ON 1/14/19
 9         AND I WAS TOLD THAT THERE WASN’T ANY OIL ON THE DIPSTICK. THE
           ENGINE IS POSSIBLY BURNING OIL BUT THERE ARE NO INDICATORS OR
10         STATUS UPDATES WHEN THE SYSTEM IS CHECKED. I WAS TOLD BY THE
           DEALERSHIP THAT THEY ARE AWARE OF AN ENGINE ISSUE WITH THE 2016
11         JEEP CHEROKEE. AN OIL CONSUMPTION TEST IS NEEDED BEFORE THE
           ENGINE CAN BE REPLACED (IF NEEDED). OIL CONSUMPTION TEST
12         INITIATED 1/14/19. CHRYSLER/JEEP IS AWARE OF THIS ISSUE AND HAS NOT
           ISSUED A SAFETY RECALL. NEGLIGENCE BY CHRYSLER FOR NOT
13         RESPONDING TO THIS SIGNIFICANT DEFECT AND SAFETY ISSUE.
14      bbb)      NHTSA Posting Date: 3/31/2019
           NHTSA ID Number: 11192767
15         Incident Date March 14, 2019
           Consumer Location OLATHE, KS
16         WHILE MAKING A TURN, THE VEHICLE LOST POWER IN THE BRAKES,
           ACCELERATOR AND STEERING WHEEL. EVERYTHING LOCKED UP WHILE I
17         WAS GOING UPWARDS OF 25MPH. I WAS ABLE TO COAST TO THE SIDE OF
           THE ROAD, BUT COMPLETELY LOST THE ABILITY TO CONTROL MY
18         VEHICLE. THE CAR WOULD NOT FUNCTION UNTIL I TURNED IT OFF AND
           TRIED TO RESTART IT A FEW TIMES TAKING A COUPLE OF MINUTES. THIS
19         HAPPENED ONCE ON THE 14TH OF MARCH AND ONCE ON THE 15TH OF
           MARCH. I WAS TOLD BY THE JEEP DEALERSHIP THAT THEY ARE AWARE
20         OF THE ISSUE AND HAVE TOLD PEOPLE TO MAKE SURE TO CHECK THEIR
           OIL. I WAS TOLD THE DIPSTICK DOES NOT REACH THE BOTTOM OF THE
21         OIL PAN AND ONLY GOES DOWN ABOUT HALFWAY (3 OF THE 6 TOTAL
           QUARTS THE PAN HOLDS). WHEN THE DIPSTICK DOES NOT "FEEL" OIL THE
22         ENTIRE CAR ESSENTIALLY SHUTS DOWN AND LOCKS UP IN ORDER TO
           "PROTECT THE ENGINE" CAUSING THE DRIVER TO LOSE ALL ABILITY TO
23         CONTROL IT. THEY MIGHT BE PROTECTING THE ENGINE FROM BURNING
           OIL, BUT TO LOSE FUNCTIONALITY PUTS MY LIFE IN DANGER.
24         JEEP/CHRYSLER HAVE HAD THIS REPORTED BEFORE AS I FOUND
           NUMEROUS CASES OF THE SAME STORY. HOWEVER, THEY REFUSE TO DO
25         ANYTHING ABOUT IT. I COULD HAVE BEEN IN A VERY SERIOUS ACCIDENT
           IF I WAS GOING FASTER THAN 27MPH OR IF I WAS NOT IN AN AREA THAT I
26         WAS ABLE TO COAST TO THE SIDE OF THE ROAD. I WAS NOT TOLD ANY
           OF THIS INFORMATION WHEN I PURCHASED THE CAR
27
        ccc)   NHTSA Posting Date: 4/17/2019
28         NHTSA ID Number: 11196844
                                         Page 25
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 27 of 88 Page ID #:27



           Incident Date April 11, 2019
 1         Consumer Location ORLANDO, FL
           WHILE DRIVING THE VEHICLE AFTER JUST A COUPLE MINUTES IN MY
 2         SUBDIVISION THE VEHICLE STALLED & WOULD MOVE. I MADE 2 TURNS,
           ONE RIGHT & ONE LEFT THEN IT STALLED. THE "CHARGING SYSTEM
 3         LIGHT" WENT ON & SAID "SHIFT TO P THEN DESIRED GEAR". AFTER A FEW
           MINUTES IT RESTARTED. THE JEEP MANUAL INDICATED NOT TO DRIVE IT
 4         WITH THIS CODE SO I HAD IT TOWED TO DEALER & THEY DID A PCM
           FLASH UPDATE. THEY TESTED THE OIL LEVEL & SAID IT WAS FINE. NEXT
 5         MORNING THE VEHICLE WOULD NOT START. AGAIN TOWED IT TO
           DEALER. THEY KEPT IT OVERNIGHT & CHANGED THE BATTERY. THEY
 6         DROVE THE VEHICLE, BUT COULDN'T GET IT TO REPLICATE WHAT
           HAPPENED & INDICATED THERE WERE NO STORED CODES. THE
 7         FOLLOWING MORNING THE VEHICLE STARTED, I BEGAN DRIVING
           AROUND THE CORNER IN THE SUBDIVISION AFTER TURNING RIGHT AND
 8         AGAIN THE VEHICLE JUST STALLED WITH SAME INDICATOR LIGHT &
           MESSAGE AS THE FIRST TIME. BROUGHT IT BACK TO THE DEALER & THEY
 9         SAID THE OIL WAS LOW, THOUGH THE VEHICLE INDICATED 47% OIL LIFE
           WITH ABOUT 3,800 MILES SINCE LAST OIL CHANGE, WHICH WAS LESS
10         THAN 2 MONTHS AGO. DEALER TOLD ME TO DRIVE IT FOR 1,000 MILES &
           THEN BRING IT BACK SO THEY CAN DO AN OIL CONSUMPTION TEST. VERY
11         UNSAFE TO DRIVE WHEN IT STALLS, AS THE VEHICLE DOES NOT MOVE, IT
           JUST SHUTS OFF & DIDN'T COAST SO I COULD MOVE OVER. THIS IS A
12         SAFETY RISK & DO NOT FEEL SAFE DRIVING IT, IF THIS HAD HAPPENED IN
           TRAFFIC OR ON THE HIGHWAY IT COULD HAVE CAUSED A CRASH. I WAS
13         TOLD BY THE DEALER THIS IS A KNOWN ISSUE BY CHRYSLER & THAT THE
           VEHICLE SHUTS DOWN TO PROTECT THE ENGINE. THERE WAS NO
14         PREVIOUS WARNING LIGHTS OR CHECK ENGINE NOTIFICATION PRIOR TO
           IT HAPPENING.
15
        ddd)      NHTSA Posting Date: 5/12/2019
16         NHTSA ID Number: 11207086
           Incident Date May 11, 2019
17         Consumer Location NEW BRITAIN, CT
           THIS IS THE SECOND TIME MY CAR HAS SHUT OFF WHILE DRIVING IN THE
18         MIDDLE OF THE ROAD, I HAD MY CHILDREN IN THE CAR CHECKED OIL
           THERE WAS NONE I AM NOT DUE FOR ANOTHER OIL CHANGE FOR 500
19         MILES I BOUGHT THIS VEHICLE BRAND NEW ONLY HAS A LITTLE OVER
           19,000 MILES I HOPE THIS IS FIXED IF NOT I WILL BE GETTING RID OF THIS
20         VEHICLE AND WILL NEVER PURCHASE AN JEEP PRODUCT EVERY AGAIN.
           THIS IS VERY DANGEROUS I WILL BE CALLING THE DEALERSHIP ON
21         MONDAY
22      eee)      NHTSA Posting Date: 5/21/2019
           NHTSA ID Number: 11208997
23         Incident Date May 6, 2019
           Consumer Location STRATFORD, CT
24         MY VEHICLE LOST POWER IN THE BRAKES, ACCELERATOR AND STEERING
           WHEEL. EVERYTHING LOCKED UP WHILE I WAS DRIVING IN TRAFFIC. I
25         WAS ABLE TO COAST TO THE SIDE OF THE ROAD AND COMPLETELY LOST
           THE ABILITY TO CONTROL MY VEHICLE. THE CAR WOULD NOT FUNCTION
26         UNTIL I TURNED IT OFF AND TRIED TO RESTART IT A FEW TIMES TAKING
           A COUPLE OF MINUTES. THIS HAPPENED TWICE ON MAY 6TH ON A BUSY
27         STREET, ONCE ON MAY 9TH ON THE HIGHWAY, AND TWICE ON MAY 11TH
           ON ANOTHER BUSY STREET. THERE WAS NO OIL IN MY CAR. I WAS NOT
28         DUE FOR AN OIL CHANGE FOR ANOTHER 3 MONTHS OR 2000 MILES. NO
                                         Page 26
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 28 of 88 Page ID #:28



           OIL LIGHT INDICATOR CAME ON TO WARN ME ALL MY CAR KEPT DOING
 1         WAS STALLING TELLING ME TO SHIFT TO PARK. I WAS TOLD BY THE JEEP
           DEALERSHIP THAT I HAD TO HAVE MY CAR TOWED IN OR ADD OIL
 2         BEFORE DRIVING IT TO THEM. THE DEALER EXPLAINED WHEN THE
           DIPSTICK DOES NOT "FEEL" OIL THE ENTIRE CAR ESSENTIALLY SHUTS
 3         DOWN AND LOCKS UP IN ORDER TO "PROTECT THE ENGINE" CAUSING THE
           DRIVER TO LOSE ALL ABILITY TO CONTROL IT. THEY MIGHT BE
 4         PROTECTING THE ENGINE FROM BURNING OIL, BUT TO LOSE
           FUNCTIONALITY PUTS MY LIFE AND FAMILY IN DANGER. JEEP/CHRYSLER
 5         HAVE HAD THIS REPORTED BEFORE AS I FOUND NUMEROUS CASES OF
           THE SAME STORY. HOWEVER NO RECALL HAVE BEEN ISSUED. I COULD
 6         HAVE BEEN IN A VERY SERIOUS ACCIDENT. I WAS NOT TOLD ANY OF THIS
           INFORMATION WHEN I PURCHASED THE CAR. I DO NOT UNDERSTAND
 7         HOW MANY ISSUES HAVE TO BE REPORTED BEFORE SOMETHING CAN BE
           DONE. DOES SOMEONE HAVE TO DIE BEFORE THIS BECOME A CONCERN.
 8
        fff) NHTSA Posting Date: 5/31/2019
 9           NHTSA ID Number: 11217050
             Incident Date May 9, 2018
10           Consumer Location SPRINGFIELD, TN
             OIL DOES NOT LAST DURING OIL CHANGES, I HAVE TO ADD OIL. THERE IS
11           NOT A LEAK OR ANY ISSUE, IT IS JUST BURNING WAY TOO FAST. MY JEEP
             WAS CUTTING OFF RIGHT AFTER I WOULD START DRIVING (USUALLY
12           RIGHT AFTER A TURN) AND I HAD NO IDEA WHY UNTIL I NOTICED OIL
             WAS EXTRA LOW. SO NOW I JUST MAKE SURE TO KEEP IT FULL BETWEEN
13           CHANGES. DEFINITELY FEEL LIKE THIS IS A NUISANCE.
14      ggg)      NHTSA Posting Date: 6/3/2019
           NHTSA ID Number: 11217588
15         Incident Date June 2, 2019
           Consumer Location GREAT NECK, NY
16         I TURNED ON THE CAR, LET IT WARM UP FOR ABOUT 3 MINUTES. PUT IT IN
           DRIVE, I WAS ON THE ROAD FOR ABOUT 5 MINUTES AND ALL THE LIGHTS
17         ON THE DASHBOARD TURNED ON, THE CAR STALLED AND THE MOTOR
           TURNED OFF. THE TRANSMISSION WAS STUCK IN DRIVE AND I HAD TO
18         FORCEFULLY FIND A WAY TO MOVE IT TO NEUTRAL OR PARK TO
           RESTART THE CAR. WHEN I CHECKED THE FLUIDS ON THE VEHICLE
19         EVERYTHING WAS OK WITH THE EXCEPTION OF THE OIL DIP STICK. ALL
           THE OIL HAD BURNED AWAY AND I WAS WALLS. NEW ENGINE 11-2017.
20         NEW ENGINE IS STARTING TO DO THE SAME THING AND IS BURNING OIL.
           CAR WILL SHUT OFF.
21
        hhh)      NHTSA Posting Date: 8/6/2019
22         NHTSA ID Number: 11242149
           Incident Date August 6, 2019
23         Consumer Location CAPE CORAL, FL
           VEHICLE, WHILE IN MOTION, STALLS AND ENGINE SHUTS OFF AT ANY
24         SPEED. BEING TOLD OIL BURNS TOO QUICKLY IN THESE VEHICLES AND
           THIS IS A SAFETY FEATURE THE CAR HAS ALTHOUGH IT HAS ALMOST
25         COST ME MULTIPLE SERIOUS/POTENTILLY FATAL COLLISIONS WITH MY
           INFANT CHILDREN IN THE VEHICLE. NO OIL INDICATOR HAS EVER
26         TURNED ON INDICATING OIL LEVEL IS LOW. HAD SAME ISSUE WITH THIS
           CAR AT 15,000 MILES IN WHICH ENGINE WAS COMPLETELY REPLACED
27         BUT NOW IS DOING THE SAME THING AS BEFORE. THIS IS A WELL
           DOCUMENTED ISSUE AMONGST JEEPS - WHY HAS THERE NOT BEEN A
28         RECALL? THIS IS A MAJOR SAFETY CONCERN AND OUR LIVES AND THE
                                         Page 27
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 29 of 88 Page ID #:29



           LIVES OF OUR CHILDREN ARE AT RISK AS I ALMOST WAS T-BONED
 1         TODAY AS MY ENGINE STALLED IN A BUSY INTERSECTION. I WAS
           ATTEMPTING TO TURN BUT HAD NOT YET MANEUVERED AND WAS LEFT
 2         STALLED IN THE MIDDLE BLOCKING ONCOMING TRAFFIC ON A BUSY
           CITY STREET BUT HAD HAD THIS SAME PROBLEM HAPPEN ON A
 3         HIGHWAY.
 4      iii) NHTSA Posting Date: 8/7/2019
             NHTSA ID Number: 11242327
 5           Incident Date August 6, 2019
             Consumer Location CEDAR PARK, TX
 6           MY WIFE'S JEEP CHEROKEE 2016 WHILE DRIVING 3 TIMES IN THE LAST
             MONTH HAS STALLED WHILE MAKING A SLIGHT RIGHT TURN. THE
 7           DISPLAY SIGNALS ENGINE, AND BATTERY FLASH AND THEN THE CAR
             DIES WITH NO POWER INSTANTLY. MY PREGNANT WIFE WAS
 8           COMMUTING DURING RUSH HOUR THE LAST TIME THIS HAPPENED AND
             THIS NEARLY CAUSED HER TO BE REAR ENDED. LUCKILY THE DRIVER
 9           BEHIND HER WAS PAYING ATTENTION AND AVOIDED THE COLLISION.
             NOW MY WIFE WAS STUCK IN TRAFFIC WITH NO POWER FOR 5 MINUTES
10           UNTIL THE CAR TURNED BACK ON. AFTER A LOT OF ONLINE RESEARCH, I
             FOUND 90 PLUS COMPLAINTS ABOUT THIS EXACT ISSUE. APPARENTLY
11           THE 2.4 L MOTOR IN THE 2016 JEEP CHEROKEE HAS A SAFETY FEATURE
             THAT CAUSES THIS STALLING BASED ON LOW OIL LEVELS. SO THIS
12           POORLY ENGINEERED ENGINE BURNS 1 QT OF OIL PER 1000 MILES, THIS
             CAUSES YOUR OIL TO RUN SIGNIFICANTLY LOW BEFORE THE
13           MANUFACTURERS RECOMMENDED OIL SERVICE PERIODS. MY MECHANIC
             INSPECTED THE VEHICLE AND HAS COME TO THE SAME CONCLUSION, WE
14           WILL HAVE TO ADD 1 QT OF OIL EVERY THOUSAND MILES. THIS CAR HAS
             LESS THAN 36K MILES AND WILL NOW REQUIRE EXTRA OIL FOR ITS LIFE,
15           WHICH IS RIDICULOUSLY TEDIOUS FOR A 30K$ CAR. HOWEVER THE
             STALLING WITH NO WARNING AND CAUSING LOSS OF POWER IN TRAFFIC
16           WILL EVENTUALLY LEAD TO ACCIDENTS AND SHOULD BE A SIGNIFICANT
             SAFETY CONCERN.
17
        jjj) NHTSA Posting Date:8/28/2019
18           NHTSA ID Number: 11252059
             Incident Date August 27, 2019
19           Consumer Location ELMHURST, IL
             PURCHASED 2106 JEEP CHEROKEE IN APRIL 2019. HAD CAR LOOKED OVER
20           AND OIL CHANGED APRIL 19, 2019 @30,141 MILES. ON 8/14/19 THE VEHICLE
             STALLED WHILE LEAVING A STOP SIGN. TOTAL LOSS OF CONTROL OF THE
21           CAR. DASHBOARD LIGHTS FLASH AND DISPLAY INSTRUCTS YOU TO PUT
             THE CAR IN PARK. AFTER 3 ATTEMPTS THE CAR STARTS. THOUGHT IT
22           WAS A FLUKE. 8/24/19 THE SAME EVENT HAPPENS AGAIN, EXCEPT ON A
             BUSIER ROAD. VERY SCARY AND CONCERNED ABOUT BEING HIT FROM
23           BEHIND. 4 ATTEMPTS TO RESTART CAR, FINALLY STARTS AND I DRIVE
             DIRECTLY TO MECHANIC. 8/27/19 HAPPENS MULTIPLE TIMES TO
24           MECHANIC, WHO AGREES THIS IS A VERY DANGEROUS SITUATION IN
             MOVING TRAFFIC. THE COMPUTER DOES NOT INDICATE ANY PROBLEM.
25           BASED ON INFORMATION I HAD FOUND ON LINE, HE CHECKS THE OIL TO
             FIND NO OIL ON THE DIPSTICK. CAR IS @ 35,242 MILES & CONSUMED 4 QTS
26           OF OIL DURING 5100 MILES. I AM TOLD THAT THIS IS WAY TOO MUCH OIL
             TO BE USED FOR THIS NUMBER OF MILES. THE MORE I POKE AROUND ON
27           LINE, I SEE THAT MANY JEEP CHEROKEE OWNERS ARE REPORTING THE
             SAME PROBLEMS. COUNTLESS THAT HAVE HAPPENED ON THE HIGHWAY,
28           WHICH I CAN'T BEGIN TO THINK HOW DEADLY THAT CAN BE. IT APPEARS
                                         Page 28
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 30 of 88 Page ID #:30



           THAT JEEP/CHRYSLER IS DOING NOTHING ABOUT THIS PROBLEM. THEY
 1         HAVE RECALLED THE 2019 JEEP CHEROKEE FOR THIS PROBLEM. I WOULD
           ALSO BELIEVE THIS IS AN ENVIRONMENTAL PROBLEM WITH EXCESSIVE
 2         AMOUNT OF OIL BEING BURNED. I DO HAVE RECEIPTS FROM THE SERVICE
           GARAGE. PLEASE HELP
 3
        kkk)      NHTSA Posting Date: 11/4/2019
 4         NHTSA ID Number: 11278049
           Incident Date January 1, 2019
 5         Consumer Location Unknown
           THE CONTACT OWNS A 2016 JEEP CHEROKEE. WHILE DRIVING VARIOUS
 6         SPEEDS, THE VEHICLE STALLED. THE CONTACT CHANGED THE BATTERY
           AND NOTICED THAT THE OIL WAS LOW. THERE WERE NO WARNING
 7         INDICATORS ILLUMINATED. THE CONTACT CALLED VATLAND CHRYSLER
           DODGE JEEP RAM (855 SOUTH, US-1, VERO BEACH, FL 32962, (772) 567-6633)
 8         AND AN OIL CONSUMPTION TEST WAS COMPLETED. THE DEALER
           DIAGNOSED THAT THE ENGINE NEEDED TO BE REPLACED. THE VEHICLE
 9         WAS REPAIRED, BUT THE FAILURE RECURRED. THE MANUFACTURER WAS
           NOT CONTACTED. THE FAILURE MILEAGE WAS 36,000.
10
        lll) NHTSA Posting Date:11/22/2019
11           NHTSA ID Number: 11281724
             Incident Date June 11, 2018
12           Consumer Location DEL VALLE, TX
             FAULTY ENGINE WITH EXCESSIVE OIL CONSUMPTION. ENGINE PISTON
13           BLOWN AT 54K, ON BRAND NEW 2016 JEEP CHEROKEE, AND
             CONSEQUENTLY REPAIRED UNDER MANUFACTURER WARRANTY. FCA
14           AND DEALERSHIP DIFFICULT TO WORK WITH AND ATTEMPTED
             EVERYTHING TO AVOID THE REPAIR UNTIL I OBTAINED LEGAL COUNSEL.
15           THE VEHICLE STILL RANDOMLY SHUTS OFF WHILE BEING OPERATED
             WHICH MAKES IT A DANGER TO ALL.
16
        mmm)    NHTSA Posting Date: 12/16/2019
17        I HAVE THE 2.4L IN MY CHEROKEE. THE SAME AS OTHER JEEP MODELS
          AND I HAVE HAD THE SAME OIL CONSUMPTION ISSUE THAT THIS ENGINE
18        LINE HAS. JEEP JUST SHUT OFF AND HAD TO RESTART. NO WARNING OR
          LIGHTS ON DASH TO INDICATE LOW OIL. I HAD JUST A DROP OF OIL ON
19        THE DIPSTICK. ONLY DROVE JUST OVER 5000 MILES. DEALER SAID ITS
          NORMAL TO BURN OIL AND FCA KNOWS ABOUT THE ISSUE BUT WILL NOT
20        REPAIR. THEY SAY ABOUT 70% OF THE 2.4 ARE AFFECTED ACROSS ALL
          MODELS. WITH ALL THE ISSUES I SEE ON FORUMS AND SOCIAL MEDIA IT
21        SEEMS SOMETHING SHOULD BE DONE BEFORE WE GET TO THE
          THRESHOLD OF UNACCEPTABLE ACCIDENTS AND DEATH. ALL
22        MAINTENANCE HAS BEEN DONE AT A FCA DEALER. HARD TO BELIEVE IT
          JUST STARTED TO BURN OIL.
23
        nnn)      NHTSA Posting Date: 1/7/2020
24         NHTSA ID Number: 11297676
           Incident Date November 15, 2019
25         Consumer Location BYFIELD, MA
           I WAS DRIVING DOWN THE STREET THEN WENT TO TAKE A LEFT AND MY
26         CAR SHUT OFF. I GOT IT TO THE SIDE OF THE ROAD AND TRIED TO START
           IT,WOULD NOT START. I THEN WAITED A FEW MINUTES AND TRIED AGAIN
27         AND IT STARTED LUCKILY I WAS CLOSE TO HOME AND CALLED TOW
           TRUCK AND THEY BROUGHT IT TO DEALERSHIP FOUND OUT IS BURNING
28         OIL ONLY HAD 35;698 MILES AND WHEN THE CAR GETS DOWN TWO
                                         Page 29
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 31 of 88 Page ID #:31



           QUARTS OF OIL THESE CARS WILL SHUT DOWN WITH NO NOTICE.
 1         SOMEONE IS GOING TO GET KILLED. NO DASH LIGHT COMES ON.
 2      ooo)      NHTSA Posting Date: January 17, 2020
           NHTSA ID Number: 11300163
 3         Incident Date January 2, 2020
           Consumer Location GILBERT, AZ
 4         FOLLOWING DAY VEHICLE COMPLETELY SHUT DOWN WHILE DRIVING ON
           THE INTERSTATE AT 55 MPH . DEALERSHIP CONTACTED AND VEHICLE
 5         BROUGHT IN FOR INSPECTION. DEALER CONCLUDED THAT ENGINE HAD
           NO OIL, ALTHOUGH INTERNAL INDICATORS FAILED TO ADVISE AND
 6         SHOWED VEHICLE HAD 60% OIL LIFE REMAINING AND 3000 MILES UNTIL
           SCHEDULED OIL CHANGE. DEALER ADVISED THAT VEHICLE IS KNOWN TO
 7         BURN OIL, THIS HAS HAPPENED TO ME 3X ALREADY. THE JEEP
           CHEREOKEE MANUAL STATES OIL CHANGES SHOULD BE DONE EVERY
 8         8,000 MILES. I HAVE BEEN GETTING MY OIL CHANGES WAY BEFORE THE
           STATED REQUIREMENT OF 8000. THERE IS CLEARLY SOMETHING WRONG
 9         WITH MY ENGINE. I HAVE A 10 MONTH BABY AND I AM TERRIFIED OF
           DRIVING THIS VEHICLE. IT RANDOMLY SHUTS DOWN AND STALLS. IAM
10         SO SCARED FOR MY LIFE EVERYTIME I DRIVE THIS VEHICLE AND IT IS
           ALL I HAVE . I BOUGHT THIS CAR BRAND NEW!! MY ENGINE IS CLEARLY
11         DEFECTIVE AND SHOULD BE REPLACED.
12      ppp)      NHTSA Posting Date: March 9, 2020
           NHTSA ID Number: 11317019
13         Incident Date December 19, 2019
           Consumer Location SUMMERTOWN, TN
14         MOTOR BLEW UP AT 72000 MILES, SMOKE FILLED INTERIOR OF VEHICLE
           MAKING NAVIGATION IMPOSSIBLE AND REAR TIRE WAS PUNCTURED BY
15         MOTOR PARTS CAUSING VEHICLE TO LEAVE ROADWAY, INFORMED
           FIAT/CHRYSLER OF THE ISSUE OF MOTOR FAILING TO CYCLE OIL
16         CAUSING MAJOR FAILURE OF COMPONENTS, THEY ARE AWARE OF
           ENGINE ISSUES YET REFUSE RESPONSIBILITY. MOTOR REPLACED AT COST
17         OF 6,300. NO WARRANTY ON VEHICLE.
18      qqq)      NHTSA Posting Date: March 9, 2020
           NHTSA ID Number: 11317167
19         Incident Date January 1, 2020
           Consumer Location SEMMES, AL
20         ENORMOUS AMOUNTS OF OIL BURNING UP AND SCOLDING THE
           CYLINDER WALLS. OIL CHANGE AND GUARANTEED 3000 MILES. LESS
21         THAN 1000 MILES LATER ALL OIL GONE AND CYLINDER WALLS
           SCORCHED. NO LEAKS AT ALL THE CAUSE THE MISSING OIL. EVERY 1000
22         MILES DEALER HAVING TO TOP OFF OIL UNTIL NEXT OIL CHANGE.
23      rrr) NHTSA Posting Date: March 29, 2020
             NHTSA ID Number: 11319663
24           Incident Date March 3, 2020
             Consumer Location WAXHAW, NC
25           CAR SHUTS OFF RANDOMLY WHILE DRIVING! LOOSE POWER STEERING
             AND POWER BREAKS. AFTER LOOKING ONLINE, THIS SEEMS TO BE A
26           COMMON OCCURRENCE. CAR STOPPED IN THE MIDDLE OF AN
             INTERSECTION! DEALERSHIP EXPLANATION IS THAT THE OIL IS LOW AND
27           CAR IS DESIGNED TO SHUT OFF WHILE DRIVING IF THE OIL IS LOW. I JUST
             HAD AN OIL CHANGE AND NO OIL LIGHT EVER CAME ON. MANY PEOPLE
28
                                         Page 30
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 32 of 88 Page ID #:32



           REPORTING THE SAME AND THAT THIS ENGINE BURNS A WHOLE QUART
 1         OF OIL PER 750 MILES!!!
 2
     2017 Jeep Cherokee
 3      sss)       NHTSA Posting Date: October 9, 2017
            NHTSA ID Number: 11032314
 4          Incident Date September 27, 2017
            Consumer Location AVONDALE, AZ
 5          THE VEHICLE WILL SOMETIMES ILLUMINATE A LOW OIL PRESSURE
            LIGHT, OTHER TIMES I HEAR DINGING, LIKE IF A SEAT BELT WAS NOT
 6          FASTENED, BUT SEAT BELTS ARE ON. THE CAR WILL STALL WHILE
            DRIVING, AND SAYS “SHIFT TO PARK OR NEUTRAL. PRESS BRAKE +
 7          SELECT GEAR”. THIS HAPPENS WHILE THE VEHICLE IS IN MOTION, AND
            CAN OCCUR WHEN SLOWING DOWN TO TURN, WHEN ACCELERATING, OR
 8          WHEN BRAKING. I HAVE HAD IT HAPPEN IN MY NEIGHBORHOOD, ON
            SURFACE STREETS, AND WHILE ATTEMPTING TO ACCELERATE TO
 9          HIGHWAY SPEEDS.
10      ttt) NHTSA Posting Date: March 23, 2017
             NHTSA ID Number: 11080998
11           Incident Date March 15, 2018
             Consumer Location HUNTINGTON BEACH, CA
12           THE CAR KEEP SHUTTING OFF WHILE DRIVING EVERY 2 OR 3 MILES , THIS
             HAPPENED 2 TIMES ON A HIGHWAY AND 2 TIMES WHILE TURNING, THIS IS
13           PUT MY LIFE AND MY FAMILY LIFE AT RISK , AS IT IS UNSAFE THAT THE
             CAR STOPED AND SHUTOFF IN THE MIDDLE OF THE ROADS ,
14           MANUFACTURE REFUSED TO ADMIT THE PROBLEM AND THEY WANTED
             TO USE US AS A TEST MICE, BY ASKING ME TO DRIVE THE CAR FOR 500
15           MILES TO TEST THE OIL BURN LEVEL IN THE CARWITHOUT CARING
             ABOUT MY LIFE AND MY FAMILY. PUTTING US IN A DIRECT RISK .
16           OFCOURSE I REFUSED TO DO THIS AS IT IS COMPLETELY UNSAFE , THE
             CAR NEEDS TRANSMISSION AND ENGINE CHANGE , BUT THE JEEP
17           COMPANY DOESN’T WANT TO APPROVE IT , AS THE COST OF REPAIRS IS
             MORE IMPORTANT THAN CUSTOMER LIFE, THE CAR USED ONLY FOR 4
18           MONTH 5000 MILES AND UNDER WARRANTY.
19      uuu)      NHTSA Posting Date: April 26, 2018
           NHTSA ID Number: 11090313
20         Incident Date March 9, 2018
           Consumer Location GAINESVILLE, GA
21         PER JEEP SERVICE THE VEHICLE CONSUMES OIL. WITHOUT ANY WARNING
           LIGHT, IT WILL JUST CUTOFF. BOTH TIMES WE EXPERIENCE THE ISSUE
22         LEAVING A STOP SIGN. THANKFULLY WE WERE NOT IN THE MIDDLE OF
           THE INTERSECTION WHEN IT DIED. THIS IS THE SECOND PROBLEM IN LESS
23         THAN A YEAR OF OWNERSHIP. THE FIRST PROBLEM WAS A BRAKING
           ISSUE THAT THE VEHICLE JUMPS WHEN IT YOU LET OFF THE BREAKS AND
24         PUSH THEM AGAIN. THE DEALER DID A FIRMWARE UPGRADE ON THE
           TRANSMISSION BUT IT STILL HAS THE ISSUE JUST TO A LESSER EXTENT. I
25         HAVE A CASE WITH FCA CASE #: 33883097 THEY ARE NOT RESPONDING.
           THEY HAVE HAD THE CAR FOR A MONTH.
26
        vvv)      NHTSA Posting Date: September 26, 2018
27         NHTSA ID Number: 11131705
           Incident Date September 25, 2018
28         Consumer Location BETHEL, CT
                                           Page 31
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 33 of 88 Page ID #:33



           I HEADED HOME. I WAS POURING RAIN. AS I TOOK A RIGHT, HEARD THE
 1         CAR GO “DING” SAW THE BATTERY LIGHT COME ON AND THEN THE JEEP
           TURNED OFF. I WAS DRIVING AND MY CAR JUST TURNED OFF. THIS IS THE
 2         SECOND TIME IT HAS HAPPENED TO ME. THE LAST TIME WAS JANUARY
           2018 AS I WAS ENTERING I95. I TURNED LEFT AND HEARD THE “DING” AND
 3         OFF THE JEEP WENT. I HAD TO COAST TO THE SIDE OF THE ROAD.
           DANGEROUS! I GOT TOWED TO THE LOCAL JEEP DEALER BY AAA AND
 4         LEFT THE CAR FOR DIAGNOSTIC TESTING. THE RESULTS, ACCORDING TO
           THE DEALER, WAS THAT MY OIL WAS LOW. THE CHEROKEE TURNS OFF
 5         THE CAR TO PRESERVE THE ENGINE. EVEN IF YOU ARE DRIVING THE CAR
           ON THE HIGHWAY. JUST. TURNS. OFF. FIRST OF ALL, THAT SHOULD NOT
 6         HAPPEN NO MATTER WHAT. THE HUMAN IN THE CAR IS WHAT SHOULD BE
           PRESERVED, NOT THE CAR ITSELF. NO CAR SHOULD EVER JUST TURN OFF.
 7         SECOND OF ALL, THERE WAS NO INDICATION ON THE DASH OR ON THE
           UCONNECT APP THAT I WAS LOW ON OIL. AND SECONDLY, I WAS ONLY A
 8         300 MILES OVER THE MILEAGE ON THE OIL STICKER ON MY WINDSHIELD.
           I HAVE HAD A LOT OF CARS IN MY LIFE AND EVEN THE REALLY OLD
 9         CARS WOULD INDICATE IF THE OIL WAS LOW. THIS IS A BRAND NEW CAR.
           WHY WOULD I THINK THE DEALERSHIP WOULD PUT MILEAGE ON THE OIL
10         CHANGE STICKER THAT WAS WRONG? WHY WOULD I EVEN THINK THAT I
           WOULD NEED TO CHECK MY OIL LEVELS ON A NEW CAR? AND ONE MORE
11         THING – JEEPS ARE BUILT TOUGH. SO WHY WOULD THE ENGINE BE THAT
           SENSITIVE? SO ANGRY.
12
        www)     NHTSA Posting Date: September 27, 2018
13        NHTSA ID Number: 11132005
          Incident Date September 25, 2018
14        Consumer Location FREEPORT, PA
          THE CONTACT OWNS A 2017 JEEP CHEROKEE. WHEN THE CONTACT
15        ATTEMPTED TO START THE VEHICLE, IT SUDDENLY SHUT OFF AND ALL
          OF THE LIGHTING FLASHED. THE CONTACT WAS ALSO UNABLE TO PLACE
16        THE VEHICLE IN PARK AND THE EMERGENCY BRAKE HAD TO BE USED TO
          PREVENT THE VEHICLE FROM ROLLING. THE IGNITION WAS RESTARTED
17        AND THE GEAR WAS FINALLY PLACED INTO PARK, BUT THE VEHICLE
          SHUT OFF AGAIN AND WOULD NOT RESTART. THE VEHICLE WAS TOWED
18        TO THE DEALER (MONROEVILLE CHRYSLER JEEP, 3651 WILLIAM PENN
          HWY, MONROEVILLE, PA 15146, (412) 856-1422) WHO STATED THAT THEY
19        WOULD RUN A DIAGNOSTIC TEST. THE DEALER CALLED BACK AND
          STATED THAT THE VEHICLE NEEDED AN OIL CHANGE AND WAS
20        REPAIRED. THE VEHICLE WAS RETRIEVED FROM THE DEALER AND THE
          CONTACT WAS CHARGED FOR THE OIL CHANGE. THE FAILURE MILEAGE
21        WAS 58,000. THE VIN WAS UNKNOWN.
22      xxx)      NHTSA Posting Date: October 10, 2018
           NHTSA ID Number: 11139412
23         Incident Date October 8, 2018
           Consumer Location PUYALLUP, WA
24         I WAS DRIVING ON A SIDE ROAD (35MPH) AND THE CAR JUST “STOPPED”
           IN TRAFFIC! WITH NO WARNING OR INDICATION. IT STARTED AFTER 10
25         MINUTES OF SITTING IN HEAVY TRAFFIC – I TOOK IT TO THE DEALER AND
           THEY SAID THAT THERE WAS NO OIL IN IT? ACCORDING TO THE
26         COMPUTER I HAD 4% LIFE AND PLENTY OF OIL AND I CHECKED IT WHEN I
           WAS STALLED ON THE ROAD.ACCORDING TO THE DEALER IT’S NORMAL
27         FOR THE 2.4L ENGINE TO BURN THROUGH A QUART OF OIL EVERY 1000
           MILES? IS THAT ACCURATE FOR A BRAND NEW CAR? I DON’T THINK SO–
28         THIS IS A DANGEROUS ISSUE. I COULD BE DRIVING DOWN THE FREEWAY
                                         Page 32
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 34 of 88 Page ID #:34



           AT 70 AND IT COULD JUST STOP AND IT’S HAPPENED TO OTHERS. THIS
 1         NEEDS TO BE REVIEWED.
 2      yyy)      NHTSA Posting Date: October 16, 2018
           NHTSA ID Number: 11140566
 3         Incident Date October 15, 2018
           Consumer Location NISKAYUNA, NY
 4         THE CONTACT OWNS A 2017 JEEP CHEROKEE. WHILE DRIVING
           APPROXIMATELY 20 MPH, THE VEHICLE STALLED AND ALL THE WARNING
 5         INDICATORS ILLUMINATED ON THE INSTRUMENT PANEL. THE CONTACT
           COASTED THE VEHICLE TO THE SIDE OF THE ROAD, WAITED A FEW
 6         MINUTES, AND THE VEHICLE RESTARTED NORMALLY. THE CONTACT
           ALSO STATED THAT THE FAILURE OCCURRED APPROXIMATELY SIX
 7         TIMES WITHIN TWO MONTHS. THE VEHICLE WAS TAKEN TO THE DEALER
           (LIA CHRYSLER JEEP DODGE RAM, 2116 CENTRAL AVENUE,
 8         SCHENECTADY, NY 12304) WHERE IT WAS DETERMINED THAT THE ENGINE
           SHUT OFF BECAUSE IT WAS BURNING TOO MUCH OIL. THE DEALER
 9         STATED THAT THE ENGINE WAS PROGRAMMED TO SHUT OFF AS A
           PREVENTIVE MEASURE AND THAT THE MANUFACTURER WAS AWARE;
10         HOWEVER, THERE WAS NO REMEDY. THE CONTACT WAS ASKED TO
           MONITOR THE OIL CONSUMPTION FAILURE. THE VEHICLE WAS NOT
11         REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
           APPROXIMATE FAILURE MILEAGE WAS 23,500.
12
        zzz)      NHTSA Posting Date: December 12, 2018
13         NHTSA ID Number: 11160883
           Incident Date December 5, 2018
14         Consumer Location CONGERS, NY
           CAR STALLS GOING DOWN ROAD COME TO FIND OUT WAS DOWN ALMOST
15         2 QUARTS OF OIL. TOOK VEHICLE TO DEALER AND SERVICE ADVISER
           INFORMED ME THAT IT WILL BURN A QUART EVERY 2000 MILES OR SO
16         AND I WILL JUST HAVE TO KEEP ADDING OIL. JEEP KNOWS ABOUT THIS
           AND ITS COMMON FOR THIS TYPE OF ENGINE, NOTHING THEY CAN DO
17         CAR BARELY HAS 14000 MILES
18      aaaa)     NHTSA Posting Date: December 12, 2018
           NHTSA ID Number: 11161025
19         Incident Date December 11, 2018
           Consumer Location CARLISLE, PA
20         SLOWED FROM 45 MPH TO 15 MPH TO ENTER DRIVEWAY AND CAR
           STALLED OUT AND TOTALLY LOCKED UP, COULD NOT MOVE GEAR SHIFT
21         TO GET INTO NEUTRAL TO MOVE CAR OFF PART OF STATE HIGHWAY
           ROAD! CAR MILEAGE AT 14477, OIL CHANGE NOT DUE PER DEALERSHIP
22         STICKER FOR ANOTHER 1500 MILES. THIS IS 2ND INSTANCE OF DANGEROUS
           STALL OUT, HAD DEALERSHIP DOCUMENT LAST ONE, THEY SAID IT WAS
23         DUE TO OIL BEING LOW, BUT CAR WASN’T DUE FOR CHANGE FOR
           ANOTHER 1000 MILES AT THAT TIME! HAD THERE BEEN ANY ONCOMING
24         TRAFFIC, MY NINE YEAR OLD WOULD HAVE TAKEN BRUNT OF HIT THE
           WAY CAR STALLED THIS TIME. GOD FORBID I HAVE TO SWERVE TO
25         AVOID HITTING AN ANIMAL AND GET KILLED!
26      bbbb)     NHTSA Posting Date: January 9, 2019
           NHTSA ID Number: 11165978
27         Incident Date January 7, 2019
           Consumer Location MANCHESTER, MD
28
                                           Page 33
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 35 of 88 Page ID #:35



           MY JEEP HAS LESS THAN 30,000 MILES ON IT AND I KEEP UP TO DATE ON
 1         OIL CHANGES (EVERY 500 MILES); HOWEVER, WHEN THE 5,000 MILE
           MARKER STARTS APPROACHING I WILL BE IN DRIVING IN A FORWARD
 2         MOTION AND THE DASHBOARD WILL LIGHT UP SAYING “SHIFT TO
           NEUTRAL OR PARK”, THE GAS PEDAL TIGHTENS UP TO THE POINT I AM NO
 3         LONGER ABLE TO STEP ON IT ANYMORE, AND THE STEERING WHEEL
           TIGHTENS UP AND I CAN NO LONGER MOVE THAT. AT THIS POINT MY
 4         VEHICLE JUST COMPLETELY STOPS IN THE MIDDLE OF DRIVING. THE
           MOST RECENT TIME (4,100 MILES AFTER MY LAST OIL CHANGE) I WAS
 5         ATTEMPTING TO MERGE ONTO THE HIGHWAY THE OTHER DAY AND THIS
           SAME THING HAPPENED. IT TAKES ABOUT 4 MINUTES FOR THE CAR TO
 6         START WORKING AGAIN, BUT THIS IS AN EXTREMELY UNSAFE ISSUE
           THAT SHOULD NOT BE HAPPENING. I HAVE HAD THIS ISSUE HAPPEN
 7         MULTIPLE TIMES IN THE PAST, AND THE DEALERSHIP SHRUGGED IT OFF. I
           HAVE HAD ENOUGH OF THIS, A VEHICLE (EVEN WITHOUT A RECENT OIL
 8         CHANGE, LET ALONE A VEHICLE THAT IS UP TO DATE ON OIL CHANGES
           AND HASN’T HIT THE 5,000 MILE MARKER) SHOULD NOT COME TO A
 9         COMPLETE STOP IN THE MIDDLE OF DRIVING. THIS IS A HUGE SAFETY
           HAZARD. OBVIOUSLY OTHER PEOPLE ARE EXPERIENCING THE SAME
10         ISSUE. AT ANY POINT, I FEEL AS THOUGH MY VEHICLE MIGHT STOP
           WORKING ON ME AT A RANDOM TIME (AGAIN WITHOUT ANY WARNING
11         WHATSOEVER) AND CAUSE ME TO BE IN A SEVER ACCIDENT. THIS IS NOT
           A MATTER TO TAKE LIGHTLY, I HAVE BEEN CONTACTING MY
12         DEALERSHIP AND HAVE YET TO HAVE ANY HELP/ ISSUES RESOLVED.
13      cccc)     NHTSA Posting Date: January 23, 2019
           NHTSA ID Number: 11171693
14         Incident Date January 2, 2019
           Consumer Location RIVERDALE, GA
15         TL* THE CONTACT OWNS A 2017 JEEP CHEROKEE. WHILE DRIVING 40 MPH,
           THE VEHICLE STALLED WITHOUT WARNING AND THE SERVICE SHIFTER
16         WARNING INDICATOR ILLUMINATED. THE CONTACT POWERED OFF THE
           ENGINE WHILE IN TRAFFIC. THE VEHICLE WAS RESTARTED AND WAS
17         ABLE TO DRIVE NORMALLY, BUT THE FAILURE RECURRED NUMEROUS
           TIMES. THE VEHICLE WAS TAKEN TO DON JACKSON CHRYSLER DODGE
18         JEEP RAM (LOCATED AT 3950 JONESBORO RD, UNION CITY, GA 30291, (770)
           969-7229) WHERE IT WAS DIAGNOSED THAT THE GEAR SHIFTER NEEDED
19         TO BE REPLACED AND AN OIL CHANGE WAS NEEDED. THE VEHICLE WAS
           NOT REPAIRED BECAUSE THE WARRANTY DID NOT COVER THE REPAIR.
20         THE MANUFACTURER WAS NOTIFIED AND PROVIDED A CASE NUMBER.
           THE APPROXIMATE FAILURE MILEAGE WAS 50,000.
21
        dddd)     NHTSA Posting Date: January 28, 2019
22         NHTSA ID Number: 11172530
           Incident Date January 26, 2019
23         Consumer Location AUBURN, MA
           2017 JEEP CHEROKEE STALLS ON RIGHT HAND TURNS USUALLY WITH AN
24         INCLINE, BUT TWO DAYS AGO ON THE LEVEL SECONDARY ROAD IT
           STALLED . THERE IS AN OIL CONSUMPTION, OIL SENSOR, OR OIL PUMP
25         PROBLEM WITH THESE CARS. THIS IS A VERY UNSAFE AND DANGEROUS
           FAIL SAFE. WHEN THE CAR SHUTS OFF DRIVER AND OCCUPANTS ARE AT
26         RISK OF REAR END COLLISION. PROBLEM HAS HAPPENED 6 TIMES TO US.
27      eeee)     NHTSA Posting Date: February 1, 2019
           NHTSA ID Number: 11173618
28         Incident Date February 1, 2019
                                           Page 34
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 36 of 88 Page ID #:36



           Consumer Location COLUMBIAVILLE, MI
 1         MY CAR WAS IN MOTION GOING TO STOP AND STALLED GOING 15 MILES
           PER HOUR. LOST POWER BRAKES POWER STEERING AND ALMOST WAS
 2         UNABLE TO STOP HAD TO VEER OFF ROAD TO AVOID GOING INTO
           INTERSECTION. CAR STARTED UP AGAIN AFTER 2ND ATTEMPT. TOOK IT TO
 3         THE DEALER. THEY CHECKED THE OIL AND SAID THE OIL WASN’T
           READING ON THE DIPSTICK. IT HAD BEEN LESS THAN 4,000 MILES SINCE
 4         MY LAST OIL CHANGE. AFTER DOING AN OIL CHANGE THEN DOING AN
           OIL CONSUMPTION TEST AFTER ONLY 1000 MILES MY VECHICLE SHOWED
 5         THAT IT USED 1/2 QUART OF OIL. THIS HAS BEEN AN ONGOING ISSUE
           THEY HAVE HAD WITH 2.4 ENGINE WHICH HAS BEEN KNOWN BY
 6         CHRYSLER, HOWEVER THEIR NEGLIGENCE OF NOT NOTIFYING THE
           PUBLIC OR CORRECTING THE ISSUE IS GOING TO CAUSE INJURY AND
 7         HARM NOT ONLY TO THE PEOPLE THAT ARE DRIVING THESE VEHICLES
           BUT ALSO ANYONE THAT IS IN THE WAY OF THE VEHICLE WHEN IT DOES
 8         NOT STOP. I WAS INFORMED THAT IT IS ACCEPTABLE TO LOOSE 1/2
           QUART EVERY 1000 MILES. BUT WHEN BUYING THE VEHICLE I WAS TOLD
 9         THAT THE OIL LIFE GAUGE WOULD INSTRUCT ME WHEN IT WAS TIME FOR
           AN OIL CHANGE APPROX EVERY 5000-6000MILES. GOING BY THAT I STILL
10         HAD OVER 50% OIL LIFE WHEN MY CAR STALLED AND I HAD NO OIL
           READING ON THE DIPSTICK. AS I HAVE BEEN READING UP ON THIS ISSUE
11         THAT HAS BEEN REPORTED SEVERAL TIMES I LEARNED THAT THE CAR
           STALLS AS A SAFETY MECHANISM TO AVOID HARMING THE ENGINE. IT
12         HAS BEEN HAPPENING FOR YEARS. WHAT ARE THEY GOING TO DO TO
           PROTECT THE PEOPLE THAT ARE IN THE VEHICLES.
13
        ffff)      NHTSA Posting Date: February 2, 2019
14          NHTSA ID Number: 11173669
            Incident Date February 2, 2019
15          Consumer Location SOUTH RIDING, VA
            THREE TIMES WHILE ACTIVELY MOVING IN TRAFFIC, THE VEHICLE HAS
16          SHUT OFF WITHOUT WARNING. THE VEHICLE HAS BEEN ABLE TO BE
            STOPPED SAFELY AND PLACED INTO PARK. THE ELECTRICAL WORKS SO
17          HAZARD LIGHTS HAVE BEEN ABLE TO BE ENGAGED. HOWEVER, THE
            VEHICLE FAILS TO RESTART ON THE FIRST FEW ATTEMPTS. ULTIMATELY
18          IT WILL RESTART. THE SERVICE REP INDICATED THIS IS A KNOWN ISSUE
            WITH THESE VEHICLES AND HE HAS SEEN A LOT OF THIS ON THIS MODEL.
19          HE NOTED THE ENGINE HAS LOOSE TOLERANCES TO ACHIEVE THE
            MILEAGE RATING. AS A RESULT IT LOOSES OIL RAPIDLY. AND JEEP
20          IMPLEMENTED ENGINE SENSORS TO STOP THE ENGINE WHEN THE OIL IS
            LOW. THE SENSORS DO NOT TAKE INTO ACCOUNT IF THE VEHICLE IS
21          MOVING OR AT WHAT SPEEDS. I CALLED THE DEALER ABOUT THIS
            EXTREMELY DANGEROUS SITUATION IMMEDIATELY, TO WHICH WE GOT
22          AN ANSWER TO DROP IT OFF, THEY WILL HAVE TO LOOK AT IT WHEN
            THEY GET TO IT. THIS VENDOR AND VEHICLE HAVE HAD OVER A DOZEN
23          SIGNIFICANT RECALLS AND NEED TO BE TAKEN OFF THE ROAD.
24      gggg)     NHTSA Posting Date: March 8, 2019
           NHTSA ID Number: 11185003
25         Incident Date March 6, 2019
           Consumer Location MORGANTOWN, WV
26         OIL LEAKS AND THERE IS NO LOW OIL LIGHT IT SHUTS OFF ANYWHERE.
           SAFETY ISSUE IT SHUT OFF ON ME IN A BUSY INTERSECTION. THE LAST 2
27         OIL CHANGES I’VE HAD I’VE HAD THIS ISSUE, THEY WERE DONE AT
           DIFFERENT PLACES. THERE IS NO VISIBLE LEAKS.
28
                                         Page 35
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 37 of 88 Page ID #:37



        hhhh)     NHTSA Posting Date: March 11, 2019
 1         NHTSA ID Number: 11185926
           Incident Date March 10, 2019
 2         Consumer Location DAYTON, OH
           WAS DRIVING AND ALL OF A SUDDEN THE CAR SHUT OFF AND THE
 3         BATTERY LIGHT CAME ON. LUCKILY I WAS ABLE TO PULL OVER SAFELY.
           CAR WOULD NOT RESTART FOR THE NEXT 6 HOURS. TOOK IT TO THE
 4         DEALER AND THEY TOLD ME IT WAS DUE TO LOW OIL LEVEL. I HAD THEM
           DO AN OIL CHANGE. WAS TOLD THIS WAS PRETTY COMMON FOR THE
 5         VEHICLE.
           THIS IS A VERY DANGEROUS SITUATION, I WAS LUCKY TO ONLY BE
 6         GOING ABOUT 25 MPH IN A RESIDENTIAL AREA. A RECALL AND REPAIR
           NEEDS TO HAPPEN BEFORE SOMEONE IS KILLED.
 7
        iiii) NHTSA Posting Date: March 12, 2019
 8            NHTSA ID Number: 11186251
              Incident Date December 1, 2018
 9            Consumer Location CHICAGO, IL
              THE CONTACT OWNS A 2017 JEEP CHEROKEE. WHILE DRIVING 40 MPH, THE
10            ENGINE STALLED AND THE CHECK ENGINE WARNING INDICATOR
              ILLUMINATED. THE CONTACT PULLED THE VEHICLE OFF THE ROAD AND
11            HAD IT TOWED TO MARINO CHRYSLER JEEP DODGE (5133 W IRVING PARK
              RD, CHICAGO, IL 60641, (773) 777-2000). THE DEALER DIAGNOSED THAT
12            THERE WAS AN OIL LEAK AND THE ENGINE NEEDED TO BE REPAIRED.
              THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS MADE
13            AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS 38,000. THE VIN
              WAS UNKNOWN.
14
        jjjj) NHTSA Posting Date: March 16, 2019
15            NHTSA ID Number: 11187249
              Incident Date November 10, 2018
16            Consumer Location YAUCO, PR
              ENGINE IS CONSUMING OIL AT AN ALARMING RATE. WE HAVE PUT OVER
17            4QTS SINCE THE LAST OIL CHANGE IN NOV 2018. THERE IS NO LEAK, NO
              BURNING OF OIL, NO WARNING LIGHTS THAT TURN ON, NOR ANY AREA
18            IN THE MOTOR WHERE YOU CAN SEE ANY OIL ACCUMULATING. WE EVEN
              CHANGED TO SYNTHETIC OIL AND IT’S STILL CONSUMING OIL.
19
        kkkk)     NHTSA Posting Date: March 19, 2019
20         NHTSA ID Number: 11189983
           Incident Date March 1, 2018
21         Consumer Location RINDGE, NH
           THE CONTACT OWNS A 2017 JEEP CHEROKEE. THE CONTACT STATED
22         THAT THE VEHICLE STALLED MORE THAN ONCE. THE FAILURE
           OCCURRED INTERMITTENTLY AND VARIOUS WARNING INDICATORS
23         ILLUMINATED ON THE INSTRUMENT PANEL. KEENE CHRYSLER DODGE
           JEEP RAM (410 WINCHESTER ST, KEENE, NH 03431, (603) 357-0808) WAS
24         MADE AWARE OF THE FAILURE AND INDICATED THAT AN OIL
           CONSUMPTION TEST MAY BE NEEDED. THE DEALER DID NOT TEST DRIVE
25         THE VEHICLE. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
           WAS NOTIFIED. THE APPROXIMATE FAILURE MILEAGE WAS 23,000.
26
        llll) NHTSA Posting Date: March 20, 2019
27            NHTSA ID Number: 11190249
              Incident Date March 20, 2019
28            Consumer Location TACOMA, WA
                                             Page 36
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 38 of 88 Page ID #:38



          THE VEHICLE WILL STALL/DIE WHILE DRIVING. THERE IS NO POWER
 1        STEERING OR BRAKING. THIS HAS HAPPENED MULTIPLE TIMES
          INCLUDING WHILE DRIVING ON THE FREEWAY AT 60 MPH. I WAS TOLD BE
 2        THE DEALERSHIP THAT THIS IS A FAIL SAFE THAT IS IN PLACE TO
          PROTECT THE CAR FROM LOW OIL. AFTER THE FIRST INCIDENT, I KEPT
 3        CAREFUL WATCH ON MY MILEAGE AND OIL STATUS BUT DID NOT
          PHYSICALLY CHECK MY OIL. NOW WITH 600 MILES TO GO BEFORE THE
 4        NEXT SUGGESTED OIL CHANGE, THE CAR HAD STALLED THREE TIMES IN
          A WEEK. IT IS INCREDIBLY DANGEROUS BECAUSE IT CAN HAPPEN AT ANY
 5        TIME. THE CAR WILL NOT START AGAIN RIGHT AWAY. I’VE JUST DROPPED
          IT AT THE DEALER AND THEY SAID THIS IS COMMON WITH THIS ENGINE
 6        AND THAT I MAY NEED TO PHYSICALLY CHECK MY OIL EVERY 1000
          MILES TO ENSURE IT IS NOT LOW. THIS IS UNACCEPTABLE. THIS FAIL
 7        SAFE PUT ME AT RISK ON A HIGHWAY AND ON A HIGHWAY ENTRANCE
          RAMP. I ALSO SHOULD NOT HAVE TO PHYSICALLY CHECK MY OIL ON A
 8        NEW CAR AND PAY TO GET OIL CHANGES MORE FREQUENTLY THAN
          SUGGESTED. THE CAR HAS STALLED ON A NEIGHBORHOOD SURFACE
 9        STREET TWICE, ON A HIGHWAY ENTRANCE RAMP ONCE AND ON THE
          HIGHWAY AT FULL SPEED. I HAVE ALWAYS BEEN DRIVING STRAIGHT. A
10        MESSAGE COMES ON THAT SAYS, “SHIFT TO PARK OR NEUTRAL, PRESS
          BRAKE TO SELECT GEAR”. I HAVE SEEN MANY SIMILAR COMPLAINTS ON
11        THE INTERNET.
        mmmm) NHTSA Posting Date: March 27, 2019
12        NHTSA ID Number: 11192037
          Incident Date March 13, 2019
13        Consumer Location ORLANDO, FL
          JEEP STALLS COMPLETELY WITHIN A FEW BLOCKS OF START UP DURING
14        A TURN. I HAVE TO PUT THE CAR IN PARK AND RESTART IT. RESTART IS
          LABORED, AND ON AT LEAST 2 OCCASIONS, I HAD TO TRY MORE THAN
15        ONCE TO RESTART THE CAR. MILEAGE IS UNDER 37,000. THE SERVICE
          DEPARTMENT AT THE DEALERSHIP RECOGNIZED THE PROBLEM WHEN I
16        CALLED THEM, AND HAS PERFORMED AN EARLY OIL CHANGE. THAT
          SEEMS TO HAVE FIXED THE PROBLEM,AT LEAST TEMPORARILY. THEY
17        INSTRUCTED ME TO RETURN THE CAR TO THEM IN 2000 MILES FOR THEM
          TO CHECK THE OIL.
18
        nnnn)     NHTSA Posting Date: April 10, 2019
19         NHTSA ID Number: 11195382
           Incident Date January 25, 2019
20         Consumer Location WINDER, GA
           WHEN MAKING A LEFT HAND TURN, VEHICLE STALLED OUT
21         COMPLETELY, JUST SHUT OFF, UPON TAKING TO THE DEALERSHIP, THEY
           BEGAN AN OIL CONSUMPTION TEST AND FOUND IT TO BE USING OIL,
22         HAVING TO ADD 1 QUART EVERY 1,000 MILES, AFTER READING FORUMS,
           CHRYSLER HAS HAD A PROBLEM WITH THIS FOR A FEW YEARS ON THEIR
23         2.4 ENGINES, AND IT IS NOT DOING ANYTHING ABOUT IT. THEY TOLD ME
           THE ENGINE SHUTTING OFF WAS A FEATURE WHEN THE OIL GETS LOW,
24         SO IT DOESN’T CAUSE FURTHER ENGINE DAMAGE. IF I WOULD HAVE
           BEEN ON A BUSY ROAD WITH TRAFFIC, THIS COULD HAVE BEEN SERIOUS.
25         THE LINK SHOWS YOU ONE OF THE MANY FORUMS I HAVE FOUND
           REGARDING THIS ISSUE. I AM VERY FAITHFUL ON OIL CHANGES, SO THIS
26         WAS NOT DUE TO ANY TYPE OF NEGLIGENCE ON MY PART REGARDING
           THE OIL.
27         HTTP://WWW.CARPROBLEMZOO.COM/JEEP/CHEROKEE/2016/POWER-TRAIN-
           PROBLEMS.PHP
28
                                         Page 37
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 39 of 88 Page ID #:39



        oooo)     NHTSA Posting Date: April 26, 2019
 1         NHTSA ID Number: 11207068
           Incident Date May 10, 2019
 2         Consumer Location KILLEEN, TX
           MY ENGINE GUZZLES OIL AND SHUTS OFF WHILE DRIVING! THIS IS THE
 3         2ND TIME THIS HAS HAPPENED!
 4      pppp)     NHTSA Posting Date: May 15, 2019
           NHTSA ID Number: 11207795
 5         Incident Date February 9, 2019
           Consumer Location AUBURN, MA
 6         CPSC: HAS ANYONE REPORTED THAT JEEP CHEROKEES WITH A 4
           CYLINDER ENGINE ARE JUST SHUTTING OFF WHEN OIL DOES NOT GET TO
 7         THE UPPER PART OF THE ENGINE. IT HAS HAPPENED TO US AND QUITE A
           FEW OTHERS APPARENTLY. I KNOW THE PROBLEM IS NOT UNIQUE TO US.
 8         THIS IS AN UNSAFE SAFETY FEATURE AND DOWNRIGHT DANGEROUS.
 9      qqqq)     NHTSA Posting Date: May 21, 2019
           NHTSA ID Number: 11209058
10         Incident Date May 21, 2019
           Consumer Location NEWPORT BEACH, CA
11         THE CONTACT OWNS A 2017 JEEP CHEROKEE. WHILE DRIVING VARIOUS
           SPEEDS, THE VEHICLE STALLED WITHOUT WARNING. THE CONTACT
12         PULLED OVER AND RESTARTED THE VEHICLE AND AN UNKNOWN
           WARNING INDICATOR ILLUMINATED. ORANGE COAST CHRYSLER JEEP
13         DODGE RAM (2929 HARBOR BLVD, COSTA MESA, CA 92626, (714) 549-8023)
           DIAGNOSED AND REPLACED THE ENGINE AND OIL, BUT THE FAILURE
14         RECURRED. THE MANUFACTURER WAS MADE AWARE OF THE FAILURE.
           THE VEHICLE WAS NOT REPAIRED A SECOND TIME. THE FAILURE
15         MILEAGE WAS 31,000.
16      rrrr)      NHTSA Posting Date: May 22, 2019
            NHTSA ID Number: 11209195
17          Incident Date May 22, 2019
            Consumer Location MCKINNEY, TX
18          AFTER 56,000 MILES I CAME IN WITH A TRANSMISSION ISSUE. I WAS 600
            MILES FROM AN OIL CHANGE AND MY CAR WAS ACTING LIKE IT NEEDED
19          THE OIL CHANGED AND I TOOK IT IN TO MY SERVICE DEPT AND THEY DID
            AN OIL CONSUMPTION TEST ON IT AND ENDED UP HAVING TO REPLACE
20          THE WHOLE ENGINE.
21      ssss)      NHTSA Posting Date: May 29, 2019
            NHTSA ID Number: 11210578
22          Incident Date May 27, 2019
            Consumer Location NEW ORLEANS, LA
23          WAS DRIVING THE CAR GOING ABOUT 25 MPH WHEN THE ENGINE JUST
            STOPPED AND DASHBOARD SCREEN SAID PUT CAR IN PARK TO START
24          IGNITION. CAR WOULD NOT START FOR MULTIPLE ATTEMPTS UNTIL 5
            MINUTES HAD PASSED THEN RESTARTED, ONLY WARNING ON CAR WAS
25          OIL CHANGE REQUIRED, NO LOW OIL OR OIL PRESSURE WARNING. WAS
            TOLD BY TECHNICIAN THAT THE ENGINE WILL TURN OFF AT ANY TIME IF
26          OIL VOLUME OR PRESSURE IS LOW. NO WARNING ABOUT THIS ON
            DASHBOARD NOR ON JEEP APP NOR IN OWNERS MANUAL. ATTACHING
27          WEB PAGE OF OVER 200 JEEP CHEROKEE OWNERS WITH SAME
            EXPERIENCE OF ENFINE STOPPING WHILE IN DRIVE, SOME AT HIGH
28          SPEEDS.HTTP://WWW.CARPROBLEMZOO.COM/JEEP/CHEROKEE/ENGINE-
                                         Page 38
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 40 of 88 Page ID #:40



           SHUT-OFF-WITHOUT-WARNING-PROBLEMS.PHP IS LINK TO SITE WITH
 1         INDIVIDUAL COMPLAINTS ABOUT SAME ISSUE, WENT TO DEALER AND
           HAD OIL CHANGED AND ISSUE SEEMS TO BE RESOLVED BUT AM
 2         WORRIED THAT WITH TIME WILL HAPPEN EVERY TIME DUE FOR OIL
           CHANGE
 3
        tttt) NHTSA Posting Date: June 4, 2019
 4            NHTSA ID Number: 11217680
              Incident Date June 3, 2019
 5            Consumer Location MONROE, CT
              CAR IS RUNNING DRIVING AT APPROX 30MPH WHEN ALL OF A SUDDEN
 6            WARNING INDICATORS COME ON AND THE CAR STALLS OUT LOSING ALL
              POWER INCLUDING STEERING. DEALERSHIP SAYS THERE IS NO OIL IN THE
 7            CAR. WHILE REVIEWING THE ABOVE JEEP FORUMS ONLINE EVERYONE IS
              PLAGUED BY THIS. THE CAR BURNS ALL THE OIL! NEW CARS SHOULD
 8            NOT BE DOING THIS ESPECIALLY TO THE EXTENT THAT THERE IS NONE
              LEFT IN IT!!! I PARK THE CAR IN THE GARAGE SAME SPOT EVERY NIGHT.
 9            NOT A DROP ON THE FLOOR
10      uuuu)     NHTSA Posting Date: July 1, 2019
           NHTSA ID Number: 11228649
11         Incident Date December 4, 2018
           Consumer Location TULSA, OK
12         VEHICLE OUT OF OIL TWICE BEFORE NEXT OIL CHANGE. IT IS NOT
           LEAKING OUT ... VEHICLE MUST JUST BE USING TOO MUCH OIL??
13
        vvvv)     NHTSA Posting Date: July 3, 2019
14         NHTSA ID Number: 11229228
           Incident Date July 3, 2019
15         Consumer Location SAINT HELENS, OR
           LOW OIL INDICATOR NEVER CAME ON.THE VEHICLE RANDOMLY SHUTS
16         DOWN, WHEN THE OIL IS TO LOW WITHOUT ANY INDICATION LIGHT
           COMING ON THAT THE OIL IS LOW. THIS HAS BEEN A COMMON PROBLEM
17         TO THE POINT WHERE THE DEALERS KNOW EXACTLY WHAT THE ISSUE IS.
           MY VEHICLE SHUT DOWN WITHOUT WARNING IN THE MIDDLE OF THE
18         ROAD WHEN TURNING RIGHT AND INDICATED THAT I NEEDED TO PUT IT
           IN PARK AND RESTART IT. I CHECKED THE OIL AND IT WAS ALMOST DRY!
19         I ADDED OIL AND WILL BE TAKING IT INTO THE DEALERSHIP! THIS JEEP
           ONLY HAS 25K MILES ON IT
20
        wwww) NHTSA Posting Date: July 29, 2019
21        NHTSA ID Number: 11240292
          Incident Date January 2, 2019
22        Consumer Location LANSING, IL
          THE CONTACT OWNS A 2017 JEEP CHEROKEE. THE CONTACT STATED
23        THAT THE VEHICLE WAS BURNING OIL. NAPLETON’S RIVER OAKS
          CHRYSLER DODGE JEEP RAM (17225 TORRENCE AVE, LANSING, IL 60438,
24        (708) 782-4768) PERFORMED AN OIL CONSUMPTION TEST AND CONFIRMED
          THAT THERE WAS A FAILURE. WHEN THE CONTACT WENT ON A SHORT
25        ROAD TRIP, HE NOTICED THAT THE OIL LEVEL WAS CLOSE TO TWO
          QUARTS LOW. THE MANUFACTURER PROVIDED A CASE NUMBER AND
26        ASSIGNED A CASE MANAGER TO CALL HIM BACK. THE VEHICLE WAS
          CURRENTLY UNDER A THREE YEAR WARRANTY. THE CONTACT FELT
27        THAT THE MANUFACTURER AND DEALER KNEW OF THE FAILURE PRIOR
          TO SELLING HIM THE VEHICLE. THE FAILURE MILEAGE WAS 23,485.
28
                                         Page 39
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 41 of 88 Page ID #:41



        xxxx)     NHTSA Posting Date: August 7, 2019
 1         NHTSA ID Number: 11242336
           Incident Date August 3, 2018
 2         Consumer Location GLASSBORO, NJ
           THE CONTACT OWNS A 2017 JEEP CHEROKEE. THE CONTACT STATED
 3         THAT THE VEHICLE WAS CONSUMING AN EXCESSIVE AMOUNT OF OIL.
           ADDITIONAL OIL WAS ADDED TO THE VEHICLE. THERE WERE NO
 4         WARNING INDICATORS ILLUMINATED. THE VEHICLE WAS TAKEN TO
           TURNERSVILLE CHRYSLER JEEP (3100 ROUTE 42, SICKLERVILLE, NJ 08081)
 5         AND LILLISTON CHRYSLER DODGE JEEP (1501 N 2ND ST #47, MILLVILLE, NJ
           08332, (856) 825-1937) WHERE AN OIL CONSUMPTION TEST WAS
 6         PERFORMED AND DETERMINED THAT THE VEHICLE WAS WORKING AS
           DESIGNED. THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE
 7         MANUFACTURER WAS CONTACTED AND REFERRED THE CONTACT TO
           NHTSA. THE FAILURE MILEAGE WAS 4,000.
 8
        yyyy)     NHTSA Posting Date: September 4, 2019
 9         NHTSA ID Number: 11253092
           Incident Date January 3, 2019
10         Consumer Location BEAVER DAM, KY
           MOTOR USES TWO QUARTS OF OIL BETWEEN OIL CHANGES. REAR ENDED
11         POPPING AND GRINDS WHEN TAKING OFF.
12      zzzz)     NHTSA Posting Date: October 18, 2019
           NHTSA ID Number: 11269382
13         Incident Date October 10, 2019
           Consumer Location MORTON GROVE, IL
14         MY CAR HAS THE 2.4 L ENGINE. IT HAS BEEN BURNING OFF A LOT OF OIL.
           THE DEALER CHANGED THE OIL AT 12,200 MILES ON APRIL 2, 2019. WE
15         CHECKED THE OIL LEVEL LAST WEEK AND IT WAS LOW BY 2 QUARTS. WE
           TOOK IT BACK TO DEALER AND THE CHANGED OIL AND STARTED A OIL
16         CONSUMPTION TEST. WE ARE BOTH RETIRED AND DRIVE ONLY ABOUT
           6,000 MILES PER YEAR. WE PURCHASED THE JEEP NEW IN MARCH 2017
17         WITH 11 MILES AT 5500 MILES IN NOVEMBER 2017 WE ALSO HAD A “OIL
           LEAK” SYMPTOMS.
18         GOOGLE THIS PROBLEM ON THE INTERNET REVEALS MANY CUSTOMERS
           OF THIS 2.4L JEEP AND CHRYSLER ENGINE HAVE PROBLEMS OF OIL “
19         BLOWING OUT” . THE DEALER SAID NO “LOW OIL “ LIGHT WILL WARN
           YOU OF LOW OIL PROBLEM.
20         THEY SAID THE CAR WILL STOP RUNNING WHILE DRIVING. I FIND THIS
           RESULT TO BE UNSAFE AND UNACCEPTABLE. WHAT IS THE NHTSA DOING
21         ABOUT THIS COMMON PROBLEM?
22      aaaaa)    NHTSA Posting Date: October 31, 2019
           NHTSA ID Number: 11277367
23         Incident Date February 28, 2018
           Consumer Location LOUISVILLE, KY
24         THE CONTACT OWNS A 2017 JEEP CHEROKEE. THE CONTACT STATED
           THAT THE SERVICE SHIFTER INDICATOR FLASHED INTERMITTENTLY ON
25         THE INSTRUMENT PANEL. THE CONTACT CALLED OXMOOR CHRYSLER
           DODGE JEEP RAM (4520 SHELBYVILLE RD, LOUISVILLE, KY 40207, (502) 895-
26         4520) AND WAS INFORMED THAT THE VEHICLE WOULD LOSE POWER
           WHEN IT NEEDED AN OIL CHANGE WHILE MAKING TURNS. THE DEALER
27         STATED THAT WHEN THE OIL WAS CHANGED, THE VEHICLE WOULD
           OPERATE NORMALLY. THE FAILURE RECURRED AND THE DEALER
28         STATED THAT THE OIL CHANGES NEEDED TO BE MORE FREQUENT, SUCH
                                         Page 40
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 42 of 88 Page ID #:42



           AS EVERY 2,000 TO 2,500 MILES. THE MANUFACTURER ADVISED THE
 1         CONTACT TO CALL NHTSA TO INQUIRE ABOUT POTENTIAL RECALLS. THE
           FAILURE MILEAGE WAS 7,000.
 2
        bbbbb)    NHTSA Posting Date: November 22, 2019
 3         NHTSA ID Number: 11281783
           Incident Date November 21, 2019
 4         Consumer Location MYRTLE BEACH, SC
           I WAS ACCELERATING FROM A STOPPED POSITION AT A STOP SIGN AND
 5         THE CAR SHUT OF. I MANEUVERED OVER AS MUCH AS I COULD. WOULD
           NOT RESTART. IT WAS TOWED TO THE DEALERSHIP WHERE IT WAS
 6         DISCOVERED IT HAD NO OIL. IT HAD AN OIL CHANGE WITH IN THE LAST
           MONTH. IN THE TWO YEARS I HAVE OWNED IT, IT HAS HAD TO BE TOWED
 7         FOR THIS 1-2 OTHER TIMES AS IT RUNS OUT OF OIL AND SHUTS DOWN
           BEFORE THE RECOMMENDED OIL CHANGE DATE OR MILEAGE. I WAS
 8         NEVER INFORMED TO MONITOR THE OIL UNTIL RECENTLY. AFTER THE
           FIRST TIME THIS HAPPENED I WAS TOLD TO GET THE OIL CHANGED AT
 9         4000 MILES INSTEAD OF 5000 AND I HAVE BEEN DOING THAT IT OR
           ADDING OIL IF I CANNOT GET IT RIGHT IN. IT ALSO HAS NO WARNING
10         THAT IT IS LOW ON OIL.
        ccccc)    NHTSA Posting Date: December 11, 2019
11         NHTSA ID Number: 11288450
           Incident Date December 10, 2019
12         Consumer Location STOCKTON, CA
           MY ENGINE IS CONSUMING AN EXCESSIVE AMOUNT OF OIL BETWEEN OIL
13         CHANGES.
14      ddddd)    NHTSA Posting Date: December 21, 2019
           NHTSA ID Number: 11290486
15         Incident Date December 8, 2019
           Consumer Location SELLERSBURG, IN
16         VEHICLE WAS SHUT OFF AND WOULD NOT IMMEDIATELY RESTART.
           VEHICLE RESTATED EVENTUALLY AND WAS TAKEN TO THE DEALERSHIP
17         AGAIN. AFTER THREE DAYS I WAS TOLD THIS IS DUE TO LOW OIL. THEY
           WERE NOT ABLE TO TELL ME HOW LOW MY OIL WAS BUT STATED IT
18         WOULD ONLY NEED TO BE A QUART LOW FOR THIS TO HAPPEN AND THAT
           JEEP IS NOTORIOUS FOR THIS.
19
        eeeee)    NHTSA Posting Date: December 24, 2019
20         NHTSA ID Number: 11291083
           Incident Date January 12, 2019
21         Consumer Location HAMPSTEAD, MD
           MY ENGINE CONSUMES OIL. I CANNOT EVEN REACH 2000 MILES BETWEEN
22         OIL CHANGES. MY CAR WILL JUST CUT OFF WHILE I AM DRIVING (AT ANY
           SPEED INCLUDING HIGHWAY SPEEDS AND TURNS). WHEN THIS FIRST
23         HAPPENED I CHECKED THE OIL AND THE ENGINE WAS COMPLETELY
           EMPTY OF OIL. IT DIDNT EVEN REGISTER ON THE DIPSTICK. I HAVE HAD
24         OVER 6 OIL CHANGES SINCE I BOUGHT MY CAR IN 01/2019 (LESS THAN A
           YEAR). I HAVE HAD OIL CONSUMPTION TESTING COMPLETED AND
25         EVERYTHING “COMES BACK IN RANGE”. THE ENGINE HAS BEEN
           INSPECTED AND NOTHING IS LEAKING OR FAULTY. MY CAR TAKES FULL
26         SYNTHETIC OIL WHICH SHOULD LAST WAY LONGER THAN THAT. I AM
           AWARE THIS IS AN OVERALL ISSUE WITH 2017 JEEPS OF ALL MODELS. THE
27         SERVICE MANAGER AT THE DEALERSHIP DIDNT SEEM LIKE HE KNOW
           MUCH OF ANYTHING AND TRIED TO TELL ME THAT THIS WAS NORMAL. I
28         HAVE NEVER HAD A VEHICLE THAT COMPLETELY DEPLETES ITS OIL
                                         Page 41
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 43 of 88 Page ID #:43



           SUPPLY WITHIN 2000 MILES. HE THEN REFERRED ME TO MOPARS
 1         CORPORATE LINE WHO THEN REFERRED ME TO NHTSA TO FILE A REPORT.
 2      fffff)     NHTSA Posting Date: January 1, 2020
            NHTSA ID Number: 11292438
 3          Incident Date September 4, 2019
            Consumer Location THE WOODLANDS, TX
 4          CAR STARTS TO STALL AFTER 1000 MILES DRIVEN IN BETWEEN OIL
            CHANGES. THIS STARTED AT 30000 MILES. IT STALLS IN THE MIDDLE OF
 5          DRIVING. IT STALKS AT STOP SIGNS. THIS MY 16 YEAR OLD DAUGHTERS
            FIRST CAR. IT IS NOT SAFE.
 6
        ggggg)    NHTSA Posting Date: January 19, 2020
 7         NHTSA ID Number: 11300273
           Incident Date January 18, 2020
 8         Consumer Location WEST BOYLSTON, MA
           ON JANUARY 18 2020 I WAS DRIVING AND AFTER ONLY A MILE FROM
 9         HOME, COMING TO AN INTERSECTION YIELDING TO GO LEFT, MY CAR
           COMPLETELY WITHOUT WARNING STALLED IN THE MIDDLE OF AN
10         INTERSECTION. I TRIED TO RE-START AND TOOK ABOUT 10 MINUETS GET
           IT TO RESTART. I WAS DRIVING THE MILE HOME WHEN THEN I GOT A “OIL
11         PRESSURE LOW LIGHT”. I DID AN OIL CHANGE THAT AFTERNOON TO FIND
           MY CAR ONLY HAD 2 QUARTS OF OIL REMAINING.
12         MY CAR IS BURNING OIL. I DO REGULAR OIL CHANGES. THERE ARE NO
           LEAKS. I HAD NO WARNING FROM MY CAR THAT MY OIL WAS LOW.
13         ALTHOUGH THE FEATURE TO TURN OFF MY CAR WORKED PROPERLY IN
           THE EVENT OIL IS LOW, MY CAR IS BURNING A LARGE AMOUNT OF OIL
14         AND NOT GIVING ME A LOW OIL WARNING BEFORE TURNING OFF MY
           CAR. THIS COULD HAVE BEEN MUCH WORSE AND HAPPENED ON THE
15         HIGHWAY WHICH I GENERALLY TRAVEL.
           THESE MODEL CARS NEED TO BE FIXED FROM BURNING OIL AND
16         DRIVERS ALERTED TO WHEN THEIR OIL STARTS TO BECOME LOW, NOT
           JUST SHUT OFF IN THE MIDDLE OF THE ROAD.
17
        hhhhh)    NHTSA Posting Date: January 22, 2020
18         NHTSA ID Number: 11301066
           Incident Date June 1, 2019
19         Consumer Location MORTON GROVE, IL
           VEHICLE CAN STOP ABRUPTLY DUE TO LOW OIL AS THIS ENGINE
20         IMPROPERLY BLOWS OIL OUT THE EXHAUST AT A VERY HIGH RATE.
           OUR VEHICLE BLOWS OUT 1 QUART OF OIL EVERY 1,000 MILES.
21         THE DEALER HAS BEEN MONITERING THIS PROBLEM SINCE OCTOBER 2019
           WHEN I FOUND THE OIL LEVEL WAS DOWN 2 QUARTS.
22         THE DEALER WILL NOT CORRECT THE PROBLEM OR ELEVATE THE
           PROBLEM TO THE MANUFACTURER. WE ARE LEFT WITH A LEMON. WE
23         PURCHASED THIS VEHICLE NEW FROM THE DEALER IT HAD 11 MILES AT
           PURCHASE.THIS VEHICLE REQUIRES A VALVE REPAIR OR A NEW ENGINE.
24
        iiiii)      NHTSA Posting Date: January 24, 2020
25           NHTSA ID Number: 11301739
             Incident Date January 13, 2020
26           Consumer Location SHOREWOOD, IL
             I BOUGHT THIS VEHICLE BRAND NEW. SINCE ABOUT 30K I HAVE BEEN
27           COMPLAINING THAT IT IS RANDOMLY SHUTTING OFF WITHOUT
             WARNING, REGARDLESS OF SPEED. NO ENGINE POWER, AND NO POWER
28           STEERING. I HAVE BEEN TOLD THIS IS A FAIL SAFE DUE TO LOW OIL. I
                                         Page 42
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 44 of 88 Page ID #:44



             HAVE FOLLOWED THE FCA GUIDELINES AND DEALERS FOR OIL CHANGES
 1           AND CANT REALLY MAKE BETWEEN CHANGES. I HAVE DONE MULTIPLE
             OIL CONSUMPTION TESTS BETWEEN TWO DEALERS BC I AM TOLD IT
 2           DOESNT BURN ENOUGH FOR FCA STANDARDS TO REPLACE THE ENGINE. I
             HAVE CALLED AFTER IT DIED OUT TO ASK FOR A TOW IN AND HAVE BEEN
 3           DENIED AND TOLD IT JUST MEANS ITS TIME FOR AN OIL CHANGE. I HAVE
             TO HAVE AN IGNITION COIL REPLACED ON TWO SEPARATE INCIDENTS,
 4           REPROGRAMMING OF THE SHIFTER PCM, AND REPLACED THE PCM. IT
             WASNT TILL MY LATEST INCIDENT THAT I RECORDED IT AND POSTED
 5           THE VIDEO TO TWITTER THAT AN FCA REP REACHED OUT TO ME TO
             “HELP”. I WAS TOLD I STILL NEED TO DO OIL TESTING BC I HAVE TO FAIL 3
 6           IN A ROW FOR FURTHER TESTING REGARDLESS OF A HISTORY OF THE
             PROBLEM CONTINUING AND NOT GETTING BETTER. 1ST TEST IT WAS ONLY
 7           HALF A QUART. DIDNT EVEN MAKE IT TO THE 2ND BEFORE THE CAR
             SHOOK VIOLENTLY, LOST POWER, WOULDN’T ACCELERATE AND I HAD
 8           TO BE TOWED IN. 1ST WAS TOLD THE MULTIAIR ACTUATOR WENT OUT
             AND FCA AGREED TO PAY FOR IT, AS IM AT 73K. THEN I HEAR NOTHING
 9           FROM ANYONE FOR 8 DAYS TILL I CALL THE DEALER AND IM TOLD THEY
             ARE WAITING ON SPARK PLUGS. 20MINS LATER THE FCA REP CALLS AND
10           SAYS THE ENGINE NEEDS TO BE REPLACED. THEY FOUND, METAL
             SHAVINGS INSIDE, SCORCHING, A PIECE OF THE EXHAUST VALVE
11           MISSING AND LOST INSIDE THE ENGINE. HOWEVER FCA WILL ONLY PAY
             FOR 1500 LEAVING THE REST OF THE BILL TO ME FOR SOMETHING THATS
12           NOT MY FAULT AND AN ISSUE THEY CONTINUE TO IGNORE. HAD THEY
             INVESTIGATED THE PROBLEM EARLIER REGARDLESS OF THEIR OIL
13           BURNING RULES THEY WOULD HAVE FOUND THE VALVE WAS CRACKED.
             FCA SAYS THEY ARE NOT SAYING ITS MY FAULT BUT ARE HIDING BEHIND
14           THE WARRANTY.
15      jjjjj)      NHTSA Posting Date: January 30, 2020
             NHTSA ID Number: 11306190
16           Incident Date January 2, 2020
             Consumer Location SHAKOPEE, MN
17           COMPLETELY SHUTS DOWN WHEN DRIVING WITH 30% OIL LIFE
             REMAINING WITH NO WARNING. YOU LOOSE ALL POWER STEERING AND
18           CONTROL.
19      kkkkk)     NHTSA Posting Date: February 26, 2020
           NHTSA ID Number: 11311670
20         Incident Date February 26, 2020
           Consumer Location CARLISLE, OH
21         THE CONTACT OWNS A 2017 JEEP CHEROKEE SPORT. THE CONTACT
           STATED THAT WHILE DRIVING 35 MPH, THE VEHICLE STALLED WITHOUT
22         WARNING. THE CONTACT STATED THAT THE FAILURE RECURRED 6 TIMES
           WITHIN TEN DAYS. THE VEHICLE WAS TAKEN TO LEBANON CHRYSLER
23         DODGE JEEP RAM (518 W MAIN ST, LEBANON, OH 45038) WHERE THE
           CONTACT WAS INFORMED TO DRIVE THE VEHICLE FOR 2000 MILES AND
24         TO THEN HAVE THE VEHICLE TESTED FOR OIL CONSUMPTION. THE
           CONTACT WAS INFORMED THAT DEPENDING ON THE RESULT, THE
25         MANUFACTURER MAY CHOOSE TO REPLACE THE ENGINE FREE OF
           CHARGE. THE OIL WAS TOPPED OF HOWEVER, NO ADDITIONAL
26         MECHANICAL REPAIRS WERE PERFORMED. THE MANUFACTURER WAS
           NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS
27         40,732.
28      lllll)    NHTSA Posting Date: March 10, 2020
                                           Page 43
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 45 of 88 Page ID #:45



           NHTSA ID Number: 11317349
 1         Incident Date March 7, 2020
           Consumer Location BLAIRSVILLE, PA
 2         DRIVING 2017 JEEP WITH ONLY 40,000 MILES DOWN A MAJOR HIGHWAY..
           BATTERY LIGHT CAME ON AND JEEP STALLED ALMOST CAUSING
 3         ACCIDENT. WENT TO DEALER FOR REPAIR, WAS TOLD IT NEEDED AND OIL
           CHANGE?!! UNACCEPTABLE!! IF ISSUE ISN’T CORRECTED, LEGAL ACTION
 4         WILL BE PURSUED.
 5      mmmmm) NHTSA Posting Date: March 11, 2020
          NHTSA ID Number: 11317481
 6        Incident Date March 9, 2020
          Consumer Location SPRINGFIELD, WI
 7        WHILE DRIVING THE VEHICLE, IT WOULD GO INTO LIMP MODE AND SHUT
          ITSELF DOWN WHILE DRIVING. THIS HAS HAPPENED DURING 3 DIFFERENT
 8        PERIODS TIME NEAR THE OIL CHANGE INTERVAL, OCCURRING 3+ OR
          MORE TIMES DURING EACH PERIOD. AFTER COMPLAINING ABOUT IT TO
 9        THE DEALERSHIP, WITH THE 3RD OCCURRENCE, THEY CHECKED THE OIL
          PRIOR TO CHANGING IT NOTING THERE WAS NO OIL IN THE PAN.
10
           AFTER PERFORMING A FUEL CONSUMPTION TEST, IT WAS NOTED THAT
11         THE ENGINE BETWEEN 6,000 AND 7,000 MILES (OIL CHANGE TIME) LOST
           OVER 1.25 QUARTS OF OIL. BETWEEN 0 AND 6,000 MILES, MINIMAL TO NO
12         OIL WAS LOST, BUT BETWEEN 6,000-7,000 THE OIL WOULD DROP
           SIGNIFICANTLY WITH NO OBVIOUS REASON WHY. THE DEALERSHIP
13         MENTIONED THEY HAVE HAD OTHER CUSTOMERS WITH A SIMILAR ISSUE.
           IF IT WAS UNDER WARRANTY, THEN JEEP WOULD LIKELY REPLACE THE
14         ENGINE, BUT SINCE NO LONGER UNDER WARRANTY (EXPIRED AT 60,000
           MILES), I WOULD NEED TO REPLACE ENGINE OR TEAR DOWN TO
15         DIAGNOSE THE ISSUE.
16      nnnnn)    NHTSA Posting Date: April 8, 2020
           NHTSA ID Number: 11320614
17         Incident Date January 1, 2020
           Consumer Location PLAINFIELD, IL
18         THIS CAR BURNS OIL AT AN EXTREME RATE, I’VE HAD IT CHECKED OUT
           FOR CONSUMPTION TESTS AFTER EVERY 1,000 MILES- IT IS ALWAYS LOW
19         ON OIL. WITH NO ANSWERS FROM JEEP WHO IS PERFORMING THESE
           TASKS. CURRENTLY THE CAR HAS BEEN SINCE ABOUT 25,000 MILES- (IM
20         SITTING AT 51,000 NOW) SHAKING BETWEEN GEARS, THE RPM GAUGE TAC
           JUMPS AROUND, THE CAR SEEMS TO STRUGGLE RUNNING. EVERY TIME
21         THE CAR IS TAKEN IN – I’M TOLD THE CAR IS RUNNING CORRECTLY EVEN
           WITH HIGH OIL CONSUMPTION AS WELL AS ISSUES WITH TRANSMISSION
22         AND THAT THIS IS JEEPS STANDARD. I HAVE YET TO HAVE ANYTHING
           RESOLVED SINCE I’VE BEEN TOLD THERE ARE ZERO PROBLEMS OR THE
23         DEALERSHIP CANNOT REPLICATE THE ISSUES I’VE HAD. A LESS THAN 3
           YEAR OLD CAR SHOULD NOT BE BURNING MORE THAN A QUART OF OIL
24         EVERY 1,000 MILES. THIS IS A CAR THAT HAS A STANDARD OF GETTING
           OIL CHANGES EVERY 6,000 MILES. HOW IS THIS FOLLOWING JEEPS
25         STANDARD. IF I FOLLOWED THIS STANDARD I WOULD BE PULLING MY
           CAR INTO A DEALERSHIP EVERY RECOMMENDED 6,000 MILES WITH ZERO
26         OIL. I’VE HAD A STARTER EXPLODE IN MY ENGINE, HAD IT FIXED FOR IT
           TO ONLY DO THE SAME ISSUE A WEEK LATER. WHEN IN MOTION MY
27         ENTIRE CAR HOPPS AROUND, ITS NEARLY IMPOSSIBLE TO TAKE IT ON
           THE EXPRESSWAY BECAUSE I KNOW ITS SO DANGEROUS. I CANNOT
28         TRUST THIS CAR GOING OVER 55 MILES AN HOUR. I’VE GIVEN UP HOPE IN
                                         Page 44
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 46 of 88 Page ID #:46



           JEEP AND STILL CONTINUE TO GET MY REGULAR WORK DONE TO KEEP
 1         THE CAR BARELY FUNCTIONING. 51,000 MILES. A CAR THAT AS GOTTEN
           AN OIL CHANGE EVERY 1,000 MILES THE LAST TWO YEARS. AND HAS HAD
 2         COMPLETE REGULAR WORK DONE ON IT. THIS IS NOT OKAY. THIS IS
           DANGEROUS. *TR
 3
     2018 Jeep Cherokee
 4      ooooo)    NHTSA Posting Date: March 26, 2018
           NHTSA ID Number: 11081209
 5         Incident Date March 21, 2018
           Consumer Location FELICITY, OH
 6         I BOUGHT A BRAND NEW 2018 JEEP LATITUDE AND AT 4300 MILES IT
           STARTED ACTING UP AND SHUT DOWN RIGHT IN THE MIDDLE OF THE
 7         ROAD I WAS TRAVELING. I HAD TO USE ROADSIDE ASSISTANCE AND
           HAVE IT TOWED.JEEP STATED THAT IT WAS BURNING A QUART OF OIL
 8         EVERY 1000 MILES STATED IT WAS 4 QUARTS OF OIL LOW. THEY ALSO
           STATED THAT THEY DIDN’T KNOW WHERE IT WAS BURNING FROM
 9         EITHER. TOLD ME TO DRIVE IT 1000 MILES AND BRING IT BACK. I DON’T
           EVEN HAVE A WARNING THAT MY OIL WAS LOW IT JUST SHUT DOWN.
10
        ppppp)    NHTSA Posting Date: May 26, 2018
11         NHTSA ID Number: 11098090
           Incident Date May 4, 2018
12         Consumer Location LUBBOCK, TX
           FIRST STARTED WITH JERKING AS YOU’RE DRIVING AT ONE TIME WE
13         WERE AT A STOPLIGHT AS AND IT THE CAR JUST WANTED TO TAKE OFF
           BY ITSELF AND WE ALMOST GOT INTO A CAR ACCIDENT THE CAR IS
14         ALWAYS LOW ON OIL I MEAN WE BOUGHT THE CAR WITH 3 MILES WITHIN
           WEEKS IT WOULD ACTUALLY HAD NO OIL MY HUSBAND THOUGHT OUT
15         MAYBE THE MANUFACTURER JUST DIDN’T FILL IT UP ALL THE WAY BY
           MISTAKE DIDN’T CHECK IT OUT SO HE WENT AND PURCHASED WILL PUT
16         OIL IN IT TWO WEEKS LATER TOOK IT FOR AN OIL CHANGE AND WE
           ALREADY A QUART LOW CAR WASTE IS GAS LIKE CRAZY WE ARE
17         CONSTANTLY FILLING UP EVERY 2 DAYS AND THEN CAR DOESN’T
           REALLY GO ANYWHERE BUT FROM WHAT 15 MILES A DAY
18
        qqqqq)    NHTSA Posting Date: August 20, 2018
19         NHTSA ID Number: 11120966
           Incident Date June 22, 2018
20         Consumer Location LOS ANGELES, CA
           WHILE DRIVING MY CAR, THE ENGINE SHUT OFF IN MID DRIVE, IN
21         MOTION, IN A PARKING STRUCTURE GETTING READY TO GET ON THE
           FREEWAY. I COMPLAINED TO THE DEALER AND THEY SAID IT WAS
22         BECAUSE I NEEDED AN OIL CHANGE AND I WASN’T OVER MILEAGE BY
           THAT MUCH, HE SAID HE HAS HEARD THIS HAPPEN BEFORE TO A
23         CUSTOMER. I WAS SO TERRIFIED BECAUSE I COULD HAVE BEEN ON THE
           FREEWAY AND COULD HAVE GOTTEN INTO AN ACCIDENT AND INJURED
24         AND UNTIL THIS DAY I AM VERY DISTURBED AND WORRY IF IT WILL
           TURN OFF WHILE DRIVING AND EVEN MORE TERRIFIED IF I AM ON THE
25         FREEWAY! I JUST WANT TO REPORT THIS BECAUSE THE DEALERSHIP’S
           RESPONSE DIDN’T SIT WELL WITH ME AND I THINK IT IS VERY VERY
26         DANGEROUS FOR THE CAR TO TURN OFF JUST BECAUSE YOU NEED AN
           OIL CHANGE, IS THERE A DEFECT IN MY CAR?
27
        rrrrr)  NHTSA Posting Date: September 7, 2018
28          NHTSA ID Number: 11128007
                                          Page 45
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 47 of 88 Page ID #:47



           Incident Date July 1, 2018
 1         Consumer Location HOUSTON, TX
           WHILE TURNING CORNERS, VEHICLE SOMETIMES STALLS. WHEN
 2         REPORTED TO SERVICE DEPARTMENT,THEY SAID IT IS A SAFETY
           FEATURE TO LET YOU KNOW OIL IS LOW. OUR OIL CAN BE AT 35% AND
 3         CAUSE THE CAR TO STOP DRIVING IN THE MIDDLE OF A ROADWAY...THAT
           IS NOT SAFE! WE SHOULDN’T NEED TO REPLACE OIL U TIL 20% OR LESS
 4         AS THAT IS WASTEFUL.
 5      sssss)     NHTSA Posting Date: September 11, 2018
            NHTSA ID Number: 11128650
 6          Incident Date March 6, 2018
            Consumer Location Unknown
 7          ON TWO DIFFERENT OCCASIONS THE ENGINE SHUT OFF UNEXPECTEDLY
            AND WITHOUT WARNING WHILE DRIVING. ONCE ON A HILL, THE NEXT
 8          TIME ON A HIGHWAY. THERE WERE NO INDICATOR LIGHTS OR OTHER
            WARNING SYSTEMS IN PLACE. WHEN IT HAPPENED THE STEERING FAILED
 9          AS DID ALL BRAKING SYSTEMS. THE CAR WAS BROUGHT BACK TO THE
            DEALERSHIP. BOTH TIMES OIL WAS BELOW READABLE LEVEL. IT WAS
10          ALSO LOW PRIOR TO DEALER RECOMMENDED OIL CHANGE PERIOD. I WAS
            TOLD AN OIL CONSUMPTION TEST NEEDED TO BE DONE, BUT IT WAS SAFE
11          TO DRIVE. WHEN OIL CONSUMPTION WAS DEEMED LOW, I WAS TOLD
            THAT JEEP CORPORATION REQUIRED THAT THE TEST BE REPEATED AND
12          TO DRIVE ANOTHER 1,000 MILES. I CONTACTED CUSTOMER RELATIONS
            AND WAS TOLD “INDEPENDENT DEALERSHIPS CAN DECIDE HOW TO
13          HANDLE THIS PROBLEM”. THEN IT WAS RECOMMENDED THAT I SEE IF A
            DIFFERENT DEALER MIGHT BE MORE HELPFUL. NO SAFETY ACTIONS
14          WERE TAKEN BY THE DEALERSHIP’S SERVICE DEPARTMENT.
15      ttttt)      NHTSA Posting Date: December 20, 2018
             NHTSA ID Number: 11162801
16           Incident Date December 17, 2018
             Consumer Location COLLEGEDALE, TN
17           WHILE COMPANY EMPLOYEE WAS DRIVING THE VEHICLE, WITHOUT
             WARNING, THE ENGINE SHUTS DOWN. IT HAS HAPPENED NUMEROUS
18           TIMES, AT HIGHWAY SPEEDS, AND ALSO IN TOWN IN TRAFFIC WITHOUT
             WARNING. THE JEEP DEALER SAID IT NEEDED AN OIL CHANGE, BUT THE
19           OIL LIFE MONITOR SAYS THERE IS STILL 56% OIL LIFE REMAINING. AFTER
             THE OIL CHANGE, THE PROBLEM SEEMS TO GO AWAY FOR A WHILE.
20           AFTER RESEARCHING, IT APPEARS TO BE RELATED TO THE VEHICLES
             HYDRAULICALLY DRIVEN VARIABLE VALVE TIMING. JEEP SAYS THE
21           VEHICLE IS LOW ON OIL, THAT’S WHY THE OIL CHANGE FIXES THE
             PROBLEM, BUT NO OIL LIGHT OR ANY OTHER WARNING EVER COMES ON.
22           THE VEHICLE JUST DIES AND THEN RESTARTS AFTER COASTING OFF THE
             ROAD OR STOPPING IN THE MIDDLE OF TRAFFIC.
23
        uuuuu)    NHTSA Posting Date: January 23, 2019
24         NHTSA ID Number: 11171615
           Incident Date January 21, 2019
25         Consumer Location TRAVELERS REST, SC
           IN NOVEMBER CAR COMPLETELY SHUT OFF, HAVING NO STEERING AND
26         HARD BREAKING. TOOK CAR IN FOR THIS ALONG WITH AN OIL CHANGE
           DEALERSHIP STATED THIS WAS A SOFTWARE UPDATE. THEY PERFORMED
27         THE UPDATE BUT FAILED TO TELL ME ANYTHING ELSE. LAST WEEK CAR
           DID THE SAME EXACT THING, CALLED DEALERSHIP SPOKE WITH THE
28         SERVICE MANAGER AND HE INFORMED ME THAT CHRYSLER HAD
                                         Page 46
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 48 of 88 Page ID #:48



           DESIGNED THE CAR TO SHUT OFF WITH NO WARNING LIGHTS AT ALL. THE
 1         ISSUE HE SAID WAS THE MOTOR USING OIL AT APPROXIMATELY 21,589
           MILES. I EXPRESSED MY CONCERNS WITH HIM AND ALSO CALLED
 2         CHRYSLER AND THEY AGAIN TOLD ME THE EXACT THING THAT IT IS NOT
           SUPPOSE TO GIVE YOU A WARNING IT WAS MADE WHEN THE OIL GETS
 3         LOW THE CAR WILL SHUT OFF. MY CONCERNS IS ME OR SOMEONE ELSE IS
           GOING TO BE SEVERELY HURT OR EVEN KILLED. WHEN I CHECKED THE
 4         OIL LEVEL IN MY CAR IT BARELY REACHED THE END OF THE DIP STICK.
           LUCKILY I WAS ON THE STREET I LIVED ON WHEN THIS TOOK PLACE. I
 5         RESEARCHED THE COMPLAINT ON LINE AND THIS HAS BEEN A PROBLEM
           SINCE 2017.
 6
        vvvvv)    NHTSA Posting Date: March 1, 2019
 7         NHTSA ID Number: 11183324
           Incident Date February 28, 2019
 8         Consumer Location TUCSON, AZ
           ABOUT A MONTH AND A HALF AGO I WAS MAKING A UTURN ON A CITY
 9         STREET AND THE CAR CHIMED. THE CAR NOW CHIMES EVERY TIME I
           MAKE ANY TYPE OF TURN. I TOOK IT IN TO THE DEALERSHIP AND THEY
10         ARE SAYING THAT THE ENGINE IS BURNING THE OIL THEREFORE I HAD
           NO OIL IN MY CAR. THEY TOLD ME I NOW HAVE TO BRING THE CAR IN
11         EVERY 500 MILES TO DO A TEST AND IF THE ENGINE IS STILL BURNING
           THE OIL THE ENGINE WILL NEED TO BE REPLACED.
12
        wwwww) NHTSA Posting Date: March 6, 2019
13        NHTSA ID Number: 11184498
          Incident Date March 5, 2019
14        Consumer Location EUSTIS, FL
          VEHICLE WHILE DRIVEN MADE AN ALERT PING WHEN MAKING LEFT AND
15        RIGHT HAND TURNS WITH NO OTHER INDICATOR. FOLLOWING DAY
          VEHICLE COMPLETELY SHUT DOWN WHILE DRIVING ON THE INTERSTATE
16        AT 55 MPH WITH OIL PRESSURE INDICATOR ILLUMINATED AS WELL AS
          MULTIPLE ERRORS ABOUT PLACING VEHICLE IN DRIVE AND SHIFTING
17        (ALTHOUGH VEHICLE IS AN AUTOMATIC). DEALERSHIP CONTACTED AND
          VEHICLE BROUGHT IN FOR INSPECTION. DEALER CONCLUDED THAT
18        ENGINE HAD NO OIL, ALTHOUGH INTERNAL INDICATORS FAILED TO
          ADVISE AND SHOWED VEHICLE HAD 17% OIL LIFE REMAINING AND 300
19        MILES UNTIL SCHEDULED OIL CHANGE. DEALER ADVISED THAT VEHICLE
          IS KNOWN TO BURN OIL AT A RATE OF 1 QUART OF OIL EVERY 1000 MILES,
20        HOWEVER, THIS WAS NOT CONSISTENT WITH WHEN THE PREVIOUS OIL
          CHANGE HAD OCCURRED, WHEN ASKED WHY VEHICLE BURNS OIL AT
21        SUCH A RATE, WAS ADVISED IT IS NORMAL AND NOT TO WORRY ABOUT
          IT. SEVERAL OTHER PEOPLE HAVE COMPLAINED AND REACTION FROM
22        DEALERSHIP VARIED FROM IT WAS NORMAL TO MAY BE AN ISSUE WITH
          THE ENGINE.
23
        xxxxx)    NHTSA Posting Date: April 16, 2019
24         NHTSA ID Number: 11196790
           Incident Date April 16, 2019
25         Consumer Location COLUMBIA, SC
           MY JEEP CHEROKEE HAS BEEN SHUTTING OFF WHILE DRIVING. THIS CAR
26         WAS PURCHASED BRAND NEW. THIS HAS HAPPENED SEVERAL TIMES. THE
           ORIGINAL DEALERSHIP, KEFFER CHRYSLER JEEP IN CHARLOTTE, NC, HAS
27         NOT RETURNED ANY OF MY CALLS ABOUT THIS ISSUE SO I’VE HAD TO GO
           TO ANOTHER DEALERSHIP TO GET THIS ISSUE RESOLVED. I HAVE TO
28         TAKE THE VEHICLE FOR OIL CONSUMPTION TESTS BUT I DO NOT FEEL
                                         Page 47
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 49 of 88 Page ID #:49



           SAFE IN THIS VEHICLE BECAUSE OF THE FACT THAT IT SHUTS OFF WHILE
 1         DRIVING. THE LAST TIME IT SHUT DOWN I WAS ON A MAIN HIGHWAY
           AND WAS ALMOST HIT. *DT*JB
 2         CONSUMER STATED CAR COMPLETELY SHUT OFF, LOSING CONTROL OF
           THE VEHICLE. THERE WAS NO WARNING SIGN, WHICH CAUSED SEVERAL
 3         ACCIDENTS.
 4      yyyyy)    NHTSA Posting Date: May 16, 2019
           NHTSA ID Number: 11207950
 5         Incident Date April 24, 2019
           Consumer Location HIGHLAND, IN
 6         VEHICLE STARTED STALLING RANDOMLY. IT START WITH A CHIME ON
           TURNS AND PROGRESSED TO THIS. TOOK IT TO DEALER AND THEY SAID
 7         IT WAS LOW IN OIL JUST HAD OIL CHANGED 3 MONTHS PRIOR. THEY
           FOUND OFF VALVE WAS BAD REPLACED. VEHICLE THEN STARTED
 8         BURNING GAS 20 MILES AND HALF TANK. TOOK BACK TO SEWER FOR OIL
           CONSUMPTION TEST. PROBLEM WITH STALLING STARTED AGAIN.
 9         DEALER COULDN’T REPLICATE ISSUE.
10      zzzzz)    NHTSA Posting Date: June 3, 2019
           NHTSA ID Number: 11217470
11         Incident Date October 27, 2017
           Consumer Location BENNINGTON, NE
12             - 2.4L EXCESSIVE OIL CONSUMPTION
               - - NEW ENGINE AT 8K MILES
13
        aaaaaa)   NHTSA Posting Date: June 21, 2019
14         NHTSA ID Number: 11221823
           Incident Date June 12, 2019
15         Consumer Location VALHALLA, NY
           WHILE IN MOTION, MY CAR CONTINUED TO STALL, 3 TIMES. ONCE ALSO
16         THE WEEK BEFORE. THE CAR INDICATED THAT MY VEHICLE NEEDED AN
           OIL CHANGE. AFTER A VERY SCARY RIDE TO THE DEALERSHIP ON A
17         MAJOR HIGHWAY, IT WAS CONFIRMED THAT THE CAR NEEDED AN OIL
           CHANGE. THERE WAS BARELY NO OIL .. ACCORDING TO OIL DIPSTICK.
18         THE MESSAGE DID NOT INDICATE OIL WAS LOW. WRONG MESSAGE TO
           THE OWNER. I COULD HAVE SEIZED MY ENGINE. NEEDING AN OIL
19         CHANGE IS NOT THE SAME ALERTING THE DRIVER THERE IS NO OIL LEFT.
           THIS SHOULD BE CORRECTED TO INDICATE LOW OIL LEVEL !!! THIS IS
20         DANGEROUS WHEN CAR IN MOTION AND IT STALLS OUT. DEALERSHIP
           TAKING NO RESPONSIBILITY. SHOULD THIS BE A RECALL ISSUE.
21         DANGEROUS SITUATION!!!
22      bbbbbb) NHTSA Posting Date: June 27, 2019
           NHTSA ID Number: 11222917
23         Incident Date June 26, 2019
           Consumer Location BARBOURSVILLE, WV
24         JUNE 26, 2019 (28,670 MILES ON MY CAR) I WAS DRIVING TO WORK GOING
           35 MPH WHEN MY ENGINE SHUT OFF AND I HAD NO CONTROL OVER THE
25         VEHICLE. ABOUT A WEEK BEFORE THIS HAPPENED I HAD BEEN HEARING
           A DINGING NOISE, LIKE WHEN YOUR SEATBELT IS OFF (JUST ONE DING
26         THOUGH) AND SOMETHING WOULD FLASH ON MY DASH. IT WAS SO
           QUICK I WAS UNABLE TO SEE WHAT IT SAID. I STARTED VIDEOING MY
27         DASH TO TRY TO CATCH THE ALERT. I HAVE VIDEO OF MY DASH AS THE
           ENGINE STOPPED AND ME TRYING TO RESTART MY CAR. (UPLOADED
28         PICTURES OF THE SERVICE SHIFTER BUT IT WILL NOT ALLOW ME TO
                                         Page 48
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 50 of 88 Page ID #:50



           UPLOAD THE VIDEO) IT TOOK ME 10-15 MINUTES TO GET IT STARTED
 1         BACK UP. DROVE IT STRAIGHT TO THE DEALERSHIP. THEY SAID THAT MY
           JEEP WAS A QUART LOW ON OIL AND THAT IT WAS A “SAFETY FEATURE”
 2         THAT IF YOU’RE LOW ON OIL YOUR ENGINE WILL JUST SHUT OFF....NO
           MATTER IF YOU’RE PARKED OR DRIVING 70 MPH! THAT IS INSANE!! HOW
 3         ABOUT AN “OIL LOW LIGHT” MY OIL LIFE PERCENTAGE STILL SHOWED
           20% REMAINING AND I WAS SCHEDULING AN OIL CHANGE THE NEXT
 4         WEEK. AFTER READING MULTIPLE COMPLAINTS, JUST LIKE MINE, I
           REQUESTED THAT THEY CHECK THE SHIFTER AGAIN. THEY SAID THAT
 5         THE SHIFTER WAS FINE. I PICKED UP MY JEEP FROM THE DEALERSHIP
           AND DROVE 30 MILES HOME. I PULLED IN MY DRIVEWAY AND THE
 6         SERVICE SHIFTER LIGHT CAME ON AGAIN WITH THE PRND LIGHTS ALL
           LIT UP. TOOK IT TO THE DEALERSHIP AGAIN THIS MORNING, 06/27/2019
 7         AND JUST GOT A CALL THAT THEY REPLACED THE SHIFTER BEZEL AND
           WIRING AND DID AN UPDATE. THERE ARE HUNDREDS AND HUNDREDS OF
 8         COMPLAINTS EXACTLY LIKE MINE. THIS NEEDS TO BE CORRECTED NOW
           BEFORE SOMEONE GETS IN A HORRIBLE ACCIDENT. I DRIVE THE
 9         INTERSTATE EVERY SINGLE DAY. IF MY ENGINE SHUTS OFF GOING 70
           MPH, IT WILL NOT BE A GOOD SITUATION.
10
        cccccc)   NHTSA Posting Date: August 17, 2019
11         NHTSA ID Number: 11244716
           Incident Date April 10, 2019
12         Consumer Location REMLAP, AL
           BURNING ONE QUART OF OIL EVERY 1,400 TO 1,500 MILES SINCE IT
13         TURNED 30,000 MILES
14      dddddd) NHTSA Posting Date: September 10, 2019
           NHTSA ID Number: 11254585
15         Incident Date August 19, 2019
           Consumer Location CANAL FULTON, OH
16         25,000 MILES WAS TURNING RIGHT ONTO RAMP TO ENTER HIGHWAY
           WHEN BATTERY CAME ON AND ENGINE STALLED RIGHT WHEN I BEGAN
17         TO ACCELERATE. TOOK TO DEALERSHIP WHERE THEY INITIATED AN OIL
           CONSUMPTION TEST. 1,000 MILES INTO OIL CONSUMPTION TEST ENGINE
18         LIGHT CAME ON AND STAYED ON. CAR WAS ONLY 1/2 QUART LOW ON OIL
           AND WAS IN THE PROCESS OF A CONTROLLED OIL CONSUMPTION TEST.
19         HAVE READ AN OVERWHELMING AMOUNT OF REPORTS OF 2018
           CHEROKEES WITH THE SAME 2.4L ENGINE STALLING WHILE THE DRIVERS
20         IS ACTIVELY DRIVING VEHICLE ANYWHERE FROM 25 MPH TO 70 MPH ON
           THE HIGHWAY.
21
        eeeeee)   NHTSA Posting Date: October 9, 2019
22         NHTSA ID Number: 11267328
           Incident Date October 4, 2019
23         Consumer Location WOODBRIDGE, VA
           STARTING AT 25K MILES, THE VEHICLE STARTED TO BURN THROUGH OIL
24         EVEN BEFORE THE NEXT OIL CHANGE. THE MANUAL STATES TO GO OFF
           THE OIL SYSTEM LIGHT, DEALERS SAY DIFFERENT. OIL HAD 14% LEFT,
25         BUT THE CAR KEPT SHUTTING OFF WHILE DRIVING ON THE HIGHWAY.
           WENT TO DEALER, CAR BURNED THROUGH ALL THE OIL. THEY REFUSED
26         TO CHECK FOR ENGINE DAMAGE AND FORCE ME TO PAY FOR A FULL OIL
           CHANGE. STATED BY THE DEALER, ITS A KNOWN ISSUE WITH JEEP AND
27         THERE IS NO FIX FOR IT. NOW AT 33K, CHECK ENGINE LIGHT CAME ON,
           CYLINDER 4 MISFIRE. COIL PACK NEEDS REPLACED. THIS IS A TSB THAT
28         WAS POSTED AT DEALERS BUT NOT GIVEN TO CONSUMERS.
                                         Page 49
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 51 of 88 Page ID #:51



 1      ffffff)     NHTSA Posting Date: October 19, 2019
             NHTSA ID Number: 11269508
 2           Incident Date May 1, 2019
             Consumer Location VALLEY CITY, OH
 3           BURNS 1 QT OF OIL EVERY 2000 MILES
 4      gggggg) NHTSA Posting Date: November 18, 2019
           NHTSA ID Number: 11280871
 5         Incident Date November 15, 2019
           Consumer Location ROUND LAKE, IL
 6         MY 2018 JEEP CHEROKEE LATITUDE HAS BEEN STALLING DUE TO HIGH
           OIL CONSUMPTION (PER THE DEALER). THE STALLS HAPPEN WHILE
 7         DRIVING WHEN BRAKING OR MAKING TURNS. THERE IS NO WARNING,
           THE ENGINE JUST SHUTS OFF, WITH LOSS OF POWER STEERING. WHEN
 8         THIS OCCURS, NEED TO COME TO A COMPLETE STOP, PUT THE VEHICLE IN
           PARK AND WAIT A COUPLE MINUTES. AS YOU CAN IMAGINE, THIS IS
 9         EXTREMELY DANGEROUS AS IT HAS HAPPENED ON THE HIGHWAY AND IN
           CITY DRIVING. IN TWO SCENARIOS, I WAS ALMOST REAR ENDED AND IN
10         ANOTHER, I STALLED IN THE MIDDLE OF A BUSY INTERSECTION.
11         I’VE TAKEN THE JEEP TO MY DEALERSHIP WHO TELLS ME THAT THIS IS A
           KNOWN ISSUE AND THEY CAN’T DO ANYTHING ABOUT IT. THEY
12         SUGGESTED I DO AN “OIL CONSUMPTION TEST” TO SEE IF THE ENGINE IS
           PERFORMING AS DESIGNED, WHICH ENTAILS ME BRINGING THE VEHICLE
13         TO THE DEALERSHIP EVERY 1,000 MILES TO CHECK OIL LEVELS
           (EXTREMELY INCONVENIENT). I’VE ALSO OPENED A CASE WITH
14         CHRYSLER/FIAT WHO SAYS I NEED TO COMPLETE THE CONSUMPTION
           TEST BEFORE THEY CAN MAKE ANY DETERMINATION.
15         I’VE RESEARCHED THIS ISSUE AND THERE ARE HUNDREDS OF JEEP
           OWNERS COMPLAINING OF THE SAME ISSUE. CHRYSLER/FIAT NEEDS TO
16         DO SOMETHING ABOUT THIS ISSUE AS IT IS EXTREMELY DANGEROUS.
17      hhhhhh) NHTSA Posting Date: November 25, 2019
           NHTSA ID Number: 11282329
18         Incident Date November 16, 2018
           Consumer Location VILLA RICA, GA
19         EVER SINCE I PURCHASED THE VEHICLE I CAN NOT GO MORE THAN 3,000
           MILES AFTER AN OIL CHANGE WITHOUT THE VEHICLE SHUTTING OFF ON
20         MY AND BEING BONE DRY ON OIL ON THE DIP STICK. I KEEP BEING TOLD
           THIS PARTICULAR MODEL JUST BURNS A LITTLE EXTRA OIL BUT THERE IS
21         SOMETHING WRONG. IT IS SHUTTING OFF ON ME IN THE MIDDLE OF
           HIGHWAYS WHILE I’M DRIVING AND IS VERY UNSAFE. I HAVE TWO
22         SMALL CHILDREN AND DO NOT TRUST TO PUT THEM IN THIS CAR.
23      iiiiii)     NHTSA Posting Date: December 9, 2019
             NHTSA ID Number: 11287916
24           Incident Date December 9, 2019
             Consumer Location ATASCOCITA, TX
25           THE 2018 JEEP CHEROKEE LATITUDE CONSUMES OIL AND HAS A
             MECHANISM WHERE IF THE CAR IS LOW ON OIL IT WILL JUST SHUT OFF
26           WHEN DRIVING. THIS IS A SERIOUS SAFETY HAZARD AS THE CAR GIVES
             NO WARNING IT IS LOW ON OIL. SOMEONE IS GOING TO GET KILLED ONE
27           DAY WHEN THESE CARS JUST SHUT OFF IN THE MIDDLE OF DRIVING.
             CONSUMER STATED THE FIRST OF ROUGHLY 15 OCCURRENCES
28           OCCURRED AT 31K MILES. THE MOST RECENT HAPPENED AT 41,100 MILES.
                                             Page 50
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 52 of 88 Page ID #:52



           USUALLY WHILE TRAVELING 25-35 MPH AND USUALLY HAPPENS 2K-3K
 1         MILES FROM LAST OIL CHANGED. THERE IS NO WARNING LIGHTS ON
           DASH OR ALARMS CAR JUST LITERALLY DIES.
 2
        jjjjjj)     NHTSA Posting Date: December 20, 2019
 3           NHTSA ID Number: 11290266
             Incident Date October 4, 2019
 4           Consumer Location LIVINGSTON, TN
             MAKING A RIGHT TURN, ENGINE SHUT OFF NO POWER, LIGHTS STATED I
 5           MUST BE IN PARK TO SHIFT WARNING LIGHTS. THE JEEP WOULD NOT
             START. I HAD EXPERIENCED NO PRIOR ISSUES BEFORE THIS HAPPENED. I
 6           CALLED MY HUSBAND WHO ARRIVED AND DROVE IT HOME. I CALLED
             THE DEALERSHIP AND THEY BASICALLY TOLD ME THIS WAS A KNOWN
 7           ISSUE WITH THIS MOTOR AND TO CHECK THE OIL. UPON CHECKING THE
             OIL THERE WAS VERY LITTLE ON THE DIPSTICK. ONCE AGAIN I
 8           CONTACTED THE DEALERSHIP AND WAS TOLD I BASICALLY NEED TO
             KEEP A CHECK ON THE OIL. THIS IS A SAFETY HAZARD!
 9
        kkkkkk) NHTSA Posting Date: December 27, 2019
10         NHTSA ID Number: 11291548
           Incident Date December 17, 2019
11         Consumer Location EAST BRIDGEWATER, MA
           I HAVE A 2018 JEEP CHEROKEE WITH UNDER 30,000 MILES ON IT. MY CAR’S
12         STALLED IN THE MIDDLE OF AN INTERSECTION WHILE TAKING A RIGHT
           TURN. MY BRAKES AND STEERING WERE LOCKED, CAUSING ME TO DRIFT
13         UP ON TO A CURB AND HIT A SIGN. NO WARNING OR INDICATOR LIGHTS
           CAME ON IN THE CAR PRIOR TO THIS. I HAD THE CAR TOWED TO THE
14         DEALERSHIP THAT I AM LEASING THE CAR FROM. I WAS TOLD THAT THIS
           IS COMMON WITH JEEPS, THAT THE CAR WILL BURN THROUGH OIL VERY
15         QUICKLY, THAT NO LOW OIL INDICATOR LIGHT WILL COME ON, AND
           THAT THE ENGINE WILL SHUT DOWN AS A “SAFETY FEATURE.” I WAS
16         TOLD THAT THERE IS NOTHING I CAN DO TO PROTECT MYSELF BEYOND
           GETTING OIL CHANGES EVERY 3K MILES AND THAT IT “SHOULD” BE FINE.
17         AGAIN, THERE IS ABSOLUTELY NO WARNING THAT THE CAR WILL SHUT
           DOWN OR THAT THERE IS AN ISSUE PRIOR TO IT TURNING OFF WHILE IN
18         MOTION. THE CAR SHUTTING OFF WHILE IN MOTION WAS REFERRED TO
           AS A SAFETY FEATURE BY THE DEALERSHIP WHO WOULD ONLY OFFER
19         ME AN OIL CHANGE AS A FIX.
20      llllll)     NHTSA Posting Date: January 6, 2020
             NHTSA ID Number: 11297300
21           Incident Date November 1, 2019
             Consumer Location ORISKANY, NY
22           THE CONTACT OWNS A 2018 JEEP CHEROKEE. WHILE DRIVING
             APPROXIMATELY 10 MPH, THE VEHICLE SUDDENLY STALLED WITHOUT
23           WARNING. AFTER A FEW ATTEMPTS, THE CONTACT WAS ABLE TO
             RESTART THE VEHICLE; HOWEVER, IT STALLED INTERMITTENTLY WHILE
24           DRIVING TO A SAFER LOCATION. THE CONTACT STATED THAT THE
             FAILURE OCCURRED A TOTAL OF THREE TIMES. THE CONTACT CALLED
25           FUCCILLO DODGE CHRYSLER JEEP (LOCATED AT 10329 US RT 11, ADAMS,
             NY 13605, 844-353-7100) AND WAS INFORMED THAT THE VEHICLE TENDED
26           TO BURN MORE OIL THAN NECESSARY, WHICH CAUSED IT TO SHUT OFF.
             THE DEALER ALSO INFORMED THE CONTACT THAT THERE WAS NOTHING
27           TO INFORM THEM OF LOW OIL BEFORE THE FAILURE OCCURRED. THE
             VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS MADE AWARE
28
                                         Page 51
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 53 of 88 Page ID #:53



           OF THE FAILURES AND REFERRED THE CONTACT BACK TO THE DEALER.
 1         THE APPROXIMATE FAILURE MILEAGE WAS 26,000.
 2      mmmmmm)         NHTSA Posting Date: February 17, 2020
          NHTSA ID Number: 11309608
 3        Incident Date December 9, 2019
          Consumer Location DALLAS, GA
 4        MY 2018 JEEP CHEROKEE LATITUDE PLUS SHUT OFF WHILE DRIVING. THE
          FIRST TIME (12/8/2019 @ 1200 HRS) I WAS PULLING UP TO A STOP SIGN AND
 5        IT JUST SHUT OFF. NO DASH INDICATOR WARNING LIGHTS AND IT HAD
          PLENTY OF FUEL. THE SECOND TIME (12/9/2019 @ APPRX 1600 HRS)I WAS
 6        TURNING LEFT ONTO A VERY BUSY CITY STREET AND IT SHUT OFF. I WAS
          ABLE TO COAST TO THE SIDE OF THE ROAD SO I WOULDN’T GET HIT.
 7        AGAIN NO WARNINGS AT ALL. AFTER APPRX 10 MINUTES CAR WAS ABLE
          TO RESTART. DROVE STRAIGHT TO DALLAS DODGE(APPRX 23 MILES.)
 8        THEY SAID IT WAS LOW ON OIL. SHOULD ADD OIL OR GET OIL CHANGE.
          BUT SINCE THEY WERE CLOSING THEY DID NOT HAVE ANYONE WHO
 9        COULD HELP. ALSO SAID AN OIL CONSUMPTION TEST NEEDED TO BE
          DONE, BUT THEY COULD NOT PERFORM IT. OIL CHANGE PLACES WERE
10        CLOSED. I DROVE TO AUTO ZONE AND PURCHASED A 5 QT BOTTLE OF
          SYNTHETIC OIL. ADDED 3 QTS. TO FILL. 16-DEC TOOK CAR TO
11        APPOINTMENT @ ED VOYLES. THEY HAD TO ADD 1.5 QTS OF OIL. SAID TO
          BRING IT BACK IN 1000 MILES OR IF OIL GOT LOW BEFORE THAT, BRING IT
12        IN SO THEY CAN MEASURE IT AND DOCUMENT AMOUNT OF TIME AND
          MILEAGE.
13        4-JAN 2ND OIL CONSUMPTION TEST AT ED VOYLES. THEY HAD TO ADD 1
          QT. SAID TO COME BACK IN 1000 MILES
14        1/15/2020 3RD OIL CONSUMPTION TEST. REQUIRED 2 QUARTS TO BE ADDED.
          SERVICE DEPT SAID ENGINE NEEDS TO BE REPLACED. THEY WILL CALL
15        CHRYSLER/JEEP WARRANTY TO ORDER NEW ENGINE. HOWEVER, THEY
          SAID THEY WILL NOT PROVIDE A COURTESY VEHICLE I WILL HAVE TO
16        RENT ONE.
17      nnnnnn) NHTSA Posting Date: February 20, 2020
           NHTSA ID Number: 11310335
18         Incident Date February 20, 2020
           Consumer Location CLIFTON HEIGHTS, PA
19         IRREGULAR OIL CONSUMPTION IN THE 2.4 LITER MODEL OF THE JEEP
           CHEROKEE. WHILE DRIVING ON THE HIGHWAY THE CAR SHUT OFF DUE
20         TO LOW OIL PRESSURE. THERE WAS NOT ANY WARNING AND THE CAR
           WAS NOT DUE FOR AN OIL CHANGE.
21
        oooooo) NHTSA Posting Date: February 24, 2020
22         NHTSA ID Number: 11311135
           Incident Date February 4, 2020
23         Consumer Location MANCHESTER, MA
           THE ENGINE BURNS THROUGH ALL OF THE OIL IN ABOUT 1500 MILES OF
24         DRIVING. OIL HAS TO BE FILLED IN BETWEEN OIL CHANGES OR ENGINE
           WILL STOP WITH NO WARNING OR OIL LIGHT... ENGINE STOPS WHILE
25         MOVING
26      pppppp) NHTSA Posting Date: March 2, 2020
           NHTSA ID Number: 11315587
27         Incident Date March 1, 2020
           Consumer Location WONDER LAKE, IL
28
                                          Page 52
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 54 of 88 Page ID #:54



           BOUGHT JEEP HAD IT FOR APPROX. 7 MONTHS (OCTOBER 2019) AND IT
 1         WOULD SHIFT REALLY HARD, THEN ONE DAY DRIVING FROM HOME TO
           STORE, THE JEEP JUST STALLED ON STREET, TURNED OFF ENGINE,
 2         RESTARTED AND DROVE TO DESTINATION. I BROUGHT MY JEEP IN 4X
           BEFORE THEY HAD REPLACED A WHOLE NEW ENGINE DUE TO IT
 3         BURNING OIL.
 4      qqqqqq) NHTSA Posting Date: March 12, 2020
           NHTSA ID Number: 11317753
 5         Incident Date February 1, 2019
           Consumer Location PHOENIX, AZ
 6         MY CAR COMPLETELY RUNS OUT OF OIL BETWEEN OIL CHANGES. WHAT
           THIS THEN DOES, IS CAUSE THE LIMP MODE TO COME ON AND STALL MY
 7         VEHICLE. THIS HAPPENED IN INTERSECTIONS, AND ON THE HIGHWAY,
           BEFORE I MYSELF FIGURED OUT MY CAR HAD NO OIL. MY ENGINE WAS
 8         MISFIRING. I HAD LESS THAN A QUART. I HAD ENGINE CODES BEING
           THROWN NONE HAD ANYTHING TO DO WITH OIL. NO OIL LIGHT ON.
 9         NOTHING. I DEDUCED MYSELF ONLINE THAT I NEEDED TO CHECK MY OIL
           LEVEL, THOUGH I WAS STILL ONE WEEK OUT FROM NEEDING AN OIL
10         CHANGE PER THE VEHICLE SPECS (THE OIL CHANGE NOTIFICATION FROM
           THE VEHICLE ALSO HAD NOT COME ON YET). SURE ENOUGH, DIPSTICK
11         WAS BONE DRY. I HAD IT RECTIFIED. I HAD IT VERIFIED THAT I HAVE NO
           OIL LEAK. AND EVERY TIME I AM ALMOST DUE FOR AN OIL CHANGE MY
12         VEHICLE STALLS. ANY AND EVERY WHERE. AND THEN I GO GET AN OIL
           CHANGE WITH MORE OIL. ALL OVER MESSAGE BOARDS, THIS HAPPENS
13         TO PEOPLE. 2017’S HAD A RECALL FOR THIS. 2019’S HAD A RECALL FOR
           THIS. WHY IN GOD’S NAME HAS 2018 NOT BEEN RECALLED OVER THIS.
14         IT’S UNACCEPTABLE. IT’S DANGEROUS. I WAS ALMOST HIT HEAD ON.
           THIS HAS HAPPENED EVERY 3K MILES FOR THE PAST TWO YEARS. IT’S
15         UNACCEPTABLE AND UNSAFE.
16      rrrrrr)     NHTSA Posting Date: April 7, 2020
             NHTSA ID Number: 11320401
17           Incident Date July 1, 2019
             Consumer Location BOSTON, MA
18           THE CONTACT LEASED A 2018 JEEP CHEROKEE LATITUDE. THE CONTACT
             STATED THAT WHILE DRIVING AT VARIOUS SPEEDS, THE VEHICLE
19           STALLED WITH AN UNKNOWN WARNING LIGHT ILLUMINATED. THE
             VEHICLE OPERATED AS INTENDED AFTER THE VEHICLE WAS RESTARTED.
20           THE VEHICLE WAS TAKEN TO QUIRK CHRYSLER DODGE JEEP RAM OF
             DORCHESTER (40 HALLET ST, BOSTON, MA 02124) WHERE THE GEAR
21           SHIFTER BEZEL WAS REPLACED HOWEVER, THE FAILURE RECURRED
             SOON AFTER THE REPAIR. THE VEHICLE WAS TAKEN BACK TO THE SAME
22           DEALER WHERE A 40 POINT INSPECTION WAS PERFORMED. THE CONTACT
             WAS INFORMED THAT THE FAILURE WAS LINKED TO A LOW OIL
23           PRESSURE. THE DEALER INFORMED THE CONTACT TO MONITOR THE OIL
             AND TO RETURN ONCE THE VEHICLE HAD ACCUMULATED AN
24           ADDITIONAL 1,000 MILES. THE CONTACT BROUGHT THE VEHICLE BACK
             ON TWO SEPARATE OCCASIONS AFTER DRIVING 1,000 MILES HOWEVER,
25           THE FAILURE PERSISTED. THE MANUFACTURER WAS NOTIFIED OF THE
             FAILURE AND A CASE WAS FILED. THE VEHICLE WAS NOT REPAIRED. THE
26           FAILURE MILEAGE WAS 17,844.
27   2019 Jeep Cherokee
        ssssss) NHTSA Posting Date: June 28, 2018
28          NHTSA ID Number: 11104563
                                          Page 53
                                   CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 55 of 88 Page ID #:55



           Incident Date June 23, 2018
 1         Consumer Location LOGANVILLE, GA
           THE CONTACT OWNS A 2019 JEEP CHEROKEE. WHILE STATIONARY, THE
 2         VEHICLE STALLED WITHOUT WARNING AND COMPLETELY LOST POWER.
           ON ANOTHER OCCASION, WHILE DRIVING 40 MPH, THE VEHICLE STALLED
 3         AND THE CHECK ENGINE INDICATOR ILLUMINATED. THE VEHICLE WAS
           TAKEN TO GWINNETT CHRYSLER DODGE JEEP RAM (5054 US-78, STONE
 4         MOUNTAIN, GA 30087) WHERE IT WAS DIAGNOSED THAT THERE WAS NO
           OIL IN THE ENGINE. THE VEHICLE WAS NOT REPAIRED. THE
 5         MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE FAILURE
           MILEAGE WAS 3,710.
 6
        tttttt)     NHTSA Posting Date: August 9, 2018
 7           NHTSA ID Number: 11118761
             Incident Date August 9, 2018
 8           Consumer Location PITTSBURGH, PA
             WHILE DRIVING A VEHICLE WITH ONLY 4200 MILES ON IT, THE JEEP
 9           STALED WITHOUT WARNING. JEEP RESTARTED AND WAS DRIVEN. WHEN I
             CALLED THE LOCAL DEALERSHIP, I WAS INFORMED TO CHECK MY OIL
10           LEVEL – THAT IT WOULD BE LOW AND TO REFILL. I ASKED HOW THEY
             KNOW THIS AND THE DEALERSHIP’S SERVICE CENTER INFORMED ME
11           THAT THIS IS A “KNOWN ISSUE” WITH THE 2.4 LITER ENGINE AND IS
             “COMMON”. I CHECKED MY OIL, SURE ENOUGH, IT WAS LOW – I WOULD
12           SAY TWO (2) QUARTS LOW (IN A 5 QUART SYSTEM). NO “CHECK ENGINE
             LIGHT”, NO “SERVICE ISSUE ANNOUNCEMENT” FROM JEEP – NO WARNING
13           AT ALL FOR A “KNOWN ISSUE”. THIS IS INEXCUSABLE! OIL TEMP WAS
             NEVER ABOVE HAFT WAY, I STILL HAVE 30% ON THE OIL CHANGE METER.
14           I OWNED A 2014 JEEP CHEROKEE AND NEVER HAD AN ISSUE WITH A 2.4L
             ENGINE. CAN’T WAIT TO SEE WHAT JEEP IS GOING TO DO FOR ALL THE
15           JEEP CHEROKEE OWNERS THAT THIS “KNOW ISSUE” IS GOING TO AFFECT.
16      uuuuuu) NHTSA Posting Date: August 15, 2018
           NHTSA ID Number: 11120097
17         Incident Date August 4, 2018
           Consumer Location HOOVER, AL
18         THREE TIMES WHILE DRIVING, THEN MAKING A 90 DEGREE TURN, MY
           CAR HAS STALLED OUT. THE ONLY LIGHT THAT COMES ON IS THE
19         BATTERY LIGHT, AND A MESSAGE ON THE DASH THAT SAYS SOMETHING
           LIKE “CAR IS NOT IN PARK” . EACH TIME THIS HAS HAPPENED I HAVE HAD
20         TO PULL QUICKLY TO THE SIDE OF THE ROAD, PUT THE CAR IN PARK AND
           RESTART THE CAR. THERE IS NEVER ANY WARNING LIGHT THAT THE CAR
21         IS ABOUT TO STALL; THE ONLY LIGHT THAT COMES ON IS THE BATTERY
           LIGHT, AND THAT IS AFTER THE CAR HAS STALLED. I’VE TAKEN IT TO THE
22         JEEP DEALER AND THEY TOLD ME THAT THE OIL WAS LOW AND IT IS
           ACTUALLY A SAFETY FEATURE THAT THE CAR WILL STALL WHEN THE
23         OIL IS LOW. MY CAR IS NEW, IT ONLY HAS 5200 MILES ON IT. THE OIL
           SHOULD NOT BE LOW. FURTHERMORE, I DO NOT CONSIDER IT A SAFETY
24         ISSUE THAT THE CAR STALLS WHILE DRIVING, WITHOUT ANY WARNING
           THAT THE CAR IS ABOUT TO STALL.
25
        vvvvvv) NHTSA Posting Date: September 26, 2018
26         NHTSA ID Number: 11131635
           Incident Date September 24, 2018
27         Consumer Location BALTIMORE, MD
           I WAS DRIVING DOWN THE STREET AND ALL THE SUDDEN MY CAR JUST
28         SHUT OFF. I HAD NO CONTROL OVER THE VEHICLE AT ALL. THEN IT
                                         Page 54
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 56 of 88 Page ID #:56



           STARTED DRIVING BACKWARDS AS IT WAS IN DRIVE. I COULDN’T NOT
 1         GET IT TO GO INTO PARK AND IT TOOK A MINUTE OR 2 TO GET IT INTO
           PARK. THE. THE DASH TOLD ME TO TURN THE CAR BACK ON AND IT
 2         WOULDN’T TURN BACK ON AT FIRST. THIS IS THE SECOND TIME THIS HAS
           HAPPENED TO ME. THE VEHICLE WAS MOVING AND JUST ALL THE
 3         SUDDEN TURNED OFF. I WENT AND CHECKED THE OIL AFTER READING
           ABOUT THIS WITH OTHER CUSTOMERS AND I HAD NO OIL IN MY CAR.
 4
        wwwwww)         NHTSA Posting Date: September 26, 2018
 5        NHTSA ID Number: 11131830
          Incident Date September 25, 2018
 6        Consumer Location ABINGTON, MA
          MY NEW CAR HAS 2,800 MILES DUE FOR AN OIL CHANGE AT 5
 7        MONTHS/5,000 MILES. THE ENGINE FAILED ONCE FOR NO KNOWN CAUSE
          AFTER 2 WEEKS IN THE REPAIR SHOP. NOW MY CAR DIED WHILE IN
 8        MOTION ON BUSY ROADS AND A HIGHWAY RAMP AT SPEEDS BETWEEN
          15-40 MPH WITHOUT WARNING OR LIGHTS. THIS IS SLA SAFETY HAZARD
 9        AS THE STEERING GOES AND CAR JUST COMES TO A STOP WITHOUT ANY
          WARNING. I HAD IT TOWED AFTER IT’S 5TH TIME IN 4 DAYS STOPPING
10        WHILE IN MOTION AND SHUTTING DOWN. JEEP TOLD ME IT’S EMPTY ON
          OIL BUT YET THE OIL LIGHT INDICATOR DOESN’T COME ON. THEY SAID IT
11        IS A KNOWN ISSUE WITHOUT A FIX FOR ALL 2014-2019 JEEP CHEROKEES.
          THEY ARE AWARE BUT ARE NOT FIXING OR ADDRESSING THE OIL
12        CONSUMPTION WITHOUT LIGHT ISSUE THAT PUTS DRIVERS IN MOTION AT
          RISK OF AN ACCIDENT OR LOSING THEIR LIFE. IF NO WARNING IS COMING
13        ON THAT YOUR OIL IS EMPTY LONG BEFORE A DIE OIL CHANGE AND MY
          CAR CAN JUST DIE WHILE IN MOTION ALONG WITH OTHERS AS AGAIN
14        THEY STATED IT’S A KNOWN ISSUE IS A ROAD HAZARD FOR ANYONE IN
          THESE CARS. MY CAR IS 3 MONTHS OLD AND I FEEL UNSAFE DRIVING IT
15        ON ANY ROADS FOR FEAR I WILL BE HIT BY ANOTHER DRIVER AS IT’S
          JUST LOSING POWER AND SHUTTING DOWN IN THE STREET IN MOTION.
16        JEEP CANNOT FIX THIS BUT KNOWS ABOUT IT.
17      xxxxxx) NHTSA Posting Date: October 10, 2018
           NHTSA ID Number: 11139498
18         Incident Date June 8, 2018
           Consumer Location LINCOLN, NE
19         THE VEHICLE IS BURNING OIL. THERE ARE NO LEAKS ANYWHERE ON THE
           ENGINE COMPONENTS OR ON MY GARAGE FLOOR. I HAVE ALWAYS
20         CHECKED MY OIL FAITHFULLY ON ALL MY VEHICLES AS I GO OUT OF
           TOWN ONCE A MONTH. WHEN I GOT THE VEHICLE BRAND NEW I
21         IMMEDIATELY CHECKED THE FLUID LEVELS. THE OIL LEVEL WAS HALF
           WAY BETWEEN THE HASH MARKS ON THE DIP STICK. WITHIN A MONTH
22         AND A HALF I NOTICED A DECREASE IN THE OIL LEVEL. I HAVE HAD THE
           VEHICLE FOR 5 MONTHS AND THE OIL LEVEL IS BARELY ABOVE WHERE
23         THE HASH MARKS START. THIS IS UNACCEPTABLE. I REPORTED THIS
           WHEN THEY REPLACED MY TRANSMISSION VALVE BODY DUE TO
24         ANOTHER ISSUE. I WAS TOLD THE OIL IS WITHIN THE HASH MARKS AND
           IT IS FINE. IT IS NOT FINE WHEN A NEW VEHICLE IS BURNING THIS MUCH
25         OIL. I HAVE READ REPORTS OF THE VEHICLE STALLING BEING LOW ON
           OIL. I CANNOT HAVE THIS HAPPEN TO ME GOING OUT OF TOWN. I HAVE
26         SCHEDULED AN APPOINTMENT TO HAVE THIS ADDRESSED AGAIN
           BECAUSE THEY DID NOT DOCUMENT ANYTHING WHEN I REPORTED IT TO
27         THE DEALER THE FIRST TIME.
28      yyyyyy)   NHTSA Posting Date: October 12, 2018
                                            Page 55
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 57 of 88 Page ID #:57



           NHTSA ID Number: 11139991
 1         Incident Date October 4, 2018
           Consumer Location YUBA CITY, CA
 2         VEHICLE SHUTS OFF WHILE DRIVING, CAUSING ME TO HAVE TO PUT IT IN
           PARK AND RE-START THE ENGINE. TWO TIMES WHEN IT HAPPENED, I
 3         WASN’T GOING FAST ENOUGH TO COAST TO THE SHOULDER, SO HAD TO
           START THE VEHICLE IN THE MIDDLE OF THE STREET. VEHICLE HAS A
 4         HARD TIME STARTING ONCE STALLED. SERVICE DEPARTMENT AT
           DEALERSHIP INFORMED ME OIL WAS LOW, VEHICLE WASN’T DUE FOR AN
 5         OIL CHANGE YET. NO WARNINGS OR INDICATOR LIGHTS THAT OIL LEVEL
           WAS LOW. SERVICE TECHNICIAN SAID TO CHECK OIL EVERY 1000 MILES,
 6         ON A BRAND NEW VEHICLE. SAID THIS ENGINE USES A LOT OF OIL. I’M
           CONCERNED AT PULLING ONTO A BUSY ROAD OR INTO TRAFFIC AND
 7         HAVING VEHICLE DIE ON ME AND GETTING HIT.
 8      zzzzzz)   NHTSA Posting Date: December 29, 2018
           NHTSA ID Number: 11163959
 9         Incident Date December 27, 2018
           Consumer Location SAN ANTONIO, TX
10         THE VEHICLE SHUTS OFF WHEN APPROACHING 3500 MILES. THIS HAPPENS
           WHEN THE VEHICLE IS IN MOTION REGARDLESS OF SPEED RENDERING
11         THE VEHICLE EXTREMELY DIFFICULT TO MANEUVER. THE JEEP WAS
           TAKEN TO DEALER AND THE MECHANIC ADVISED THAT THIS IS A KNOWN
12         ISSUE WITH SOME OF THE NEW JEEP CHEROKEES CONTAINING CERTAIN
           FIAT MOTORS. THE VEHICLES NOW HAVE A FIAT MOTOR THAT
13         APPARENTLY BURNS THE ENGINES OIL EVERY 3500 MILES & THE SHUT
           OFF IS A BUILT IN “SAFETY MECHANISM” TO PREVENT THE MOTOR FROM
14         BURNING OUT DUE TO THE LACK OF OIL. THIS INFORMATION WAS NOT
           DISCLOSED WHEN THE VEHICLE WAS PURCHASED.
15
        aaaaaaa) NHTSA Posting Date: January 11, 2019
16         NHTSA ID Number: 11166517
           Incident Date January 1, 2019
17         Consumer Location MONTGOMERY, NY
           2019 JEEP CHEROKEE LATTITUDE- ENGINE SHUTS OFF WHILE DRIVING. I
18         BOUGHT MY CAR BRAND NEW I REACHED 4000 MILES AND I WAS DRIVING
           TO WORK MY CAR DIED AND THE BATTERY LIGHT CAME ON, CAR WENT
19         INTO FAILURE MODE SO WAS HARD TO STEER AND MY FLASHERS WOULD
           NOT GO ON, I SAT FOR A FEW MINUTES AND TRIED TO RESTART AND THE
20         CAR HESITATED AND TURNED OVER. TWO WEEKS LATER SAME THING IN
           THE SAME EXACT SPOT. I BROUGHT MY CAR TO SURESKY THE DEALER I
21         BOUGHT IT FROM AND THEY SAID ITS BECAUSE IT NEEDED AN OIL
           CHANGE. ONCE THEY COMPLETED MY OIL CHANGE THEY TOLD ME MY
22         OIL WAS BARELY ON THE DIPSTICK. THIS IS A BRAND NEW CAR WITH 6000
           MILES WITH SYNTHETIC OIL I SHOULDNT HAVE OIL LOSS. I HAVE READ
23         ONLINE THERE ARE 188 OTHER PEOPLE THAT HAVE REPORTED THIS SAME
           ISSUE. I AM AFRAID TO LET MY KIDS DRIVE THIS DUE TO DRIVER
24         INEXPERIENCE. JEEP IS AWARE OF THE ISSUE AND WILL NOT RECALL THE
           VEHICLES, BECAUSE OF THE LOSS THEY WILL TAKE, WHAT IS IT GOING
25         OT TAKE SOMEONE DYING BECAUSE THAT IS WHAT IS GOING TO HAPPEN,
           AND THEN CHRYSLER IS GOING TO BE SUED FOR NOT TAKING THE
26         SAFETY OF THE CONSUMERS TO HEART
27      bbbbbbb) NHTSA Posting Date: February 5, 2019
           NHTSA ID Number: 11174413
28         Incident Date November 19, 2018
                                           Page 56
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 58 of 88 Page ID #:58



           Consumer Location TIGNALL, GA
 1         LESS THAN 30 DAYS OF PURCHASING THE CAR IT COMPLETELY SHUT
           DOWN WHILE I WAS DRIVING IN TRAFFIC. BATTERY LIGHT CAME ON, CAR
 2         ROLLED TO A STOP AND WOULD NOT CRANK BACK UP FOR A FEW
           MINUTES. THIS HAPPENED WHILE DRIVING AT A SPEED OF 55 – 60 MPH. I
 3         CALLED THE DEALERSHIP AND THEY HAD ME BRING THE CAR BACK IN.
           APPARENTLY THIS IS A SAFETY FEATURE THAT HAPPENS WHEN THE OIL
 4         IS TOO LOW!!! THEY DID NOT TOP OFF THE OIL WHEN I PURCHASED THE
           CAR. HOWEVER, THIS IS NOT A SAFE THING FOR A VEHICLE TO DO. I
 5         COULD HAVE BEEN KILLED IN ATLANTA TRAFFIC ON THESE
           INTERSTATES. THIS IS BEYOND DANGEROUS AND THIS “ FEATURE “ WAS
 6         NOT DISCLOSED AT THE TIME OF PURCHASE!
 7      ccccccc) NHTSA Posting Date: February 19, 2019
           NHTSA ID Number: 11181158
 8         Incident Date December 1, 2018
           Consumer Location AVONDALE, PA
 9         THE CONTACT OWNED A 2019 JEEP CHEROKEE. THE CONTACT STATED
           THAT THE VEHICLE STALLED INTERMITTENTLY WITHOUT WARNING. THE
10         CONTACT HAD TO WAIT AT LEAST 10 TO 12 SECONDS TO RESTART THE
           VEHICLE. THE VEHICLE WAS TAKEN TO COUNTRY CHRYSLER DODGE JEEP
11         RAM (2158 BALTIMORE PIKE, OXFORD, PA 19363) WHERE IT WAS
           DETERMINED THAT THE FAILURE OCCURRED WHEN THE OIL LEVEL
12         BECAME LOW. THE CONTACT TRADED IN THE VEHICLE. THE FAILURE
           MILEAGE WAS 4,400. THE VIN WAS UNAVAILABLE.
13
        ddddddd) NHTSA Posting Date: February 20, 2019
14         NHTSA ID Number: 11181455
           Incident Date February 7, 2019
15         Consumer Location IMPERIAL, MO
           THE CONTACT OWNS A 2019 JEEP CHEROKEE. WHILE DRIVING 35 MPH AND
16         MAKING TURNS, A CHIME SOUNDED AND THE OIL WARNING INDICATOR
           ILLUMINATED. THE VEHICLE STALLED WITHOUT WARNING. THE
17         CONTACT RESTARTED THE VEHICLE WHILE IN TRAFFIC AND IT RESUMED
           NORMAL OPERATION. THE CONTACT STATED THAT THE FAILURE
18         OCCURRED INTERMITTENTLY. THE VEHICLE WAS TAKEN TO SOUTH
           COUNTY DODGE CHRYSLER JEEP RAM (LOCATED AT 7127 S LINDBERGH
19         BLVD, ST LOUIS, MO 63125, (314) 487-1010) TO BE DIAGNOSED. THE
           CONTACT WAS INFORMED THAT THE OIL LEVEL WAS THREE QUARTS
20         LOW. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
           NOTIFIED OF THE FAILURE AND INFORMED THE CONTACT TO TAKE THE
21         VEHICLE TO A DEALER EVERY EIGHT HUNDRED MILES. THE
           APPROXIMATE FAILURE MILEAGE WAS 4,000.
22
        eeeeeee) NHTSA Posting Date: February 25, 2019
23         NHTSA ID Number: 11182316
           Incident Date January 30, 2019
24         Consumer Location MIAMI, FL
           PURCHASED USED WITH 5K MILES, 40% OIL LEVEL BASED ON INFO
25         CENTER. AFTER TWO MONTHS AND THE OIL LEVEL AT 10% THE CAR
           WOULD SHUT OFF RANDOMLY WHEN TURNING, MILES AT AROUND 7K.
26         OCCURRED 2-3 TIMES, TOOK TO JIFFY LUBE AND AFTER OIL CHANGE DID
           NOT OCCUR UNTIL HIT 10,500 MILES AND OIL LEVEL AT 50% BASED ON
27         INFO CENTER, ENGINE WOULD SHUT OFF WHEN TURNING IN MOTION,
           OCCURRED AGAIN MULTIPLE TIMES. TOOK TO JEEP DEALERSHIP AND
28         EXPLAINED THE ISSUE. THEY ADVISED ME THE ENGINE COULD BE
                                         Page 57
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 59 of 88 Page ID #:59



           REPLACED BUT FIRST I NEED TO CHANGE THE OIL WITH JEEP AND
 1         RETURN 1K MILES LATER AFTER OIL CHANGE. SO FAR AT 10,800 MILES NO
           PROBLEM BUT THE JEEP SERVICE ADVISER SAID THAT IF IT HAS
 2         OCCURRED MULTIPLE TIMES THE ENGINE MORE THAN LIKELY WILL BE
           SWAPPED OUT. THIS SHOULD BE A NATIONWIDE RECALL FOR THIS
 3         ENGINE, CAN YOU IMAGINE THE ENGINE STALLING ON THE FREEWAY
           AND SHUTTING OFF IN A TURN!! WHEN I WAS AT THE DEALER THERE WAS
 4         A 2019 JEEP COMPASS HAVING THE SAME PROBLEM AND THE ENGINE
           WAS BEING REPLACED. NEEDS TO BE RECALLED ASAP.
 5
        fffffff)   NHTSA Posting Date: March 16, 2019
 6          NHTSA ID Number: 11187201
            Incident Date March 7, 2019
 7          Consumer Location CHARLOTTE, NC
            THE CAR WILL STALL IN THE MIDDLE OF ROAD WITH NO WARNING. IT
 8          HAPPENS MOST OFTEN WHEN GOING UP A SLIGHT HILL AND MAKING A
            LEFT HAND TURN. DEALER SAYS IT IS LOW ON OIL PRESSURE(THE CAR IS
 9          5 MONTHS OLD AND THEY SAY IT WAS 2.5 QUARTS LOW ON OIL!!) AND A
            SAFETY SWITCH SHUTS DOWN THE ENGINE IN THE MIDDLE OF
10          ROAD/TRAFFIC!! I CALL THIS “SAFETY FEATURE” TO PROTECT THE
            ENGINE A”DANGER SWITCH” THAT ENDANGERS TRAFFIC. I BELIEVE THIS
11          IS A MAJOR SAFETY ISSUE FOR ALL TRAFFIC BECAUSE THESE JEEPS ARE
            STALLING IN THE MIDDLE OF TRAFFIC. I HAVE A 45 SECOND VIDEO THAT
12          SHOWS THE STALL. PLEASE HELP GET THIS PROBLEM SOLVED!!
13      ggggggg) NHTSA Posting Date: April 1, 2019
           NHTSA ID Number: 11193185
14         Incident Date April 1, 2019
           Consumer Location LEONARDTOWN, MD
15         ISSUE STARTED AT 3,500 MILES. WHEN MAKING A RIGHT OR LEFT TURN A
           CHIME WOULD GO OFF AND THE BATTERY OR ENGINE LIGHT WOULD
16         COME ON, THE D FOR DRIVE WOULD FLASH ON THE CONSOLE, AND
           VEHICLE WAS BASICALLY STALLED. TRYING TO ACCELERATE DID
17         NOTHING. HAD TO TURN CAR OFF AND BACK ON. DEALERSHIP SAID IT
           WAS LOW ON OIL AND CAR WENT INTO SELF-PRESERVATION MODE.
18         HAPPENED TWO MORE TIMES BEFORE I HIT 7,500 MILES. DEALER KEPT
           ADDING OIL EACH TIME. WAS TOLD THIS ENGINE HAD A HARDER THAN
19         NORMAL BREAK IN PERIOD UP TO 7,500 MILES.
           WAS TOLD TO COME BACK FOR OIL CHANGE IN ANOTHER 5,000 MILES. OIL
20         WAS CHECKED AT 1,000 AND 2,000 MILES AND WAS NOT LOW. AT 4,100
           MILES THE ISSUE STARTED AGAIN AND HAPPENED THREE TIMES DRIVING
21         TO WORK AND THEN ONCE GOING TO THE DEALER. THE JEEP IS BACK AT
           THE DEALERSHIP.
22
        hhhhhhh) NHTSA Posting Date: June 12, 2019
23         NHTSA ID Number: 11219583
           Incident Date June 3, 2019
24         Consumer Location HOUSTON, TX
           I PURCHASED A 2019 JEEP CHEROKEE AND IN LESS THAN 3,000 MILES THE
25         CAR BROKE DOWN. IT GAVE NO INDICATION, JUST COMPLETELY SHUT
           OFF WHILE I WAS DRIVING IN THE MIDDLE LANE OF A FAST-PACED
26         HIGHWAY AND ALMOST KILLED ME.
           THE DEALERSHIP TOLD ME IT WAS LOW ON OIL AND THEY ASSUMED
27         SINCE THE CAR WAS SO NEW THEN MAYBE IT HADN’T BEEN PROPERLY
           FILLED. AS THE VEHICLE APPROACHED 6,000 MILES, THE ISSUE
28         OCCURRED AGAIN AND THE CAR WAS STALLED IN THE LEFT LANE OF A
                                         Page 58
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 60 of 88 Page ID #:60



           SMALL ROAD, BLOCKING TRAFFIC. NOW THEY TELL ME THAT THERE WAS
 1         A DEFECT WITH THE ENGINE AND THAT IT IS BURNING TOO HOT AND,
           THEREFORE CONSUMING THE OIL AT A FAST RATE.
 2         I CAN’T TELL YOU HOW SHELL SHOCKED I WAS TO HAVE MY BRAND NEW
           JEEP VEHICLE STALL TWICE ON ME IN THE MIDDLE OF TRAFFIC AND HAD
 3         NO IDEA HOW DANGEROUS THE MOTOR WAS.
           I HAVE SPENT A SIGNIFICANT AMOUNT OF TIME AND ENERGY TRYING TO
 4         GET THIS VEHICLE FIXED AS WELL AS NOT HAVING A MODE OF
           TRANSPORTATION AS IT STAYS IN THE SHOP FOR I DON’T KNOW HOW
 5         LONG.
 6      iiiiiii)    NHTSA Posting Date: June 23, 2019
             NHTSA ID Number: 11221983
 7           Incident Date December 23, 2018
             Consumer Location HOUSTON, TX
 8           MY 2019 IS ABOUT TO HAVE IT’S 3RD OIL CHANGE, APPARENTLY IT’S
             SUPPOSED TO GO EVERY 3,000 MILES TO GET AN OIL CHANGE. WHEN I
 9           CALLED THE DEALERSHIP THE GUY THAT’S IN SERVICES DIDN’T CARE OF
             MY CONCERN REGARDING THE CHEROKEE TURNING OFF WHILE DRIVING
10           DURING TRAFFIC ESPECIALLY IN THE FREEWAYS, ALL HE KEPT SAYING
             YUP YUP YUP. HE KEPT TELLING ME HE HAS A PAPER STATING THAT JEEP
11           CHEROKEES NEW MODELS ARE BUILT LIKE THAT NOW. ALL HE OFFERED
             WAS TO DO AN OIL CONSUMPTION TEST WHICH I HAVE TO MAKE AN APPT
12           FOR AND GO EVERY 1,000 MILES TO GET IT READ. I MENTIONED THAT THE
             COMPASS HAS THE SAME TYPE ENGINE, HOWEVER, WITH THE COMPASS I
13           WOULD GO 5,000 MILES OR MORE. I CANNOT CONTINUE TO PAY FOR A
             CAR THAT PUTS ME AND MY FAMILY AT RISK FOR ACCIDENT. MY CAR
14           TURNS OFF COMPLETELY ALL THE LIGHTS ON THE DASH BOARD TURNS
             ON BEFORE TURNING OFF AND STATES IT’S THE BATTERY WHEN IT’S NOT
15           THE BATTERY. WHY HASNT THIS BEEN RECALLED OR FIX MY CHRYSLER
             OR FIAT! THE FIRST TIME IT HAPPENED WAS AROUND CHRISTMAS TIME
16           THEN 3 MONTHS LATER. I HAD TO GET MY FIRST OIL CHANGE BEFORE
             THE 3 MONTHS OF GETTING IT.
17
        jjjjjjj)    NHTSA Posting Date: June 24, 2019
18           NHTSA ID Number: 11222053
             Incident Date June 13, 2019
19           Consumer Location NATRONA HEIGHTS, PA
             THIS VEHICLE IS USING 4 QT OF OIL FOR EVER 3800 MILES TRAVELED. IT
20           HAS A CAPACITY OF 5.5 QTS. THE OIL WARNING LIGHT DOES NOT COME
             ON WHEN THE OIL IS LOW. MY EXPERIENCE WITH THIS IS WHEN I WAS
21           MAKING A HARD LEFT TURN THE CAR SHUT OFF WHILE DRIVING ON A
             BUSY 3 LANE ROADWAY. WHEN THIS HAPPENS, ALL THE WARNING
22           LIGHTS BLINK SUCH AS OIL, BATTERY, TRANSMISSION. I HAD TO PUT THE
             VEHICLE IN PARK AND RESTART THE ENGINE. THE CAR WAS BRAND NEW.
23           ONLY 3800 MILES ON IT. WHEN I CALLED THE DEALER THEY SAID TO
             CHECK THE OIL. IT WAS 4 QTS LOW. THIS HAS HAPPENED AGAIN JUST
24           RECENTLY AT 19990 MILES ON THE VEHICLE.
25      kkkkkkk) NHTSA Posting Date: July 6, 2019
           NHTSA ID Number: 11229741
26         Incident Date June 29, 2019
           Consumer Location GLENVIEW, IL
27         VEHICLE WITH 23 K MILES WITH OIL CONSUMPTION AND COOLANT
           PROBLEMS, WITH NO INDICATOR WARNING OF LOW OIL OR COOLANT
28         LEVEL. THIS VEHICLE COULD SHUT OFF WITH NO WARNING, WHICH
                                         Page 59
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 61 of 88 Page ID #:61



           COULD CAUSE AN ACCIDENT. THIS IS A BRAND NEW VEHICLE THAT NOW
 1         WILL HAVE TO GO THROUGH OIL CONSUMPTION PROGRAM. ACCORDING
           TO NUMEROUS ONLINE COMPLAINTS, THIS ISSUE HAS BEEN ONGOING.
 2         THIS COULD BE A POTENTIALLY HUGE SAFETY ISSUE THAT NEEDS TO BE
           ADDRESSED AND/OR RECALLED IMMEDIATELY.
 3
        lllllll)    NHTSA Posting Date: July 24, 2019
 4           NHTSA ID Number: 11234609
             Incident Date July 20, 2019
 5           Consumer Location BALTIMORE, OH
             CAR TURNED OFF WHILE DRIVING DUE TO LOW OIL PRESSURE. THE
 6           VEHICLE WAS ONLY4,000 MILES INTO THE OIL CHANGE. NO WARNING THE
             CAR WAS TURNING OFF, AND I WAS IN THE MIDDLE OF A VERY BUSY
 7           ROAD WHEN IT TURNED OFF. THIS DESIGN IS A FLAW AND ONE THAT
             WILL CAUSE SERIOUS ACCIDENTS.
 8
        mmmmmmm)        NHTSA Posting Date: August 1, 2019
 9        NHTSA ID Number: 11241209
          Incident Date July 17, 2019
10        Consumer Location POTOMAC, MD
          THE ENGINE SHUTS OFF WITHOUT WARNING WHEN OIL LEVEL RUNS LOW.
11        HOWEVER, THERE IS NO INDICATOR SHOWING OI LEVEL IS LOW. CAR WAS
          DRIVEN JUST 3500 MILES FROM DATE OF PURCHASE AND ENGINE HAS A
12        CONFIRMED OIL CONSUMPTION ISSUE. THIS OIL CONSUMPTION ISSUE IS A
          KNOWN DEFECT AND ENGINE IS DESIGNED TO SHUT OFF
13        AUTOMATICALLY WITHOUT WARNING WHILE THE CAR IS IN MOTION!
14      nnnnnnn) NHTSA Posting Date: August 16, 2019
           NHTSA ID Number: 11244517
15         Incident Date August 12, 2019
           Consumer Location DECATUR, IL
16         CONSUMER STATED THE JEEP WAS TAKEN INTO THE DEALERSHIP FOR
           THE FINAL LEG OF THE OIL CONSUMPTION TEST. UPON SPEAKING WITH
17         THE DEALERSHIP, THEY STATED THAT, IN THE LAST WEEK, JEEP
           ACKNOWLEDGED AN ENGINE OIL CONSUMPTION ISSUE WITH THIS MAKE
18         AND MODEL. WE WERE FURTHER TOLD THAT A NEW ENGINE WILL BE
           ORDERED FOR THE JEEP BUT BECAUSE OF THE MASS AMOUNT NEEDED, IT
19         IS A 2-3 MONTH WAIT. IN THE WAIT TIME, WE HAVE BEEN INSTRUCTED TO
           CHECK AND PURCHASE OIL FOR THE JEEP EVERY 2-3 WEEKS OR AS
20         NEEDED.
21      ooooooo) NHTSA Posting Date: August 22, 2019
           NHTSA ID Number: 11245949
22         Incident Date August 22, 2019
           Consumer Location PROSPECT HEIGHTS, IL
23         MY 2019 JEEP CHEROKEE (LATITUDE PLUS, FWD) ALWAYS HAVING ISSUES.
           VEHICLE ENGINE SHUTS OFF WHEN DRIVING. THIS VEHICLE IS NOT SAFE
24         TO DRIVE, HAVING TO DRIVE ACROSS AMTRAK TRACKS TO GET TO WORK
           IS JUST NOT SAFE, WHEN THIS HAPPENS THE BATTERY LIGHT TURNS ON,
25         NOT TO MENTION THE ROTARIES SOUND OF A CRUNCH WHEN DRIVING.
           HOW MANY OIL CHANGES DO THIS CAR REALLY NEED IN 2 MONTHS,
26         DRIVING 5 MILES TIMES 5 DAY TO AND FROM WORK? I ALWAYS HAVE AT
           LEAST 2,000 MILES LEFT BEFORE OIL CHANGE IS NEEDED.
27
        ppppppp) NHTSA Posting Date: September 19, 2019
28         NHTSA ID Number: 11256699
                                           Page 60
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 62 of 88 Page ID #:62



           Incident Date September 19, 2019
 1         Consumer Location SUMMIT, IL
           MY JEEP ISN’T EVEN A YEAR OLD, AND MY JEEP HAS FAILED FIVE OIL
 2         ASSUMPTION TESTS. I GO BACK TO THE DEALER EVERY 1,000 MILES AND
           IT BURNS TWO AND A HALF QUARTZ OF OIL WITHIN 1,000 MILES! IT
 3         DOESN’T LEAK, IT BURNS.
 4      qqqqqqq) NHTSA Posting Date: September 24, 2019
           NHTSA ID Number: 11257881
 5         Incident Date September 11, 2019
           Consumer Location SOUTH HOLLAND, IL
 6         WHEN DRIVING MY CAR, THE CAR HESITATES AS I TURN CORNERS, THE
           CAR SHAKES WHEN YOU START IT UP AND MOST IMPORTANTLY THE CAR
 7         CUT OFF WHILE I WAS DRIVING ALONG A BUSY STREET. I WAS IN RUSH
           HOUR TRAFFIC AND WAS ALMOST REAR ENDED BECAUSE OF IT. THIS
 8         SAME ISSUE HAPPENED IN EITHER OCTOBER OR NOVEMBER. I MADE AN
           APPOINTMENT, I SPOKE TO THE PERSON AT THE DEALERSHIP AND THEY
 9         TOLD ME I PROBABLY NEEDED AN OIL CHANGE. I GOOGLED THE VEHICLE
           AND FOUND THERE WAS A RECALL THAT WOULD CAUSE THE SAME
10         PROBLEMS I WAS HAVING. I PRESENTED TO THE DEALER THEY SAID THEY
           DIDN’T KNOW ABOUT IT BUT IT WAS SUPPOSEDLY RESOLVED. ALMOST
11         ONE YEAR LATER I’M HAVING THE SAME ISSUE. IT’S DANGEROUS. I
           SPOKE WITH THE DEALERSHIP AND THEY SAID THE ENGINE WAS
12         DESIGNED TO CUT OFF TO PROTECT THE ENGINE IF THE OIL IS LOW. THE
           ENGINE IN THESE CARS ARE A 2.4 TIGER SHARK ENGINE. THE DEALER
13         REPLACED IT WITH A 2.4 MULTI-AIR ENGINE, POWER THE DEALER THIS
           SHOULD SOLVE THE PROBLEM OF THE ENGINE BURNING AN AN
14         EXCESSIVE AMOUNT OF OIL. BOTH 2.4 ENGINES ARE DESIGNED TO SHUT
           OFF IF THERE IS A LOW AMOUNT OF OIL. THAT IS A SAFETY ISSUE THAT A
15         CAR WOULD SHUT OFF IN THE MIDDLE OF DRIVING TO PROTECT ITSELF
           BUT THAT DOESN’T PROTECT THE DRIVER/PASSENGERS IT ACTUALLY
16         PUTS THEM IN HARMS WAY.
17      rrrrrrr)   NHTSA Posting Date: October 29, 2019
            NHTSA ID Number: 11276989
18          Incident Date December 9, 2018
            Consumer Location DUMONT, NJ
19          2019 JEEP CHEEROKEE ENGINE KEEPS LOSING OIL I ONLY HAVE 6723
            MILES ON JEEP IT TOTALLY TURNED OFF ON ME WHILE DRIVING THERE
20          WAS NO INDICATION AT ALL THAT THE JEEP NEEDED OIL IT WAS 5
            MONTHS OLD AND HAD TO ADD 3 QUARTS OF OIL TO IT SINCE THEN I
21          HAVE HAD TO ADD AT LEAST A QUART OF OIL EVERY OTHER MONTH
            THIS SHOULD NOT HAPPEN ON A NEW VEHICLE RIGHT NOW I DO NOT
22          FEEL SAFE DRIVING THE CHEEROKEE BECAUSE YOU DON’T KNOW IF IT
            WILL TURN OFF SPOKE TO THE DEALER THEY SAID IT SEEMS TO BE AN
23          ISSUE WITH THAT ENGINE BUT THERE IS NO RECALL ON IT OR NOTHING
            THEY CAN DO SO I SHOULD KEEP OIL IN THE JEEP TO HAVE IF IT HAPPENS
24          AGAIN. THIS IS NOT A ACCEPTABLE ANSWER ESPECIALLY SINCE IT CAN
            TURN OFF AT ANYTIME WITH OUT WARNING THIS NEEDS TO BE FIXED.
25
        sssssss) NHTSA Posting Date: November 19, 2019
26          NHTSA ID Number: 11281066
            Incident Date November 19, 2019
27          Consumer Location JAMAICA, NY
            GOT THE VEHICLE AT 5 MILES. THE DEALER TOLD ME THE OIL CHANGE IS
28          EVER 5K MILES. I DECIDED TO MAKE A SMALL TRIP TO CANADA, SO
                                         Page 61
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 63 of 88 Page ID #:63



           BEFORE HEADING THERE I CHECK THE FLUIDS. ( JUST IN CASE) AND
 1         NOTICE THE DIPSTICK ON THE OIL IS 75% AND I CHECK THE OIL LIFE
           DASHBOARD AND IT STATES IS AT 85% OIL LIFE. I ASSUME IT WILL BE
 2         FINE AND MAKE THE TRIP AROUND 1500 MILES ROUND TRIP TOTAL. I
           DIDNT CHECK THE FLUIDS COMING BACK TO THE CITY TILL LIKE 2
 3         MONTHS AFTER SINCE I USE THE CAR ONLY FOR COMMUTING AND
           GROCERY SHOPPING. I WAS NEARING 5K MILES AND THE I CHECK THE
 4         ENGINE AGAIN (BEEN OFF FOR ACTUALLY COUPLE OF DAYS) AND THE
           OIL LEVEL ON THE DIPSTICK IS ROCK BOTTOM. SO I ADD 1 QUART OF THE
 5         MANUFACTURER’S STATED OIL AND CONTINUE DRIVING IT TILL IT HITS
           5K. I TAKE IT TO THE DEALER THEY DO A QUICK OIL CHANGE AND THEYR
 6         SUPPOSED USUAL INSPECTION AND SAY EVERYTHING IS FINE. OIL
           CHANGE IS FINISHED AND THEY PUT A NEW STICKER AT 10005K MILES
 7         EXACTLY 5K MILES MANUFACTURER RECOMMENDS OIL CHANGE. I
           CONTINUE DRIVING IT AND SLOWLY RACK UP 2K MILES AND CHECK THE
 8         OIL LEVEL WHICH HAS GONE CONSIDERABLY FROM FULL TO HALF
           DIPSTICK. KEEP IN MIND IT WAS A COLD OIL INSPECTION AND THE
 9         VEHICLE HAS BEEN OFF FOR MORE THAN 5 HOURS. I DRIVE IT AGAIN 1K
           MILES MORE AND THE DARN OIL LEVEL DROPS TO 25% OF DIPSTICK.
10         EVEN MADE A FACEBOOK POST IN A JEEP PAGE AND THE MECHANIC
           ADMITTED THAT THESE 2.4L ARE OIL BURNERS AND THAT NO NEW
11         VEHICLE SHOULD BE CONSUMING OIL LIKE THAT. I TAKE IT TO DEALER
           ASAP AND THEY TELL ME EVERY OIL CHANGE IS 3K MILES NOT THE 5K
12         MILES AND WRITE ON MY VISIT PAPER I TOOK THE VEHICLE LATE FOR
           OIL CHANGE. I’M WRITING THIS AT ALMOST 8500 MILES AND JUST TOOK A
13         PICTURE AND VIDEO OF INSPECTION.THE DIPSTICK HAS GONE DOWN AT
           LEAST 10% DOWN .. ALSO HAD A VEHICLE SHUT DOWN BEFORE OIL
14         CHANGE THAT’S WHY I ADDED THE QUART OF OIL BEFORE THE 5K MILES.
15      ttttttt)    NHTSA Posting Date: November 25, 2019
             NHTSA ID Number: 11282251
16           Incident Date November 24, 2019
             Consumer Location WADSWORTH, OH
17           THE CONTACT OWNS A 2019 JEEP CHEROKEE. WHILE DRIVING
             APPROXIMATELY 15 MPH, THE VEHICLE STALLED, LOST BRAKING AND
18           STEERING ABILITY, AND THE BATTERY WARNING INDICATOR
             ILLUMINATED. THE CONTACT WAIT A FEW SECONDS AND THE VEHICLE
19           RESTARTED NORMALLY. THE CONTACT STATED THAT THE FAILURES
             OCCURRED FIVE OTHER TIMES. THE VEHICLE WAS TAKEN TO MEDINA
20           CHRYSLER JEEP (3205 MEDINA RD, MEDINA, OH 44256) WHERE IT WAS
             DETERMINED THAT IT WAS NORMAL FOR THE VEHICLE TO CONSUME AN
21           EXCESSIVE AMOUNT OF OIL. THE DEALER FURTHER STATED THAT IF THE
             OWNER DID NOT KEEP TRACK OF THE OIL CONSUMPTION, “IT WAS
22           NORMAL FOR THE ENGINE TO SEIZE”. THE VEHICLE WAS NOT REPAIRED.
             THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE CONTACT
23           WAS ADVISED TO READ THE OWNER’S MANUAL ON HOW TO MAINTAIN
             OIL CONSUMPTION FOR THAT TYPE OF ENGINE. THE APPROXIMATE
24           FAILURE MILEAGE WAS 29,995.
25      uuuuuuu) NHTSA Posting Date: December 15, 2019
           NHTSA ID Number: 11289125
26         Incident Date December 15, 2019
           Consumer Location ELSMERE, KY
27         THIS HAS HAPPENED MULTIPLE TIMES TO MY VEHICLE. IT FIRST
           HAPPENED AT ROUGHLY 6,000 MILES AND IS NOW HAPPENING AGAIN AT
28         12,000 MILES. EACH TIME, WHEN I WAS COMING DUE FOR AN OIL CHANGE.
                                         Page 62
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 64 of 88 Page ID #:64



           THE VEHICLE WILL STALL OUT IN THE MIDDLE OF THE ROAD AS I COME
 1         TO A STOP. SOMETIMES IT WILL RESTART, BUT OTHER TIMES I HAVE TO
           JUMP IT. THIS WILL HAPPEN AT A COMPLETE STOP AS I’M TRYING TO GET
 2         GOING AGAIN OR AS A I AM SLOWING TO A STOP. IT WILL HAPPEN ON
           ANY ROAD AT ANY TIME WHETHER GOING STRAIGHT OR TURNING.
 3
        vvvvvvv) NHTSA Posting Date: December 31, 2019
 4         NHTSA ID Number: 11292217
           Incident Date December 26, 2019
 5         Consumer Location VINCENTOWN, NJ
           JEEP HAS A SAFETY FEATURE SO THEY SAY THAT CAUSES THE CAR TO
 6         TURN OFF WHILE DRIVING IF THE OIL IN YOUR BRAND NEW VEHICLE
           GETS LOW. THIS HAPPENED MANY TIMES ONCE IN THE MIDDLE OF AN
 7         INTERSECTION. I CALLED MY DEALER WHO TOLD ME ITS NORMAL AND
           TO CHANGE MY OIL EVEN THOUGH MY ONBOARD DASH SAID I WAS FINE
 8         NO OIL WARNING LIGHT JUST THE CAR TURNS OFF WHILE DRIVING. VERY
           DANGEROUS AND IT IS NOT EASY TO RESTART . I WAS SLOWING DOWN
 9         FOR A REDLIGHT THE LIGHT TURNED GREEN AND MY CAR TURNED OFF
           CAUSING DRIVER BEHIND ME TO ALMOST HIT ME I WAS PANICKED. THIS
10         HAPPENED MANY TIMES MORE AND I CONTACTED JEEP DEALER AND
           THEY TOLD ME TO CHANGE MY OIL AND IT WONT HAPPEN AGAIN. TO
11         HAVE A CAR SHUT OFF INSTEAD OF AN OIL WARNING LIGHT IS
           EXTREMELY DANGEROUS WHY NOT USE THE LIGHT IT CAME WITH. THAT
12         IS NOT A SAFETY DESIGN FOR ANYONE BUT JEEP SO THEY DONT HAVE TO
           REPLACE BRAND NEW CARS THAT BURN OVER 3 QUARTS OF OIL EVERY
13         4000 MILES. THEY ARENT WORRIED ABOUT THE DRIVERS STUCK IN THE
           MIDDLE OF AN INTERSECTION WAITING AND PRAYING THEIR CAR
14         RESTARTS. I HAVE VIDEO OF IT DOING IT MY NEIGHBORHOOD AND
           NEVER ONCE DOES THE OIL LIGHT COME ON. THE CAR ACTUALLY DIES
15         WHILE IN MOTION NOT JUST STOPPED. I HAVE A VIDEO OF IT BUT IT IS 3
           MINUTES LONG AND IT WILL NOT UPLOAD I GUESS DUE TO THE LENGTH
16         OF IT. IT HAS HAPPENED MANY TIME SINCE DECEMEBER FIRST TIMES I
           JUST THOUGHT THE CAR WAS COLD DUE TO OUTSIDE TEMPERATURE AND
17         THE BARS ON THE DASH INDICATING THE CAR WAS COLD. TO SAY I
           PURCHASED A BRAND NEW CAR AND DID NOT EXPECT TO HAVE TO ADD 3
18         QUARTS OF OIL EVERY 5000 MILES IS AN UNDERSTATEMENT TO FEAR FOR
           MY OWN SAFETY DRIVING MY CAR IS CRAZY. I HAVE CHANGED THE OIL
19         AND NOW I HAVE TO CONSTANTLY MONITOR IT SO I CAN BE SAFE THIS
           SHOULD NEVER BE THE CASE AND DODGE KNOWS IT DOES THIS AND
20         DOES NOTHING BUT OFFER AN OIL CONSUMPTION CHECK EVERY 1000
           MILES. HORRIBLE
21
        wwwwwww)        NHTSA Posting Date: January 6, 2020
22        NHTSA ID Number: 11297282
          Incident Date December 19, 2019
23        Consumer Location TUCSON, AZ
          ON DEC 19TH OF 2019 I WAS LEAVING WORK WHEN I MADE A RIGHT TURN
24        DURING BUSY TRAFFIC WHEN MY 2019 JEEP CHEROKEE SUDDENLY
          STALLED ON ME. I HAD TO PULL OVER AND RESTART THE CAR. THE CAR
25        DID TURN BACK ON. AFTER SPEAKING WITH MY LOCAL DEALER, THEY
          TOLD ME THAT THE CAR WAS ALMOST OUT OF OIL HOWEVER NO LIGHT
26        WAS ON THEN OR AT THE TIME OF THE STALL. I WAS INFORMED THIS IS A
          “SAFETY” FEATURE TO PREVENT THE ENGINE FROM HURTING ITSELF IF
27        THE OIL GETS TOO LOW. AN OIL CONSUMPTION TEST WAS STARTED. THE
          CAR ONLY HAD 12590 MILES AT THE TIME OF THE INCIDENT. THIS IS ALSO
28
                                         Page 63
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 65 of 88 Page ID #:65



           THE SECOND OIL TEST THAT HAS BEEN DONE THE FIRST ONE WAS DONE
 1         BACK IN MAY OF 2019 WHEN THE CAR WAS AT AROUND 6000 MILES.
 2      xxxxxxx) NHTSA Posting Date: January 8, 2020
           NHTSA ID Number: 11297836
 3         Incident Date December 17, 2019
           Consumer Location DELAND, FL
 4         ENGINE IS SHUTTING OFF FOR NO REASON. DEALER SAYS IT IS LOW OIL
           SENSOR SHUTTING IT DOWN.
 5         FIRST TIME THE DEALER JUST FILLED IT WITH OIL. THE SECOND TIME I
           BROUGHT IT IN THEY PRETENDED NOT TO REMEMBER THE FIRST TIME IT
 6         HAPPENED AND CLAIMED TO HAVE NO PAPERWORK ON IT AS THEY
           CLAIMED THEY JUST TOPPED IT OFF WITH OIL. I SIGNED IN ON THEIR
 7         COMPUTER SO THEY MUST HAVE THE RECORDS OF ME BEING THERE,
           THEY GAVE ME NO PAPERWORK THE SECOND TIME JUST TOLD ME TO
 8         DRIVE 1000 MILES AND THEY WOULD RECHECK THE OIL.
 9      yyyyyyy) NHTSA Posting Date: January 27, 2020
           NHTSA ID Number: 11302169
10         Incident Date January 23, 2020
           Consumer Location MONROE, NJ
11         JEEP ONLY HAS 30000 MILES. BOUGHT BRAND NEW. CAR RECENTLY
           STARTED STALLING WHEN SLOWING DOWN. APPARENTLY JEEP
12         DESIGNED THE ENGINE TO STALL WITH LOW OIL. TOOK CAR TO
           DEALERSHIP AND THEY SAID THIS IS A KNOWN ISSUE AND THAT THE 4
13         CYLINDER JEEP CONSUMES MORE OIL AND AN OIL CHANGE WILL NEED
           TO BE EVERY 3000 MILES ON A BRAND NEW CAR. THERE IS A LARGE
14         AMOUNT OF SIMILAR COMPLAINTS FROM OTHER PEOPLE ONLINE AND
           EVENTUALLY LEADS TO AN ENGINE REPLACEMENT. NOT ONLY IS THE
15         OIL CONSUMPTION OUTRAGEOUS FOR A NEW CAR BUT THE STALLING IS
           COMPLETELY UNSAFE AS WE HAVE AN 11 MONTH OLD.
16
        zzzzzzz) NHTSA Posting Date: February 3, 2020
17         NHTSA ID Number: 11306656
           Incident Date November 19, 2018
18         Consumer Location STOW, OH
           2019 JEEP STALLS WHEN DRIVING WHEN OIL IS APPROX 2 QUARTS LOW,
19         THERE ARE NO WARNING LIGHTS OR ANY INDICATION THAT OIL IS LOW.
           DEALERSHIP SAYS THIS IS COMMON ON THIS TYPE OF ENGINE AS IT
20         BURNS OIL QUICKLY.
21      aaaaaaaa) NHTSA Posting Date: February 11, 2020
           NHTSA ID Number: 11308501
22         Incident Date February 6, 2020
           Consumer Location MANHATTAN, IL
23         THE PROBLEM STARTED LAST WEEK, WHILE MAKING A RIGHT HAND
           TURN MY JEEP SUDDENLY LOST ALL ELECTRICAL POWER INCLUDING THE
24         POWER STEERING. AFTER I PUT MY CAR IN PARK AND WAITED A FEW
           MINUTES IT STARTED BACK UP WITHOUT FURTHER INCIDENTS. THE FIRST
25         INCIDENT HAPPENED ON A SNOW DAY ON MY MORNING COMMUTE TO
           WORK, HAD I TAKEN A BUSIER ROUTE IT WOULD HAVE CAUSED AN
26         ACCIDENT. THE SAME THING REPEATED THE FOLLOWING DAY MINUS
           THE SNOWY CONDITIONS. I SCHEDULE MY CAR FOR SERVICE WHERE I
27         BOUGHT IT AS SOON AS I WAS ABLE TO TAKE IT. WHEN I ARRIVED TO THE
           DEALER I SPOKE TO A SERVICE ADVISER AND EXPLAINED WHAT HAD
28         TRANSPIRED. HE QUICKLY RECOGNIZED THE PROBLEM, AND ASKED A
                                         Page 64
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 66 of 88 Page ID #:66



           VERY SPECIFIC QUESTION. HE ASKED IF THE CAR DIED OUT WHILE
 1         MAKING A RIGHT HAND TURN WHICH WAS THE CASE BOTH INCIDENTS.
           HE WENT ON TO SAY THAT IT HAPPENED TO THAT MODEL AND ENGINE IF
 2         THEY OIL GETS LOW. I WAS ASTOUNDED AS I WAS NOT DUE FOR AN OIL
           CHANGE FOR AROUND 1,000 MILES. CLEARLY JEEP IS AWARE OF THE
 3         ISSUE WHICH SEEMS TO BE OBVIOUS DESIGN FLAW. I UNDERSTAND HOW
           RECALLS WORK AND I AM LEFT TO ASSUME THAT THEY HAVE DECIDED
 4         AGAINST IT AS AN OIL CHANGE CAN BE A TEMPORARY FIX AND A ENGINE
           REPLACEMENT WOULD BE COSTLY AND TIME CONSUMING.
 5
        bbbbbbbb) NHTSA Posting Date: February 17, 2020
 6         NHTSA ID Number: 11309750
           Incident Date February 15, 2020
 7         Consumer Location PINEWOOD, SC
           THERE WERE SEVERAL INCIDENTS OF THE FOLLOWING HAPPEN: CAR
 8         STARTS FINE, I DRIVE FOR A FEW MINUTES AND THE CAR JUST SHUTS OFF
           AND JUST STOPS ALL OF A SUDDEN. SO I WAIT AND TRY TURNING IT
 9         BACK ON. THANK GOODNESS IT WASN’T ON A HIGHWAY. SOMETIME IT
           RE-STARTS THE 1ST TIME BUT SOMETIMES IT TAKES A FEW TRIES. FIRST
10         TIME THIS STARTED HAPPENING (NOV. 2019), THE DEALER SAID IT
           NEEDED OIL CHANGE BUT IT WAS ONLY AT AROUND 40% OIL LIFE. THEY
11         TOLD ME IT WAS “BONE DRY.” IT WAS FINE AFTER OIL CHANGE. NOW
           (FEB 2020) DASHBOARD STILL HAS THE OIL LIFE AS 48% AND IT’S ONLY
12         BEEN 4000 MILES OR SO SINCE LAST OIL CHANGE. DEALER WILL
           PROBABLY TELL ME AGAIN THAT IT NEEDS AN OIL CHANGE BUT IT’S
13         VERY STRANGE A NEW CAR (2019 JEEP CHEROKEE MODEL) WILL BURN
           THROUGH ITS OIL IN JUST 4000 MILES. IT’S VERY CONCERNING THE CAR
14         JUST SHUTS OFF/TURNS OFF ALL OF A SUDDEN WITHOUT ANY WARNING.
           AND IF IT DOES BURN THROUGH ITS SYNTHETIC ENGINE OIL IN JUST 4000
15         MILES IT SEEMS THERE IS SOMETHING REALLY WRONG. ALSO, I DON’T
           KNOW IF THIS CORRELATES WITH THE PROBLEM BUT WHEN I MAKE A
16         TURN I HEAR A “BING” SOUND WHICH MAKES ME LOOK AT THE
           DASHBOARD TO SEE IF A LIGHT CAME ON BUT THERE IS NOTHING THERE.
17         THIS HAPPENED WHEN THE PROBLEM STARTED HAPPENING AND I’M
           HEARING IT AGAIN THIS TIME AROUND. I HAD THIS PROBLEM HAPPEN TO
18         ME 6-7 TIMES (SOMETIMES 2 TIMES IN 1 DAY) IN THE LAST 4 DAYS. THIS
           HAS ME SCARED TO DRIVE MY CAR AROUND. I WAS RESEARCHING
19         ONLINE AND I SAW OTHERS ARE HAVING SIMILAR PROBLEM SO I THOUGH
           I WOULD REPORT THIS TOO.
20         HTTPS://WWW.CARGURUS.COM/CARS/DISCUSSION-T77885_DS986042
21      cccccccc) NHTSA Posting Date: March 9, 2020
           NHTSA ID Number: 11317157
22         Incident Date March 7, 2020
           Consumer Location TALIHINA, OK
23         EXCESSIVE ENGINE OIL CONSUMPTION. NO LEAKS BUT HAVE TO ADD
           ENGINE OIL EVERY 1,000 – 2,000 MILES. THE CAR IS BRAND NEW LESS
24         THAN 10,000 MILES ON IT. IT SHOULD NOT BE USING ENGINE OIL. HAVE
           HAD CARS BEFORE THAT NEVER USED OIL. THIS CAR SHOULDN’T BE
25         GOING THROUGH THIS MUCH OIL THIS FAST. I HAD TO TOP OFF THE
           ENGINE OIL TWICE AND IT’S GOT LESS THAN 2,500 MILES ON IT.
26
27
           37.   The Oil Consumption Defect presents an unreasonable safety
28
                                         Page 65
                                  CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 67 of 88 Page ID #:67



 1   concern because it prevents the engine from maintaining the proper and adequate
 2   level of engine oil, and it causes excessive oil consumption at an abnormal rate.
 3   Further, the Oil Consumption Defect is unreasonably dangerous because it can
 4   cause the engine and its components to stall, to enter “limp mode,” and to fail
 5   while the Class Vehicles are in operation, at any time and under any driving
 6   conditions or speeds, thereby exposing the Class Vehicle drivers, their
 7   passengers, and other drivers to serious risk of collision and injuries.
 8         38.    Moreover, because the Oil Consumption Defect can cause the Class
 9   Vehicles to consume unacceptably high amounts of engine oil, the rate of oil
10   consumption for some Class Vehicles exceeds one (1) quart of oil per 1000 miles
11   driven. The Oil Consumption Defect thus requires the addition of substantial
12   amounts of oil between scheduled oil changes and can result in significant
13   engine damage. Indeed, as a result of the Oil Consumption Defect, the potential
14   safety hazards, and Defendant’s refusal to acknowledge its existence and fix the
15   problem, many consumers have reported that they have resorted to purchasing an
16   extra supply of oil and keeping it in their Class Vehicles at all times.
17         FCA US Has Exclusive Knowledge of the Oil Consumption Defect
18         39.    FCA US had superior and exclusive knowledge of the Oil
19   Consumption Defect and knew or should have known that the defect was not
20   known or reasonably discoverable by Plaintiffs and Class Members before they
21   purchased or leased the class vehicles.
22         40.    Plaintiffs are informed and believe, and based thereon allege, that
23   before Plaintiffs purchased their Class Vehicle, and since at least 2015, FCA US
24   knew about the Oil Consumption Defect through its exclusive knowledge of non-
25   public, internal data about the Oil Consumption Defect, including, without
26   limitation, pre-and post-release internal durability testing and analysis; early
27   consumer complaints about the Oil Consumption Defect, including complaints to
28   to Defendant’s dealers who are its agents for vehicle repairs; records from the
                                             Page 66
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 68 of 88 Page ID #:68



 1   National Highway Traffic Safety Administration (“NHTSA”), including early
 2   customer complaints made to NHTSA and elsewhere; dealership repair orders;
 3   testing conducted in response to those complaints; and other various sources.
 4   Nevertheless, Defendant has actively concealed and failed to disclose this defect
 5   to Plaintiffs and Class Members at the time of their purchase or lease of the Class
 6   Vehicles and thereafter.
 7         41.    The alleged Oil Consumption Defect was inherent in each Class
 8   Vehicle and was present at the time of sale.
 9         42.    The existence of the Oil Consumption Defect is a material fact that a
10   reasonable consumer would consider when deciding whether to purchase or lease
11   a vehicle. Had Plaintiffs and other Class Members known that the Class
12   Vehicles were equipped with an engine that causes excessive oil consumption,
13   they would not have purchased or leased the Class Vehicles or would have paid
14   less for them.
15         43.    Reasonable consumers, like Plaintiffs, expect that a vehicle’s engine
16   is safe, will function in a manner that will not pose a safety hazard, and is free
17   from defects. Plaintiffs and Class Members further reasonably expect that FCA
18   US will not sell or lease vehicles with known safety defects, such as the Oil
19   Consumption Defect, and will disclose any such defects to its consumers when it
20   learns of them. Plaintiffs and Class Members did not expect FCA US to fail to
21   disclose the Oil Consumption Defect to them and to continually deny the defect
22   by refusing to issue a recall.
23           FCA US Has Actively Concealed the Oil Consumption Defect
24         44.    While FCA US has been fully aware of the Oil Consumption Defect
25   in the Class Vehicles, it actively concealed the existence and nature of the defect
26   from Plaintiffs and Class Members at the time of purchase, lease or repair and
27   thereafter. Specifically, FCA US failed to disclose or actively concealed at and
28   after the time of purchase, lease, or repair:
                                             Page 67
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 69 of 88 Page ID #:69



 1                  (a)   any and all known material defects or material nonconformity
 2                        of the Class Vehicles, including the defects relating to the
 3                        excessive oil consumption caused by the Class Vehicles’
 4                        engine;
 5                  (b)   that the Class Vehicles, including their engines, were not in
 6                        good in working order, were defective, and were not fit for
 7                        their intended purposes; and
 8                  (c)   that the Class Vehicles and their engines were defective,
 9                        despite FCA US’s knowledge of such defects in the engine
10                        through customer complaints, and other internal sources, as
11                        early as 2015.
12            45.   Despite notice of the defect from numerous consumer complaints
13   and dealership repair orders, FCA US has not recalled the Class Vehicles to
14   repair the Oil Consumption Defect, has not offered their customers a suitable
15   repair or replacement free of charge, and has not offered to reimburse the Class
16   Vehicles’ owners and leaseholders in full for the costs they incurred in
17   diagnosing and repairing the Oil Consumption Defect.
18            46.   When consumers present the Class Vehicles to an authorized FCA
19   US dealer for stalling, consumers are typically told the excessive oil
20   consumption and frequent “top-offs” of engine oil are a known issue and there is
21   no fix. On information and belief, whether or not consumers are forced to pay
22   for repairs relating to excessive oil consumption and subsequent engine damage,
23   the same defective part or parts are used to replace the prior defective part or
24   parts.
25            47.   To this day, FCA US still has not notified Plaintiffs and Class
26   Members that the Class Vehicles suffer from a systemic defect that causes
27   excessive oil consumption and premature engine damage and wear.
28            48.   On information and belief, FCA US has caused Plaintiffs and Class
                                              Page 68
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 70 of 88 Page ID #:70



 1   Members to expend money at its dealerships to diagnose, repair, or replace the
 2   Class Vehicles’ engine or related components caused by excessive oil
 3   consumption, despite FCA US’s knowledge of the Oil Consumption Defect.
 4                TOLLING OF THE STATUTE OF LIMITATIONS
 5         49.    Because the defects in the design or manufacture of the Class
 6   Vehicles and their engines and/or related components cannot be detected until
 7   the defect manifests itself, Plaintiffs and Class Members were not reasonably
 8   able to discover the problem until after purchasing or leasing the Class Vehicles,
 9   despite their exercise of due diligence.
10         50.    Plaintiffs and Class Members had no realistic ability to discern that
11   the engine was defective until it prematurely failed, and would have no reason to
12   believe that problems they encountered were caused by a widespread, systemic
13   defect. Therefore, the discovery rule is applicable to the claims asserted by
14   Plaintiffs and Class Members.
15         51.    Plaintiffs are informed and believe and based thereon allege that
16   FCA US knew of the Oil Consumption Defect since 2015, if not earlier, and has
17   concealed from or failed to alert owners and lessees of the Class Vehicles of the
18   defective nature of their vehicles.
19         52.    Any applicable statute of limitation has therefore been tolled by
20   FCA US’s knowledge, active concealment, and denial of the facts alleged herein.
21   FCA US is further estopped from relying on any statute of limitation because of
22   its concealment of the defective nature of the Class Vehicles and their engines.
23                          CLASS ACTION ALLEGATIONS
24         53.    Plaintiffs bring this lawsuit as a class action on behalf of themselves
25   and all others similarly situated as members of the proposed Plaintiff Class and
26   subclasses pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2) and/or
27   23(b)(3). This action satisfies the numerosity, commonality, typicality,
28   adequacy, predominance, and superiority requirements of those provisions.
                                            Page 69
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 71 of 88 Page ID #:71



 1         54.    The Class and Sub-Class are defined as:
 2                Class: All individuals in the United States who
                  purchased or leased any Jeep vehicle equipped with the
 3                2.4L Tigershark Inline 4-Cylinder engine (the “Class”).
 4
                  California Sub-Class: All members of the Class who
 5                purchased or leased a Class Vehicle in California.
 6
                  CLRA Sub-Class: All members of the Class who are
 7                “consumers” within the meaning of California Civil
 8                Code § 1761(d).

 9
10
11         55.    Excluded from the Class and Sub-Classes are: (1) Defendant, any

12   entity or division in which Defendant has a controlling interest, and their legal

13   representatives, officers, directors, assigns, and successors; (2) the Judge to

14   whom this case is assigned and the Judge’s staff; (3) any Judge sitting in the

15   presiding court system who may hear an appeal of any judgment entered; and (4)

16   those persons who have suffered personal injuries as a result of the facts alleged

17   herein. Plaintiffs reserve the right to amend the Class and Sub-Class definitions

18   if discovery and further investigation reveal that the Class and Sub-Classes

19   should be expanded or otherwise modified.

20         56.    There is a well-defined community of interest in the litigation and

21   each subclass is readily ascertainable.

22         57.    Numerosity: Although the exact number of prospective Class

23   Members is uncertain and can only be ascertained through appropriate discovery,

24   the number is great enough such that joinder is impracticable. The disposition of

25   prospective Class Members’ claims in a single action will provide substantial

26   benefits to all parties and to the Court. The prospective Class Members are

27   readily identifiable from information and records in Defendant’s possession,

28   custody, or control, as well as from records kept by the departments of motor

                                               Page 70
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 72 of 88 Page ID #:72



 1   vehicles of the various states.
 2         58.    Typicality: The claims of the representative Plaintiffs are typical of
 3   the claims of all prospective Class Members in that the representative Plaintiffs
 4   and the prospective Class Members purchased and/or leased a Class Vehicle
 5   designed, manufactured, and distributed by FCA US. The representative
 6   Plaintiffs, like all prospective Class Members, have been damaged by
 7   Defendant’s misconduct in that they have incurred or will incur the cost of
 8   substantial oil additions and engine repairs caused by excessive oil consumption.
 9   Furthermore, the factual bases of FCA US’s misconduct are common to all
10   prospective Class Members and represent a common thread resulting in injury to
11   all prospective Class Members.
12         59.    Commonality: There are numerous questions of law and fact
13   common to Plaintiffs and the prospective Class Members that predominate over
14   any question affecting individual prospective Class Members. These common
15   legal and factual issues include the following:
16                (a)   Whether Class Vehicles contain engine defects causing
17                      excessive oil consumption;
18                (b)   Whether the defects relating to the Engine constitute an
19                      unreasonable safety risk;
20                (c)   Whether Defendant knew about the defects relating to the
21                      Engine and, if so, how long Defendant has known of the
22                      defect;
23                (d)   Whether the defective nature of the Engine constitutes a
24                      material fact;
25                (e)   Whether Defendant has a duty to disclose the defective nature
26                      of the Engine to Plaintiffs and prospective Class Members;
27                (f)   Whether Plaintiffs and the prospective Class Members are
28                      entitled to equitable relief, including but not limited to a
                                              Page 71
                                       CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 73 of 88 Page ID #:73



 1                      preliminary and/or permanent injunction;
 2                (g)   Whether Defendants knew or reasonably should have known
 3                      of the defects relating to the Engine before it sold and leased
 4                      Class Vehicles to prospective Class Members;
 5                (h)   Whether Defendant should be declared financially responsible
 6                      for notifying all prospective Class Members of the problems
 7                      with the Class Vehicles and for the costs and expenses of
 8                      repairing and replacing the defective engine and/or related
 9                      components;
10                (i)   Whether Defendant is obligated to inform prospective Class
11                      Members of their right to seek reimbursement for having paid
12                      to diagnose, repair, or replace the defective Engine; and
13                (j)   Whether Defendant breached the implied warranty of
14                      merchantability pursuant to the Song-Beverly Act.
15         60.    Adequate Representation: Plaintiffs will fairly and adequately
16   protect prospective Class Members’ interests. Plaintiffs have retained attorneys
17   experienced in prosecuting class actions, including consumer and product defect
18   class actions, and Plaintiffs intend to prosecute this action vigorously.
19         61.    Predominance and Superiority: Plaintiffs and the Class Members
20   have all suffered and will continue to suffer harm and damages as a result of
21   Defendant’s unlawful and wrongful conduct. A class action is superior to other
22   available methods for the fair and efficient adjudication of the controversy.
23   Absent a class action, most Class Members would likely find the cost of
24   litigating their claims prohibitively high and would therefore have no effective
25   remedy at law. Because of the relatively small size of the individual Class
26   Members’ claims, it is likely that only a few Class Members could afford to seek
27   legal redress for Defendant’s misconduct. Absent a class action, Class Members
28   will continue to incur damages, and Defendant’s misconduct will continue
                                            Page 72
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 74 of 88 Page ID #:74



 1   without remedy. Class treatment of common questions of law and fact would
 2   also be a superior method to multiple individual actions or piecemeal litigation in
 3   that class treatment will conserve the resources of the courts and the litigants and
 4   will promote consistency and efficiency of adjudication.
 5         62.     In the alternative, the Class may be certified because:
 6                 (a)   the prosecution of separate actions by the individual members
 7                       of the Class would create a risk of inconsistent or varying
 8                       adjudication with respect to individual Class Members, which
 9                       would establish incompatible standards of conduct for FCA
10                       US;
11                 (b)   the prosecution of separate actions by individual Class
12                       Members would create a risk of adjudications with respect to
13                       them that would, as a practical matter, be dispositive of the
14                       interests of other Class Members not parties to the
15                       adjudications, or substantially impair or impede their ability
16                       to protect their interests; and
17                 (c)   FCA US has acted or refused to act on grounds generally
18                       applicable to the Class, thereby making appropriate final and
19                       injunctive relief with respect to the members of the Class as a
20                       whole.
21                             FIRST CAUSE OF ACTION
22               (Violation of California’s Consumer Legal Remedies Act,
23                         California Civil Code § 1750, et seq.)
24         63.     Plaintiffs incorporate by reference the allegations contained in the
25   preceding paragraphs of this Complaint.
26         64.     Plaintiffs bring this cause of action on behalf of themselves and on
27   behalf of the members of the CLRA Sub-Class.
28         65.     Defendant is a “person(s)” as defined by California Civil Code
                                             Page 73
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 75 of 88 Page ID #:75



 1   § 1761(c).
 2         66.    Plaintiffs and CLRA Sub-Class Members are “consumers” within
 3   the meaning of California Civil Code § 1761(d) because they purchased their
 4   Class Vehicles primarily for personal, family, or household use.
 5         67.    By failing to disclose and concealing the Oil Consumption Defect
 6   from Plaintiffs and prospective Class Members, Defendant violated California
 7   Civil Code § 1770(a), as it represented that the Class Vehicles and their Engines
 8   had characteristics and benefits that they do not have, and represented that the
 9   Class Vehicles and their Engines were of a particular standard, quality, or grade
10   when they were of another. See Cal. Civ. Code §§ 1770(a)(5) & (7).
11         68.    Defendant’s unfair and deceptive acts or practices occurred
12   repeatedly in Defendant’s trade or business, were capable of deceiving a
13   substantial portion of the purchasing public, and imposed a safety risk on the
14   public.
15         69.    Defendant knew that the Class Vehicles and their Engines suffered
16   from an inherent defect, were defectively designed or manufactured, and were
17   not suitable for their intended use.
18         70.    As a result of their reliance on Defendant’s omissions and/or
19   misrepresentations, owners and/or lessees of the Class Vehicles suffered an
20   ascertainable loss of money, property, and/or value of their Class Vehicles.
21   Additionally, as a result of the Oil Consumption Defect, Plaintiffs and Class
22   Members were harmed and suffered actual damages in that repair or replacement
23   of the Class Vehicles’ engine components as well as frequent “top-offs” of
24   engine oil is substantially certain to fail to resolve the Oil Consumption Defect
25   and, thus, the engine and/or its related components will require repair or
26   replacement perpetually.
27         71.    Defendant was under a duty to Plaintiffs and Class Members to
28   disclose the defective nature of the engine and/or the associated repair costs
                                            Page 74
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 76 of 88 Page ID #:76



 1   because:
 2                  (a)   Defendant was in a superior position to know the true state of
 3                        facts about the safety defect in the Class Vehicles’ Engines
 4                        and/or related components;
 5                  (b)   Plaintiffs and Class Members could not reasonably have been
 6                        expected to learn or discover that their Class Vehicles
 7                        suffered from the Oil Consumption Defect; and
 8                  (c)   Defendant knew that Plaintiffs and Class Members could not
 9                        reasonably have been expected to learn of or discover the
10                        safety defect.
11            72.   In failing to disclose the Oil Consumption Defect, Defendant
12   knowingly and intentionally concealed material facts and breached its duty not to
13   do so.
14            73.   The facts Defendant concealed from or failed to disclose to
15   Plaintiffs and Class Members are material in that a reasonable consumer would
16   have considered them to be important in deciding whether to purchase or lease
17   the Class Vehicles or pay less. Had Plaintiffs and Class Members known that the
18   Class Vehicles’ suffered from the Oil Consumption Defect, they would not have
19   purchased or leased the Class Vehicles or would have paid less for them.
20            74.   Plaintiffs and Class Members are reasonable consumers who do not
21   expect the engines installed in their vehicles to exhibit problems such as
22   excessive oil consumption causing premature engine wear, damage, and failure.
23   This is the reasonable and objective consumer expectation relating to vehicle
24   engines.
25            75.   As a result of Defendant’s conduct, Plaintiffs and Class Members
26   were harmed and suffered actual damages in that, on information and belief, the
27   Class Vehicles experienced and may continue to experience problems such as the
28   frequent addition of engine oil, abnormally frequent oil changes, engine wear,
                                             Page 75
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 77 of 88 Page ID #:77



 1   engine damage, and possible engine failure, which are unable to be permanently
 2   repaired.
 3         76.    As a direct and proximate result of Defendant’s unfair or deceptive
 4   acts or practices, Plaintiffs and Class Members suffered and will continue to
 5   suffer actual damages.
 6         77.    Plaintiffs and the Class are entitled to equitable relief.
 7         78.    Plaintiffs provided Defendant with notice of its violations of the
 8   CLRA pursuant to California Civil Code § 1782(a). If Defendant fails to provide
 9   appropriate relief for its violations of the CLRA within 30 days, Plaintiffs will
10   seek monetary, compensatory, and punitive damages, in addition to the equitable
11   and injunctive relief they seek now.
12                            SECOND CAUSE OF ACTION
13       (Violation of California Business & Professions Code § 17200, et seq.)
14         79.    Plaintiffs incorporate by reference the allegations contained in the
15   preceding paragraphs of this Complaint.
16         80.    Plaintiffs bring this cause of action on behalf of themselves and on
17   behalf of the Class.
18         81.    As a result of their reliance on Defendant’s omissions, purchasers
19   and lessees of the Class Vehicles suffered an ascertainable loss of money,
20   property, and value to their Class Vehicles. Additionally, as a result of the Oil
21   Consumption Defect, Plaintiffs and Class Members were harmed and suffered
22   actual damages. The repair or replacement of the Class Vehicles’ engine and/or
23   related components, as well as frequent oil “top-offs” and changes, are
24   substantially certain to fail to resolve the issue and, thus, the engine and/or its
25   related components will require repair or replacement perpetually.
26         82.    California Business & Professions Code § 17200 prohibits acts of
27   “unfair competition,” including any “unlawful, unfair or fraudulent business act
28   or practice” and “unfair, deceptive, untrue or misleading advertising.”
                                             Page 76
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 78 of 88 Page ID #:78



 1            83.   Plaintiffs and Class Members are reasonable consumers who do not
 2   expect the engines installed in their vehicles to exhibit problems such as
 3   excessive oil consumption causing premature engine wear, damage, and failure.
 4            84.   Defendant knew the Class Vehicles and their Engines suffered from
 5   inherent defects, were defectively designed or manufactured, and were not
 6   suitable for their intended use.
 7            85.   In failing to disclose the Oil Consumption Defect, Defendant has
 8   knowingly and intentionally concealed material facts and breached its duty not to
 9   do so.
10            86.   Defendant was under a duty to Plaintiffs and Class Members to
11   disclose the defective nature of the Class Vehicles and their excessive oil
12   consumption:
13                  (a)   Defendant was in a superior position to know the true state of
14                        facts about the safety defect in the Class Vehicles’ engines
15                        and/or related components;
16                  (b)   Defendant made partial disclosures about the quality of the
17                        Class Vehicles without revealing the defective nature of the
18                        Class Vehicles and their engines and/or related components;
19                        and
20                  (c)   Defendant actively concealed the defective nature of the Class
21                        Vehicles and their engines and/or related components from
22                        Plaintiffs and the Class.
23            87.   The facts Defendant concealed from or did not disclose to Plaintiffs
24   and Class Members are material in that a reasonable person would have
25   considered them to be important in deciding whether to purchase or lease Class
26   Vehicles. Had Plaintiffs and other Class Members known that the Class
27   Vehicles suffered from the Oil Consumption Defect and posed a safety hazard,
28   then Plaintiffs and the other Class Members would not have purchased or leased
                                               Page 77
                                        CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 79 of 88 Page ID #:79



 1   Class Vehicles equipped with the Engine, or would have paid less for them.
 2         88.      Defendant continued to conceal the defective nature of the Class
 3   Vehicles even after Class Members began to report problems. Indeed, Defendant
 4   continues to cover up and conceal the true nature of the problem.
 5         89.      Defendant’s conduct was and is likely to deceive consumers.
 6         90.      Defendant’s acts, conduct and practices were unlawful, in that they
 7   constituted:
 8                  (a)   Violations of the California Consumer Legal Remedies Act;
 9                  (b)   Violations of the Song-Beverly Consumer Warranty Act; and
10                  (c)   Violations of the Magnuson-Moss Warranty Act.
11         91.      By its conduct, Defendant has engaged in unfair competition and
12   unlawful, unfair, and fraudulent business practices.
13         92.      Defendant’s unfair or deceptive acts or practices occurred
14   repeatedly in Defendant’s trade or business, and were capable of deceiving a
15   substantial portion of the purchasing public.
16         93.      As a direct and proximate result of Defendant’s unfair and deceptive
17   practices, Plaintiffs and the Class have suffered and will continue to suffer actual
18   damages.
19         94.      Defendant has been unjustly enriched and should be required to
20   make restitution to Plaintiff and the Class pursuant to §§ 17203 and 17204 of the
21   Business & Professions Code.
22                              THIRD CAUSE OF ACTION
23               (Breach of Implied Warranty Pursuant to Song-Beverly
24    Consumer Warranty Act, California Civil Code §§ 1792 and 1791.1, et seq.)
25         95.      Plaintiffs incorporate by reference the allegations contained in the
26   preceding paragraphs of this Complaint.
27         96.      Plaintiffs bring this cause of action against Defendant on behalf of
28   himself and on behalf of the members of the California Sub-Class.
                                              Page 78
                                       CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 80 of 88 Page ID #:80



 1         97.    Defendant was at all relevant times the manufacturer, distributor,
 2   warrantor, and/or seller of the Class Vehicles. Defendant knew or had reason to
 3   know of the specific use for which the Class Vehicles were purchased or leased.
 4         98.    Defendant provided Plaintiffs and Class Members with an implied
 5   warranty that the Class Vehicles and their components and parts are
 6   merchantable and fit for the ordinary purposes for which they were sold.
 7   However, the Class Vehicles are not fit for their ordinary purpose of providing
 8   reasonably reliable and safe transportation because, inter alia, the Class Vehicles
 9   and their engines suffered from an inherent defect at the time of sale and
10   thereafter are not fit for their particular purpose of providing safe and reliable
11   transportation.
12         99.    Defendant impliedly warranted that the Class Vehicles were of
13   merchantable quality and fit for such use. This implied warranty included,
14   among other things: (i) a warranty that the Class Vehicles and their engines
15   were manufactured, supplied, distributed, and/or sold by FCA US were safe and
16   reliable for providing transportation; and (ii) a warranty that the Class Vehicles
17   and their engines would be fit for their intended use while the Class Vehicles
18   were being operated.
19         100. Contrary to the applicable implied warranties, the Class Vehicles
20   and their engines at the time of sale and thereafter were not fit for their ordinary
21   and intended purpose of providing Plaintiffs and Class Members with reliable,
22   durable, and safe transportation. Instead, the Class Vehicles are defective,
23   including, but not limited to, the defective design and manufacture of their
24   engines which cause excessive oil consumption.
25         101. As a result of Defendant’s breach of the applicable implied
26   warranties, owners and/or lessees of the Class Vehicles suffered an ascertainable
27   loss of money, property, and/or value of their Class Vehicles. Additionally, as a
28   result of the Oil Consumption Defect, Plaintiffs and Class Members were harmed
                                             Page 79
                                      CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 81 of 88 Page ID #:81



 1   in that their Class Vehicles experienced and may continue to experience
 2   problems such as the frequent addition of engine oil, abnormally frequent oil
 3   changes, engine wear, engine damage, and possible engine failure, which are
 4   unable to be permanently repaired.
 5         102. Defendant’s actions, as complained of herein, breached the implied
 6   warranty that the Class Vehicles were of merchantable quality and fit for such
 7   use in violation of California Civil Code §§ 1792 and 1791.1.
 8                           FOURTH CAUSE OF ACTION
 9      (Breach of Implied Warranty under the Magnuson-Moss Warranty Act,
10                                15 U.S.C. § 2301 et seq.)
11         103. Plaintiffs incorporate by reference the allegations contained in the
12   preceding paragraphs of this Complaint.
13         104. Plaintiffs bring this cause of action on behalf of themselves and on
14   behalf of all Class Members against Defendant.
15         105. The Class Vehicles are a “consumer product” within the meaning of
16   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
17         106. Plaintiffs and Class Members are “consumers” within the meaning
18   of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
19         107. Defendant is a “supplier” and “warrantor” within the meaning of the
20   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5). Defendant impliedly
21   warranted that the Class Vehicles were of merchantable quality and fit for such
22   use. This implied warranty included, among other things: (i) a warranty that the
23   Class Vehicles and their engines supplied, distributed, and/or sold by FCA US
24   were safe and reliable for providing transportation; and (ii) a warranty that the
25   Class Vehicles and their engines would be fit for their intended use while the
26   Class Vehicles were being operated.
27         108. Contrary to the applicable implied warranties, the Class Vehicles, at
28   the time of sale and thereafter, were not fit for their ordinary and intended
                                            Page 80
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 82 of 88 Page ID #:82



 1   purpose of providing Plaintiffs and Class Members with reliable, durable, and
 2   safe transportation. Instead, the Class Vehicles are defective, including, but not
 3   limited to, the design and/or manufacturing defects causing the Oil Consumption
 4   Defect.
 5         109. Defendant’s breach of implied warranty has deprived Plaintiffs and
 6   Class Members of the benefit of their bargain.
 7         110. The amount in controversy of Plaintiffs’ individual claims meets or
 8   exceeds the sum or value of $25,000. In addition, the amount in controversy
 9   meets or exceeds the sum or value of $50,000 (exclusive of interests and costs)
10   computed on the basis of all claims to be determined in this suit.
11         111. The alleged Oil Consumption Defect was inherent in each Class
12   Vehicle and was present at the time of sale.
13         112. Upon information and belief, Defendant has been afforded a
14   reasonable opportunity to cure their breaches, including when owners and lessees
15   of the Class Vehicles brought their vehicles in for diagnoses and repair of the
16   Class Vehicles.
17         113. As a direct and proximate cause of Defendant’s breach of implied
18   warranty, Plaintiffs and Class Members sustained damages and other losses in an
19   amount to be determined at trial. Defendant’s conduct damaged Plaintiffs and
20   Class Members, who are entitled to recover actual damages, consequential
21   damages, specific performance, diminution in value, costs, attorneys’ fees,
22   and/or other relief as appropriate.
23         114. As a result of Defendant’s violations of the Magnuson-Moss
24   Warranty Act as alleged herein, Plaintiffs and Class Members have incurred
25   damages.
26                             FIFTH CAUSE OF ACTION
27                                (For Unjust Enrichment)
28         115. Plaintiffs incorporate by reference the allegations contained in the
                                            Page 81
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 83 of 88 Page ID #:83



 1   preceding paragraphs of this Complaint.
 2         116. Plaintiffs bring this cause of action on behalf of themselves and on
 3   behalf of the Class Members against Defendant.
 4         117. As a direct and proximate result of Defendant’s failure to disclose
 5   known defects and material misrepresentations regarding known defects,
 6   Defendant has profited through the sale and lease of said vehicles. Although
 7   these vehicles are purchased through Defendant’s agents, the money from the
 8   vehicle sales flows directly back to Defendant.
 9         118. Additionally, as a direct and proximate result of Defendant’s failure
10   to disclose known defects and material misrepresentations regarding known
11   defects in the Class Vehicles, Plaintiffs and Class Members have vehicles that
12   require repeated repairs that can and therefore have conferred an unjust
13   substantial benefit upon Defendant.
14         119. Defendant has therefore been unjustly enriched due to the known
15   defects in the Class Vehicles through the use of funds that earned interest or
16   otherwise added to Defendant’s profits when said money should have remained
17   with Plaintiffs and Class Members.
18         120. As a result of the Defendant’s unjust enrichment, Plaintiffs and
19   Class Members have suffered damages.
20                               RELIEF REQUESTED
21         121. Plaintiffs, on behalf of themselves and all others similarly situated,
22   requests the Court to enter judgment against Defendant, as follows:
23               (a)    An order certifying the proposed Class and Sub-Classes,
24                      designating Plaintiffs as named representative of the Class,
25                      and designating the undersigned as Class Counsel;
26               (b)    A declaration that Defendant is financially responsible for
27                      notifying all Class Members about the defective nature of the
28                      Engine, including the need for periodic maintenance;
                                            Page 82
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 84 of 88 Page ID #:84



 1               (c)   An order enjoining Defendant from further deceptive
 2                     distribution, sales, and lease practices with respect to Class
 3                     Vehicles, and to repair or replace the engine components
 4                     causing the Oil Consumption Defect in Plaintiffs and Class
 5                     Members’ Class Vehicles with a suitable alternative product;
 6                     enjoining Defendant from selling the Class Vehicles with the
 7                     misleading information; and/or compelling Defendant to issue
 8                     a recall for the Class Vehicles pursuant to the applicable
 9                     NHTSA guidelines;
10               (d)   A declaration requiring Defendant to comply with the various
11                     provisions of the Song-Beverly Act alleged herein and to
12                     make all the required disclosures;
13               (e)   An award to Plaintiffs and the Class for compensatory,
14                     exemplary, and statutory damages, including interest, in an
15                     amount to be proven at trial, except that currently, Plaintiff
16                     does not seek damages under the Consumers Legal Remedies
17                     Act;
18               (f)   Any and all remedies provided pursuant to the Song-Beverly
19                     Act, including California Civil Code section 1794;
20               (g)   Any and all remedies provided pursuant to the Magnuson-
21                     Moss Warranty Act;
22               (h)   A declaration that Defendant must disgorge, for the benefit of
23                     the Class, all or part of the ill-gotten profits they received
24                     from the sale or lease of their Class Vehicles, or make full
25                     restitution to Plaintiff and Class Members;
26               (i)   An award of attorneys’ fees and costs, pursuant to Civil Code
27                     §1780(d), or otherwise as allowed by law;
28               (j)   An award of attorneys’ fees and costs pursuant to California
                                           Page 83
                                    CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 85 of 88 Page ID #:85



 1                       Code of Civil Procedure § 1021.5;
 2                 (k)   An award of pre-judgment and post-judgment interest, as
 3                       provided by law;
 4                 (l)   Leave to amend the Complaint to conform to the evidence
 5                       produced at trial; and
 6                 (m)   Such other relief as may be appropriate under the
 7                       circumstances.
 8                            DEMAND FOR JURY TRIAL
 9          122. Plaintiffs demand a trial by jury of any and all issues in this action
10   so triable.
11
     Dated: April 23, 2020                    Respectfully submitted,
12
                                              Capstone Law APC
13
14
                                          By: /s/ Steven R. Weinmann
15                                           Steven R. Weinmann
                                             Tarek H. Zohdy
16                                           Cody R. Padgett
                                             Trisha K. Monesi
17
                                              Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                            Page 84
                                     CLASS ACTION COMPLAINT
Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 86 of 88 Page ID #:86




         EXHIBIT 1
          
           Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 87 of 88 Page ID #:87



             1      Steven R. Weinmann (SBN 190956)
                    Steven.Weinmann@capstonelawyers.com
             2      Tarek H. Zohdy (SBN 247775)
                    Tarek.Zohdy@capstonelawyers.com
             3      Cody R. Padgett (SBN 275553)
                    Cody.Padgett@capstonelawyers.com
             4      Trisha K. Monesi (SBN 303512)
                    Trisha.Monesi@capstonelawyers.com
             5      Capstone Law APC
                    1875 Century Park East, Suite 1000
             6      Los Angeles, California 90067
                    Telephone: (310) 556-4811
             7      Facsimile: (310) 943-0396
             8      Attorneys for Plaintiffs
                    George and Lora Gordon
             9
            10                                   UNITED STATES DISTRICT COURT
            11                                 CENTRAL DISTRICT OF CALIFORNIA
            12
                    GEORGE AND LORA GORDON,                            Case No.:
            13      individually, and on behalf of a class
                    of similarly situated individuals,
            14                                                         DECLARATION OF GEORGE
                                     Plaintiffs,                       GORDON JR. IN SUPPORT OF
            15                                                         VENUE FOR CLASS ACTION
                            vs.                                        COMPLAINT PURSUANT TO
            16                                                         CIVIL CODE § 1780(d)
            17      FCA US LLC, a Delaware limited
                    liability corporation,
            18
                                     Defendant.
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28

                                DECL. OF GEORGE GORDON JR. IN SUPPORT OF PLAINTIFF’S SELECTION OF VENUE FOR TRIAL
          
           Case 5:20-cv-00876-RGK-KK Document 1 Filed 04/23/20 Page 88 of 88 Page ID #:88



             1                              DECLARATION OF GEORGE GORDON JR.
             2              I, GEORGE GORDON JR., declare under penalty of perjury as follows:
             3              1.       I make this declaration based upon my personal knowledge except as
             4      to those matters stated herein that are based upon information and belief, and as to
             5      those matters, I believe them to be true. I am over the age of eighteen, a citizen of
             6      the State of California, and a Plaintiff in this action.
             7              2.       Pursuant to California Civil Code § 1780(d), this Declaration is
             8      submitted in support of Plaintiff’s Selection of Venue for the Trial of Plaintiffs’
             9      Cause of Action alleging violation of California’s Consumers Legal Remedies
            10      Act.
            11              3.       I reside in Bermuda Dunes, California, which is in the County of
            12      Riverside. I purchased a 2017 Jeep Cherokee Sport equipped with a 2.4L
            13      Tigershark Inline 4-Cylinder Engine that is the subject of this lawsuit in the
            14      County of Riverside.
            15              4.       I am informed and believe that Defendant FCA US LLC is a limited
            16      liability company organized and in existence under the laws of the State of
            17      Delaware and conducts business throughout the State of California.
            18              5.       Based on the facts set forth herein, this Court is a proper venue for
            19      the prosecution of Plaintiffs’ Cause of Action alleging violation of California’s
            20      Consumers Legal Remedies Act because my 2017 Jeep Cherokee Sport that is the
            21      subject of this lawsuit is situated here, and a substantial portion of the events
            22      giving rise to the claims occurred here.
            23              6.       I declare under penalty of perjury under the laws of California and
            24      the United States of America that the foregoing is true and correct.
            25              Executed on 
                                         April , 2020, in Bermuda Dunes, California.
            26
            27                                                      George Gordon Jr.
            28

                                                                      Page 1
                                 DECL. OF GEORGE GORDON JR. IN SUPPORT OF PLAINTIFF’S SELECTION OF VENUE FOR TRIAL
